Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

by and among

PNC BANK, NATIONAL ASSOCIATION,

as Agent,

PNC BANK, NATIONAL ASSOCIATION,

as Sole Lead Arranger,

PNC BANK, NATIONAL ASSOCIATION,

as Sole Book Runner,

THE LENDERS THAT ARE PARTIES HERETO,

as the Lenders,

PIONEER ENERGY SERVICES CORP.

as Parent and as a Borrower, and

PIONEER DRILLING SERVICES, LTD.,

PIONEER GLOBAL HOLDINGS, INC.,

PIONEER PRODUCTION SERVICES, INC.,

PIONEER WIRELINE SERVICES HOLDINGS, INC.,

PIONEER WIRELINE SERVICES, LLC,

PIONEER WELL SERVICES, LLC,

PIONEER FISHING & RENTAL SERVICES, LLC and

PIONEER COILED TUBING SERVICES, LLC

as Borrowers

Dated as of May 29, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

  DEFINITIONS AND CONSTRUCTION      1     1.1.   Definitions      1     1.2.  
Accounting Terms      61     1.3.   Code      61     1.4.   Construction      62
    1.5.   Time References      63     1.6.   Schedules and Exhibits      63    
1.7.   LIBOR Notification      63  

2.

  LOANS AND TERMS OF PAYMENT      63     2.1.   Revolving Loans      63     2.2.
  [Intentionally Omitted]      64     2.3.   Borrowing Procedures and
Settlements      64     2.4.   Payments; Reductions of Commitments; Prepayments
     72     2.5.   Promise to Pay; Promissory Notes      76     2.6.   Interest
Rates and Letter of Credit Fee: Rates, Payments, and Calculations      76    
2.7.   Crediting Payments      78     2.8.   Designated Account      78     2.9.
  Maintenance of Loan Account; Statements of Obligations      78     2.10.  
Fees      79     2.11.   Letters of Credit      80     2.12.   LIBOR Option     
89     2.13.   Interest Rate Inadequate or Unfair      91     2.14.   Successor
LIBOR Rate Index      92     2.15.   Capital Requirements      93     2.16.  
[Intentionally Omitted]      95     2.17.   Joint and Several Liability of
Borrowers      95  

3.

  CONDITIONS; TERM OF AGREEMENT      98     3.1.   Conditions Precedent to the
Initial Extension of Credit      98     3.2.   Conditions Precedent to all
Extensions of Credit      101     3.3.   Maturity      101     3.4.   Effect of
Maturity      101     3.5.   Early Termination by Borrowers      101     3.6.  
Conditions Subsequent      101  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

4.

  REPRESENTATIONS AND WARRANTIES      102     4.1.   Due Organization and
Qualification; Subsidiaries      102     4.2.   Due Authorization; No Conflict
     103     4.3.   Governmental Consents      103     4.4.   Binding
Obligations; Perfected Liens      104     4.5.   Title to Assets; No
Encumbrances      104     4.6.   Litigation      104     4.7.   Compliance with
Laws      104     4.8.   No Material Adverse Effect      105     4.9.   Solvency
     105     4.10.   Employee Benefits      105     4.11.   Environmental
Condition      105     4.12.   Complete Disclosure      106     4.13.  
[Intentionally Omitted]      106     4.14.   Indebtedness      106     4.15.  
Payment of Taxes      107     4.16.   Margin Stock      107     4.17.  
Governmental Regulation      107     4.18.   [Intentionally Omitted]      107  
  4.19.   Employee and Labor Matters      107     4.20.   [Intentionally
Omitted]      108     4.21.   Leases      108     4.22.   Eligible Accounts     
108     4.23.   Eligible Inventory      108     4.24.   Intentionally Omitted   
  108     4.25.   Location of Inventory      108     4.26.   Inventory Records
     108     4.27.   Intentionally Omitted      108     4.28.   Material
Contracts and Senior Secured Notes Documents      109     4.29.   Immaterial
Subsidiaries      109     4.30.   Hedge Agreements      109     4.31.  
Certificate of Beneficial Ownership      110  

5.

  AFFIRMATIVE COVENANTS      110     5.1.   Financial Statements, Reports,
Certificates      110     5.2.   Reporting      110     5.3.   Existence     
110     5.4.   Maintenance of Properties      111     5.5.   Taxes      111  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     5.6.   Insurance      111     5.7.   Inspection      112  
  5.8.   Compliance with Laws      112     5.9.   Environmental      112    
5.10.   Disclosure Updates      113     5.11.   Formation of Subsidiaries     
113     5.12.   Further Assurances      114     5.13.   Lender Meetings      114
    5.14.   Location of Inventory; Chief Executive Office      114     5.15.  
[Intentionally Omitted]      115     5.16.   Primary Treasury Management
Relationship      115     5.17.   Additional Material Real Estate Assets     
115     5.18.   Titled Collateral      115     5.19.   ERISA      116     5.20.
  Certificate of Beneficial Ownership and Other Additional Information      116
    5.21.   Keepwell      116  

6.

  NEGATIVE COVENANTS      117     6.1.   Indebtedness      117     6.2.   Liens
     117     6.3.   Restrictions on Fundamental Changes      117     6.4.  
Disposal of Assets      118     6.5.   Nature of Business      118     6.6.  
Prepayments and Amendments      118     6.7.   Restricted Payments      120    
6.8.   Accounting Methods      121     6.9.   Investments      121     6.10.  
Transactions with Affiliates      121     6.11.   Use of Proceeds      122    
6.12.   Limitation on Issuance of Equity Interests      123     6.13.  
Inventory with Bailees      123     6.14.   Immaterial Subsidiaries      123    
6.15.   Global Holdings and its Subsidiaries      123     6.16.   Plan of
Reorganization Amendment      123  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.

  FINANCIAL COVENANTS      123  

8.

  EVENTS OF DEFAULT      124     8.1.   Payments      124     8.2.   Covenants
     124     8.3.   Judgments      125     8.4.   Voluntary Bankruptcy, etc.   
  125     8.5.   Involuntary Bankruptcy, etc.      125     8.6.   Default Under
Other Agreements      125     8.7.   Representations, etc.      125     8.8.  
Guaranty      126     8.9.   Security Documents      126     8.10.   Loan
Documents      126     8.11.   Change of Control      126     8.12.   Anti-Money
Laundering/International Trade Law Compliance      126     8.13.   Seizures     
126  

9.

  RIGHTS AND REMEDIES      126     9.1.   Rights and Remedies      126     9.2.
  Remedies Cumulative      127  

10.

  WAIVERS; INDEMNIFICATION      127     10.1.   Demand; Protest; etc.      127  
  10.2.   The Lender Group’s Liability for Collateral      128     10.3.  
Indemnification      128  

11.

  NOTICES      129  

12.

  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION     
130  

13.

  ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS      132     13.1.   Assignments
and Participations      132     13.2.   Successors      136  

14.

  AMENDMENTS; WAIVERS      137     14.1.   Amendments and Waivers      137    
14.2.   Replacement of Certain Lenders      139     14.3.   No Waivers;
Cumulative Remedies      139  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

15.

  AGENT; THE LENDER GROUP      140     15.1.    Appointment and Authorization of
Agent      140     15.2.    Delegation of Duties      141     15.3.    Liability
of Agent      141     15.4.    Reliance by Agent      141     15.5.    Notice of
Default or Event of Default      142     15.6.    Credit Decision      142    
15.7.    Costs and Expenses; Indemnification      143     15.8.    Agent in
Individual Capacity      143     15.9.    Successor Agent      144     15.10.   
Lender in Individual Capacity      144     15.11.    Collateral Matters      145
    15.12.    Restrictions on Actions by Lenders; Sharing of Payments      147  
  15.13.    Agency for Perfection      147     15.14.    Payments by Agent to
the Lenders      148     15.15.    Concerning the Collateral and Related Loan
Documents      148     15.16.    Field Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information      148     15.17.   
Several Obligations; No Liability      149     15.18.    No Reliance on Agent’s
Customer Identification Program      149  

16.

  WITHHOLDING TAXES      150     16.1.    Payments      150     16.2.   
Exemptions      150     16.3.    Reductions      152     16.4.    Refunds     
153  

17.

  GENERAL PROVISIONS      154     17.1.    Effectiveness      154     17.2.   
Section Headings      154     17.3.    Interpretation      154     17.4.   
Severability of Provisions      154     17.5.    Bank Product Providers      154
    17.6.    Debtor-Creditor Relationship      155     17.7.    Counterparts;
Electronic Execution      155     17.8.    Revival and Reinstatement of
Obligations; Certain Waivers      155     17.9.    Confidentiality      156    
17.10.    Survival      158     17.11.    [Intentionally Omitted]      158  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     17.12.    Integration      158     17.13.    Parent as
Agent for Borrowers      158     17.14.    Acknowledgement and Consent to
Bail-In of EEA Financial Institutions      159     17.15.    Intercreditor
Agreement      160     17.16.    Certifications From Banks and Participants; USA
PATRIOT Act      160     17.17.    Anti-Terrorism Laws Agreement      160  

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit B-1

   Form of Borrowing Base Certificate

Exhibit B-2

   Form of Bank Product Provider Agreement

Exhibit C-1

   Form of Compliance Certificate

Exhibit G

   Form of Intercompany Note

Exhibit J-1

   Form of Joinder

Exhibit L-1

   Form of LIBOR Notice

Exhibit P-1

   Form of Perfection Certificate

Schedule A-1

   Agent’s Account

Schedule A-2

   Authorized Persons

Schedule C

   Commitments

Schedule D

   Designated Account

Schedule E

   Existing Letters of Credit

Schedule P-1

   Permitted Investments

Schedule P-2

   Permitted Liens

Schedule 1.1(c)

   Existing Intercompany Notes

Schedule 3.6

   Conditions Subsequent

Schedule 4.1(b)

   Capitalization of Borrowers

Schedule 4.1(c)

   Capitalization of Borrowers’ Subsidiaries

Schedule 4.1(d)

   Subscriptions, Options, Warrants, Calls

Schedule 4.6(b)

   Litigation

Schedule 4.11

   Environmental Matters

Schedule 4.14

   Indebtedness

Schedule 4.25

   Location of Inventory

Schedule 4.28

   Material Contracts

Schedule 5.1

   Financial Statements, Reports, Certificates

Schedule 5.2

   Collateral Reporting

Schedule 6.5

   Nature of Business

Schedule 6.10

   Transactions with Affiliates

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, is entered into as of May 29, 2020 by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
“Lender”, as that term is hereinafter further defined), PNC BANK, NATIONAL
ASSOCIATION, a national banking association (“PNC)”, as administrative agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
PNC BANK, NATIONAL ASSOCIATION, a national banking association, as sole lead
arranger (in such capacity, together with its successors and assigns in such
capacity, the “Sole Lead Arranger”), PNC BANK, NATIONAL ASSOCIATION, a national
banking association, as sole book runner (in such capacity, together with its
successors and assigns in such capacity, the “Sole Book Runner”), PIONEER ENERGY
SERVICES CORP., a Texas corporation (“Parent”), the Subsidiaries of Parent
identified on the signature pages hereof as “Borrowers”, and those additional
entities that hereafter become parties hereto as Borrowers in accordance with
the terms hereof by executing the form of Joinder attached hereto as Exhibit J-1
(together with Parent, each, a “Borrower” and individually and collectively,
jointly and severally, the “Borrowers”).

WHEREAS, On March 3, 2020 the Borrowers and certain of their Affiliates
(the”Debtors”) filed a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code, which petition is identified as Bankruptcy Case No. 20-31425
(jointly administered) (collectively, the “Case”) before the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (together
any other court having jurisdiction over the Case, the “Bankruptcy Court”);

WHEREAS, on May 11, 2020, the Bankruptcy Court entered that certain Findings Of
Fact, Conclusions Of Law, And Order Approving the Debtors’ Disclosure Statement
and Confirming the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization
(the “Confirmation Order”), confirming the joint plan of reorganization for the
Debtors (together with all exhibits, schedules, annexes, supplements and other
attachments thereto, and, as amended, waived, modified or supplemented from time
to time, the “Plan of Reorganization”); and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Plan of Reorganization, the Borrowers have requested that the Lenders extend
credit in the form of Loans and Letters of Credit as set forth herein.

NOW, THEREFORE, the parties agree as follows:

 

1.

DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

 

-1-



--------------------------------------------------------------------------------

“2014 Notes” means the Senior Unsecured Notes issued by the Borrower pursuant to
the Indenture dated as of March 18, 2014 (and any supplements thereto) in the
aggregate original principal amount of $300,000,000 (together with notes of such
series issued in substitution or exchange therefor; provided that the aggregate
principal amount thereof is not increased).

“ABL Priority Collateral” has the meaning ascribed thereto in the Intercreditor
Agreement.

“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from an appraisal
company reasonably satisfactory to Agent (it being acknowledged and agreed that
Hilco Appraisal Services is satisfactory to Agent) and (b) the scope and
methodology (including, to the extent relevant, any sampling procedure employed
by such appraisal company) of which are satisfactory to Agent.

“Acceptable Security Interest” means a security interest which (a) exists in
favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, (b) secures the Obligations, (c) is enforceable against the Loan
Party which created such security interest and (d) upon the filing of
appropriate financing statements and/or the completion of other actions as
required under the UCC and any other applicable law, is perfected.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquisition” means the purchase by the Parent or any Subsidiary of (a) all or
substantially all of the assets of (or any division, business unit or business
line of) any other Person, (b) all of the Equity Interests of any other Person
(including any such purchase accomplished by means of a merger or
consolidation).

“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.

“Additional Notes Collateral Debt” means Indebtedness in an aggregate principal
amount outstanding at any time not to exceed $10,000,000, so long as such
Indebtedness is (i) issued on terms substantially similar (but no less favorable
to the Borrowers) to the Indebtedness issued under the Senior Secured Notes
Documents (it being understood that such Indebtedness may be in the form of
loans or notes) and (ii) subject to the terms and conditions of the
Intercreditor Agreement.

 

-2-



--------------------------------------------------------------------------------

“Additional Notes Collateral Debt Documents” means the loan or notes documents
in form and substance substantially similar (but no less favorable to the
Borrowers) to the Senior Secured Notes Documents executed at any time in
connection with the Additional Notes Collateral Debt, as each document may be
amended, restated, supplemented or otherwise modified from time to time.

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of this Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.15(b) of this
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to this Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

-3-



--------------------------------------------------------------------------------

“Alternate Source” has the meaning specified in the definition of Overnight Bank
Funding Rate.

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

“Anti-Terrorism Laws” means any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such laws, all as amended, supplemented or replaced from time to time.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed calendar quarter; provided, that
for the first two fiscal quarters ending following the Closing Date, the
Applicable Margin shall only be set at “Level II” or “Level III”:

 

Level

  

Average Excess Availability

   Applicable Margin for
Base Rate Loans     Applicable Margin for
LIBOR Rate Loans  

I

   > equal to 66.7% of the Commitments      0.75 %      1.75 % 

II

  

< 66.67% and

> 33.33% of the Commitments

     1.00 %      2.00 % 

III

   < 33.33% of the Commitments      1.25 %      2.25 % 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP in
all material respects, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

-4-



--------------------------------------------------------------------------------

“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party by a Bank Product Provider: (a) credit
cards (including commercial cards (including so-called “purchase cards”,
“procurement cards” or “p-cards”)), (b) payment card processing services,
(c) debit cards, (d) stored value cards, (e) Cash Management Services, or
(f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party with a Bank Product Provider in connection with the obtaining
of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due,

 

-5-



--------------------------------------------------------------------------------

now existing or hereafter arising, (b) all Hedge Obligations, and (c) all
amounts that Agent or any Lender is obligated to pay to a Bank Product Provider
as a result of Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the Bank Products provided by such Bank Product
Provider to a Loan Party or its Subsidiaries.

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than PNC or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person (a) on
or prior to the Closing Date (or such later date as Agent shall agree to in
writing in its sole discretion) with respect to Bank Products provided on or
prior to the Closing Date, or (b) on or prior to the date that is 10 days after
the provision of such Bank Product to a Loan Party or its Subsidiaries (or such
later date as Agent shall agree to in writing in its sole discretion) with
respect to Bank Products provided after the Closing Date; provided further, that
if, at any time, a Lender ceases to be a Lender under this Agreement (prior to
the payment in full of the Obligations), then, from and after the date on which
it so ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in its
Permitted Discretion in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Bankruptcy Court” has the meaning specified therefor in the preamble to this
Agreement.

“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(a) the PNC Base Rate in effect on such day, (b) the sum of the Overnight Bank
Funding Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful. Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

 

-6-



--------------------------------------------------------------------------------

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by Agent and Borrowers giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Authority or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Rate for U.S. dollar-denominated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an alternate benchmark rate for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by Agent and Borrowers (a) giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBOR Rate with
the applicable Benchmark Replacement (excluding such spread adjustment) by the
Relevant Governmental Authority or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for such replacement of the LIBOR Rate for
U.S. dollar denominated credit facilities at such time and (b) which may also
reflect adjustments to account for (i) the effects of the transition from the
LIBOR Rate to the Benchmark Replacement and (ii) yield- or risk-based
differences between the LIBOR Rate and the Benchmark Replacement.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Agent in a manner substantially consistent with market
practice (or, if Agent decides that adoption of any portion of such market
practice is not administratively feasible or if Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Agent decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

-7-



--------------------------------------------------------------------------------

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(2) a public statement or publication of information by a Governmental Authority
having jurisdiction over Agent, the regulatory supervisor for the administrator
of the LIBOR Rate, the U.S. Federal Reserve System, an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator for the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or a Governmental Authority
having jurisdiction over Agent announcing that the LIBOR Rate is no longer
representative.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Owner” means, for each Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.

“Benefit Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of any Loan Party or Subsidiary thereof or any ERISA
Affiliate and covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the IRC.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

-8-



--------------------------------------------------------------------------------

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) the sum of (i) 90% of the amount of Eligible Billed Accounts then qualifying
as Investment Grade Accounts, plus (ii) 85% of the amount of Eligible Billed
Accounts which are non-Investment Grade Accounts, plus (iii) 85% of Eligible
Unbilled Accounts (provided, such amount shall not exceed $10,000,000 at any
time); less (iv) the amount, if any, of the Dilution Reserve, plus

(b) the lesser of (A) the product of 70% multiplied by the value (calculated at
the book value on a basis consistent with Borrowers’ historical accounting
practices) of Eligible Inventory at such time, and (B) the product of 85%
multiplied by the Net Recovery Percentage identified in the most recent
Acceptable Appraisal of Inventory, multiplied by the value (calculated at the
book value on a basis consistent with Borrowers’ historical accounting
practices) of Eligible Inventory (such determination may be made as to different
categories of Eligible Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time (provided, in each case, such amount
shall not exceed $3,750,000 at any time), minus

(c) the aggregate amount of Reserves, if any, established by Agent from time to
time under Section 2.1(c) of this Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1 to
this Agreement.

“Borrowing Request” has the meaning specified therefor in Section 2.3 of this
Agreement.

“Business Day” means any day other than Saturday or Sunday or a legal holiday on
which commercial banks are authorized or required by law to be closed for
business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

 

-9-



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time and (b) expenditures made during such period to consummate one or
more Permitted Acquisitions.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided that, any lease that was
treated as an operating lease under GAAP at the time it was entered into and
that later becomes a capital lease (or is treated for accounting purposes
substantially similar to that of a capital lease) as a result of the change in
GAAP that occurs during the life of such lease, including any renewals, shall be
treated as an operating lease for all purposes under this Agreement.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Case” has the meaning specified therefor in the preamble to this Agreement.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“Certificated Equipment” means any Equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.

“Certificate of Beneficial Ownership” means, for each Borrower, a certificate in
form and substance acceptable to Agent (as amended or modified by Agent from
time to time in its sole discretion), certifying, among other things, the
Beneficial Owner of such Borrower.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a “United States shareholder” within the meaning
of Section 951(b) of the IRC.

“CFTC” shall mean the Commodity Futures Trading Commission.

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that

 

-10-



--------------------------------------------------------------------------------

notwithstanding anything in this Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, and
(ii) all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities shall, in each case, be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued.

“Change of Control” means that an event or series of events by which (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 50% or more of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right), or (b) the Parent sells or otherwise
Disposes of all or substantially all of the assets of the Loan Parties; provided
that in no event shall the consummation of the transactions contemplated by the
Transaction Agreement (including pursuant to the securities purchase agreement
referred to therein) constitute a Change of Control and, provided, further, that
no stockholders of the Parent on the Closing Date (after giving effect to the
transactions contemplated by the Transaction Agreement) shall constitute a
“group” for purposes of this definition solely by virtue of the voting
agreements among, or commonality of interests of, such stockholders in
bankruptcy proceedings with respect to the Parent immediately prior to the
Closing Date.

“CIP Regulations” shall have the meaning set forth in Section 15.18 hereof.

“Closing Date” shall mean May 29, 2020.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

 

-11-



--------------------------------------------------------------------------------

“Colombian Group” means, collectively, (i) Pioneer Latina Group SDAD, Ltda., a
Panama corporation, (ii) Pioneer de Colombia SDAD, Ltda., a Panama corporation,
(iii) Pioneer de Colombia SDAD, Ltd. (Colombia branch), (iv) Proveedora
Internacional de Taladros S.A.S. and (v) Subsidiaries of the foregoing.

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.

“Confirmation Order” has the meaning specified therefor in the preamble to this
Agreement.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Convertible Notes” means the $129,771,000 in aggregate principal amount of the
Parent’s 5.00% Convertible Senior Unsecured PIK Notes due 2025, as such amount
may be increased by the issuance of additional PIK Notes, as defined in the
Convertible Notes Indenture as in effect on the date of this Agreement and as
such Convertible Notes Indenture may be amended, restated, supplemented,
refinanced, extended or otherwise modified in accordance with
Section 6.6(b)(iii).

“Convertible Notes Documents” means the Convertible Notes Indenture and the
other documents executed at any time in connection with the Convertible Notes
Indenture, as each document may be amended, restated, supplemented or otherwise
modified from time to time.

“Convertible Notes Indenture” means the Indenture relating to the Convertible
Notes dated as of May 29, 2020, between the Parent and Wilmington Trust,
National Association, as trustee and conversion agent, as such document may be
amended, restated, supplemented or otherwise modified from time to time.

 

-12-



--------------------------------------------------------------------------------

“Convertible Notes Guaranty” means each guaranty by one or more of the Loan
Parties of the Parent’s obligations in respect of the Convertible Notes.

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Covenant Satisfaction Event” shall mean the earliest date on which all of the
following conditions precedent have been satisfied: (a) if the Covenant Trigger
Event shall have occurred as a result of the occurrence of an Event of Default,
such Event of Default shall have been waived in writing by Agent and all of the
Required Lenders and (b) if the Covenant Trigger Event shall have occurred as a
result of the Borrowers’ failure to maintain Excess Availability equal to or
greater than the greater of (x) 15% of the Maximum Revolver Amount and (y)
$9,375,000, Excess Availability is equal to or greater than the greater of (x)
15% of the Maximum Revolver Amount or (y) $9,375,000 for 45 consecutive days.

“Covenant Testing Period” means a period commencing on the last day of the
fiscal month of Parent most recently ended prior to a Covenant Trigger Event for
which Borrowers are required to deliver to Agent monthly, quarterly or annual
financial statements pursuant to Schedule 5.1 to this Agreement and ending on
the occurrence of a Covenant Satisfaction Event.

“Covenant Trigger Event” means the occurrence of either of the following:
(A) the occurrence and continuance of any Event of Default, or (B) Excess
Availability at any time is less than the greater of (x) 15% of the Maximum
Revolver Amount or (y) $9,375,000.

“Covered Entity” means (a) each Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.

“Debtors” has the meaning specified therefor in the preamble to this Agreement.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding

 

-13-



--------------------------------------------------------------------------------

(each of which conditions precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.

“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D to this Agreement (or such other Deposit Account of
Administrative Borrower located at the Designated Account Bank that has been
designated as such, in writing, by the Administrative Borrower to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by the Administrative Borrower to
Agent).

 

-14-



--------------------------------------------------------------------------------

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

“Disqualified Institution” means, on any date, any Person designated by
Administrative Borrower as a “Disqualified Institution” by written notice
delivered to Agent prior to the date hereof; provided, that “Disqualified
Institutions” shall exclude any Person that Administrative Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to Agent from time to time.

“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income Tax purposes, if
it holds no assets (excluding de minimis assets) other than the equity of one or
more direct or indirect Foreign Subsidiaries that are CFCs, FSHCs or other
Disregarded Domestic Persons.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

 

-15-



--------------------------------------------------------------------------------

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

“Early Opt-in Event” means a determination by Agent that U.S. dollar denominated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.14, are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate.

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EBITDA” means, without duplication, for the Parent and its consolidated
Subsidiaries, for any period, the amount equal to: (a) the Parent’s consolidated
Net Income for such period plus (b) to the extent deducted in determining the
Parent’s consolidated Net Income, (i) Interest Expense, (ii) federal, state,
local and foreign income Taxes (whether or not deferred), (iii) depreciation,
(iv) amortization, (v) all other non-cash charges (including for the avoidance
of doubt non-cash losses from a sale, exchange, retirement or other disposition
of a rig), (vi) cash transaction expenses incurred in connection with, to the
extent permitted hereunder, any Investment, Acquisition or Disposition in an
aggregate amount not to exceed 10% of EBITDA prior to giving effect to such cash
transaction expenses, in each case, for such period, (vii) any non-recurring,
non-cash charges relating to any premium or penalty paid, write off of deferred
finance costs or other charges in connection with redeeming or retiring any
Indebtedness prior to its stated maturity, (viii) unrealized losses resulting
from mark to market accounting for hedging activities, including, without
limitation those resulting from the application of FASB Accounting Standards
Codification 815 (“FASB ASC 815”), (ix) unrealized non-cash losses resulting
from foreign currency balance sheet adjustments required by GAAP, (x) other
extraordinary or non-recurring expenses and restructuring charges of the Parent
and its consolidated Subsidiaries reducing such Net Income which do not
represent a cash item in such period, (xi) non-cash expenses associated with
discontinuation of foreign operations, (xii) impairment and other non-cash items
(other than write-downs of current assets) of the Parent and its consolidated
Subsidiaries for such period (excluding any such non-cash item to the extent
that it represents an accrual of or reserve for cash expenses in any future
period or amortization of a prepaid cash expense that was paid in a prior
period), and (xiii) other extraordinary or non-recurring professional costs and
expenses of the Parent and its consolidated Subsidiaries incurred prior to the
Closing Date and within 90 days thereafter reducing such Net Income related to
the Case in an aggregate amount not to exceed $40,000,000 in such period, minus
(c) to the extent included in determining Parent’s consolidated Net Income,
non-cash gains from a sale, exchange, retirement or other disposition of
Property. In addition, notwithstanding the foregoing, the amount of positive
EBITDA attributable to Foreign Subsidiaries, Immaterial Subsidiaries and any
other Subsidiaries that are not Loan Parties during any calculation period, to
the extent such amount exceeds 10% of EBITDA of the Loan Parties and their
Subsidiaries on a consolidated basis for such calculation period, shall be
disregarded for purposes of calculating the Fixed Charge Coverage Ratio.

 

-16-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap
Obligation, the date on which this Agreement or any other Loan Document becomes
effective with respect to such Swap Obligation (for the avoidance of doubt, the
Eligibility Date shall be the effective date of such Swap Obligation if this
Agreement or any other Loan Document is then in effect with respect to such Loan
Party, and otherwise it shall be the effective date of this Agreement and/or
such other Loan Documents to which such Loan Party is a party).

“Eligible Accounts” means Eligible Billed Accounts and Eligible Unbilled
Accounts.

“Eligible Billed Accounts” means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any
information with respect to the Borrowers’ business or assets of which Agent
becomes aware after the Closing Date, including any field examination performed
by (or on behalf of) Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Billed Accounts shall be
calculated net of customer deposits, unapplied cash, Taxes, finance charges,
service charges, discounts, credits, allowances, and rebates. Eligible Billed
Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or 60 days of due date,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

-17-



--------------------------------------------------------------------------------

(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

(d) Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and, if
requested by Agent, is directly drawable by Agent, or (B) the Account is covered
by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States or any other Governmental
Authority,

(h) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

(i) Accounts with respect to (x) Account Debtors with a rating of Baa3 or higher
from Moody’s or a rating of BBB- or higher from S&P whose Eligible Accounts
owing to Borrowers exceed 40% or (y) any other Account Debtor whose Eligible
Accounts owing to Borrowers exceed 25% (each such percentage, as applied to a
particular Account Debtor, being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such applicable percentage; provided, that in each case, the amount
of Eligible Accounts that are excluded because they exceed the applicable
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limits.

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

-18-



--------------------------------------------------------------------------------

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person,

(o) Accounts (i) that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services, or (ii) that
represent credit card sales, or

(p) Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Borrower pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion.

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.

“Eligible Inventory” means Inventory of a Borrower, that consists of first
quality finished goods held for use or sale in the ordinary course of Borrowers’
business, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
Agent in Agent’s Permitted Discretion to address the results of any information
with respect to the Borrowers’ business or assets of which Agent becomes aware
after the Closing Date, including any field examination or appraisal performed
or received by Agent from time to time after the Closing Date. In determining
the amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices. An
item of Inventory shall not be included in Eligible Inventory if:

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),

 

-19-



--------------------------------------------------------------------------------

(c) it is not located at one of the locations in the continental United States
set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may be
amended from time to time with the prior written consent of Agent) (or
in-transit from one such location to another such location),

(d) it is stored at locations holding less than $100,000 of the aggregate value
of such Borrower’s Inventory,

(e) it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule 4.25 to this Agreement to another
location set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may
be amended from time to time with the prior written consent of Agent)),

(f) it is located on real property leased by a Borrower or in a contract
warehouse or with a bailee, in each case, unless either (i) it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises, or (ii) Agent has established a Landlord
Reserve with respect to such location,

(g) it is the subject of a bill of lading or other document of title,

(h) it is not subject to a valid and perfected first priority Agent’s Lien,

(i) it consists of goods returned or rejected by a Borrower’s customers,

(j) it consists of goods that are obsolete, slow moving, spoiled or are
otherwise past the stated expiration, “sell-by” or “use by” date applicable
thereto, restrictive or custom items or otherwise is manufactured in accordance
with customer-specific requirements, work-in-process, raw materials, or goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in Borrowers’ business, bill and hold goods, defective goods,
“seconds,” or Inventory acquired on consignment,

(k) it is subject to third party intellectual property, licensing or other
proprietary rights, unless Agent is satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights, or

(l) it was acquired in connection with a Permitted Acquisition or Permitted
Investment, or such Inventory is owned by a Person that is joined to this
Agreement as a Borrower pursuant to the provisions of this Agreement, until the
completion of an Acceptable Appraisal of such Inventory and the completion of a
field examination with respect to such Inventory that is satisfactory to Agent
in its Permitted Discretion.

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of

 

-20-



--------------------------------------------------------------------------------

the United States or any state thereof, and having total assets in excess of
$1,000,000,000; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided, that (A) (x) such bank is
acting through a branch or agency located in the United States, or (y) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country, and (B) such bank has total assets in excess of $1,000,000,000; (c) any
other entity (other than a natural person) that is an “accredited investor” (as
defined in Regulation D under the Securities Act) that extends credit or buys
loans as one of its businesses including insurance companies, investment or
mutual funds and lease financing companies, and having total assets in excess of
$1,000,000,000; and (d) during the continuation of an Event of Default, any
other Person approved by Agent.

“Eligible Unbilled Accounts” means Accounts of a Borrower arising from the
shipment of goods or provision of services to the applicable Account Debtor that
qualify as Eligible Billed Accounts except that such Accounts have not yet been
billed to the applicable Account Debtor, so long as such Accounts (i) relate to
a shipment of goods or provision of services that has been completed in full as
of the date of a Borrowing Base Certificate on which such Accounts are first
reported (the “EUA First Report Date”), and (ii) shall be billed within 30 days
of the EUA First Report Date; provided that an Account shall cease to be an
Eligible Unbilled Account upon the date such Account is billed to the applicable
Account Debtor. In determining the amount to be included, Eligible Unbilled
Accounts shall be calculated as of the last day of the month or week, as
applicable, reported on such Borrowing Base Certificate, and net of customer
deposits and unapplied cash.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, which provides benefits
to any employees of a Loan Party or Subsidiary thereof or to which a Loan Party
or Subsidiary thereof has an obligation to make contributions, including as the
result of being an ERISA Affiliate.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

-21-



--------------------------------------------------------------------------------

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party or any of its Subsidiaries and whose employees
are aggregated with the employees of such Loan Party or its Subsidiaries under
IRC Section 414(o).

“EUA First Report Date” has the meaning specified in the definition of Eligible
Unbilled Accounts.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.

“Excepted Certificated Equipment” means (a) each Certificated Equipment owned by
a Loan Party (that is not subject to a Permitted Lien securing purchase money
Indebtedness or Capital Leases which are permitted hereunder) with an individual
net book value of less than $50,000 but not to exceed $10,000,000 in the
aggregate, and (b) all Certificated Equipment to the extent such Equipment is
subject to a Permitted Lien securing purchase money Indebtedness or Capital
Leases which are permitted hereunder.

 

-22-



--------------------------------------------------------------------------------

“Excepted Liens” means Liens described in clauses (b), (c), (e), (g), (h), (j),
(k), (m), (o), (q), (y), (z) of the definition of Permitted Liens.

“Excepted Real Property” means each parcel of Real Property owned by a Loan
Party as of the Closing Date that has an individual net book value of less than
$5,000,000 but not to exceed $18,000,000 in the aggregate when taken together
with all other Real Property constituting “Excepted Real Property.”

“Excess Availability” means, as of any date of determination, the amount equal
to Availability.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Subsidiary” means (a) Immaterial Subsidiaries, (b) any Disregarded
Domestic Persons, (c) any FSHC and (d) any Foreign Subsidiary of a Loan Party;
provided, that notwithstanding the foregoing clauses (a) through (d), any Person
that guarantees all or any portion of the obligations under the Senior Secured
Notes or the Convertible Notes (or any refinancings thereof permitted hereunder)
shall not be an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.17), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

“Excluded Taxes” means (i) any Tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits Taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in or as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the Tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document),
(ii) United States federal withholding Taxes that would not have been imposed
but for a Lender’s

 

-23-



--------------------------------------------------------------------------------

or a Participant’s failure to comply with the requirements of Section 16.2 of
this Agreement, (iii) any United States federal withholding Taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender (a) becomes a party
to this Agreement (other than pursuant to an assignment request by the Loan
Party) or (b) designates a new lending office (other than a designation made at
the request of a Loan Party), provided, that, Excluded Taxes shall not include
any amount of such Taxes that were payable to such Foreign Lender’s assignor
immediately before such Foreign Lender became a party to this Agreement or to
such Foreign Lender immediately before it designated its new lending office,
provided, further, that additional United States federal withholding Taxes that
may be imposed after the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), as a result of a subsequent
Change in Law shall not be Excluded Taxes, and (iv) any United States federal
withholding Taxes imposed under FATCA.

“Existing DIP Credit Agreement” means that certain Debtor-in-Possession Credit
Agreement, dated as of March 3, 2020, by and among the Borrowers, the lenders
party thereto and PNC, as administrative agent and collateral agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Existing Letters of Credit” means those letters of credit described on Schedule
E to this Agreement.

“Existing Term Loan Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of November 8, 2017, among Parent, as borrower thereunder,
the other borrowers party thereto, Wilmington Trust, National Association, as
administrative agent and the lenders from time to time party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of this Agreement.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

-24-



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter, dated as of February 28, 2020, among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense required to be paid (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness that are required to be paid during such period, (c) all
federal, state, and local income Taxes required to be paid during such period
and (d) all Restricted Payments paid (whether in cash or other property, other
than common Equity Interests) during such period. For the purposes of
determining Fixed Charges under this Agreement, Fixed Charges for the fiscal
quarter ended March 31, 2020 shall be deemed to be $2,342,416, Fixed Charges for
the fiscal quarter ended December 31, 2019 shall be deemed to be $2,146,092,
Fixed Charges for the fiscal quarter ended September 30, 2019 shall be deemed to
be $2,060,732, and Fixed Charges for the fiscal quarter ended June 30, 2019
shall be deemed to be $1,822,514.

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period.

“Flood Insurance Regulations” means, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended or
recodified from time to time, (d) the Flood Insurance Reform Act of 2004, (e)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto and (f) any regulations promulgated
thereunder.

“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
with this Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrowers and Agent.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.

 

-25-



--------------------------------------------------------------------------------

“FSHC” means a Domestic Subsidiary that holds no assets (excluding de minimis
assets)other than Equity Interests in, or Equity Interests in and indebtedness
of, one or more direct or indirect Foreign Subsidiaries that are CFCs,
Disregarded Domestic Persons or other FSHCs.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Global Holdings” means Pioneer Global Holdings, Inc., a Delaware corporation.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment of such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the owner
of such Indebtedness or other obligation of the payment or performance thereof
or to protect such owner against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

-26-



--------------------------------------------------------------------------------

“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a “Guarantor” under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of this Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code and any other hedge, call, swap,
collar, floor, cap, option, forward sale or purchase contract or similar
arrangement (including any obligations to purchase or sell any commodity or
security at a future date for a specific price).

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

“Hedge Provider” means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Subsidiaries or otherwise provides Bank
Products under clause (f) of the definition thereof; provided, that if, at any
time, a Lender ceases to be a Lender under this Agreement (prior to the payment
in full of the Obligations), then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.

“Hedging Arrangement” means a Hedge Agreement which is entered into to reduce or
eliminate or otherwise protect against the risk of fluctuations in prices or
rates, including interest rates, foreign exchange rates, commodity prices and
securities prices.

“Immaterial Subsidiary” means each Subsidiary of a Borrower that is not a
Material Subsidiary.

 

-27-



--------------------------------------------------------------------------------

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (c) net obligations of such Person under
any Hedging Arrangement; (d) all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than one
hundred twenty (120) days after the date on which such trade account payable was
created); (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) Capital Leases and Synthetic Lease Obligations; (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interest in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, excluding
obligations arising in connection with employee benefit plans with respect to
fractional shares, or which are payable solely in Equity Interests; (h) all
Guarantees of such Person in respect of any of the foregoing; and (i) all
liabilities of such Person payable in cash in respect of unfunded vested
benefits under any Benefit Plan.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedging Arrangement on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

-28-



--------------------------------------------------------------------------------

“Intercompany Note” means any promissory note among the applicable Loan Parties
and/or Subsidiaries that (i) is substantially in the form of Exhibit G hereto
(except to the extent described on Schedule 1.1(c)) and (ii) is collaterally
assigned to Agent for its benefit and the benefit of the Lenders and Bank
Product Providers to the extent required by the Guaranty and Security Agreement
(subject to the terms and conditions of the Intercreditor Agreement).

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and each of its Subsidiaries, and Agent, the form and substance
of which is reasonably satisfactory to Agent.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and between Agent and Senior Secured Notes Collateral Agent (or
any successor or assignee thereto), and acknowledged by Parent and Borrowers.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves for slow moving
Inventory and Inventory shrinkage) with respect to Eligible Inventory or the
Maximum Revolver Amount, including based on the results of appraisals.

“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of any Equity Interest of another Person, (b) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit or all or a substantial part
of the business of such Person, or (c) any loan, advance or capital contribution
to,

 

-29-



--------------------------------------------------------------------------------

Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person; provided that any loan, advance or
capital contribution by any Loan Party or Subsidiary to any member of the
Colombian Group in an amount not to exceed the customary fees necessary for the
nationalization of drilling rig numbers 21, 51 and 55 shall not constitute an
“Investment”; provided such loans, advances or capital contributions shall not
exceed $10,000,000 in the aggregate. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Accounts” means any Eligible Billed Accounts with respect to
which the applicable Account Debtor maintains a rating equal to or higher than
(a) Baa3 (or the equivalent) by Moody’s, (b) BBB- (or the equivalent) by S&P, or
(c) an equivalent rating by any other rating agency approved by Agent in its
Permitted Discretion.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means PNC or any other Lender that, at the request of Borrowers
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Bank for the purpose of issuing Letters of Credit pursuant to
Section 2.11 of this Agreement, and Issuing Bank shall be a Lender.

“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to 3 months’ rent,
storage charges, fees or other amounts under the lease or other applicable
agreement relative to such location or, if greater and Agent so elects, the
number of months’ rent, storage charges, fess or other amounts for which the
landlord, bailee, warehouseman or other property owner will have, under
applicable law, a Lien in the Inventory of such Borrower to secure the payment
of such amounts under the lease or other applicable agreement relative to such
location.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

 

-30-



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including Taxes and
insurance premiums) required to be paid by any Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) reasonable documented out-of-pocket fees or charges paid or
incurred by Agent in connection with the Lender Group’s transactions with each
Loan Party and its Subsidiaries under any of the Loan Documents, including,
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees, and, to the extent a Mortgage is
required to be delivered under this Agreement, publication, real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) Agent’s customary fees and charges imposed or incurred in connection with
any background checks or OFAC/PEP searches related to any Loan Party or its
Subsidiaries, (d) Agent’s customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of any Borrower (whether by wire transfer or otherwise),
together with any reasonable out-of-pocket costs and expenses incurred in
connection therewith, (e) customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable, documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 2.10 of this
Agreement, (h) Agent’s and Lenders’ reasonable, documented costs and expenses
(including reasonable and documented attorneys’ fees and expenses) relative to
third party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with any Loan Party or any
of its Subsidiaries, (i) Agent’s reasonable and documented costs and expenses
(including reasonable and documented attorneys’ fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, (j) Agent’s and each Lender’s
reasonable and documented costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising

 

-31-



--------------------------------------------------------------------------------

rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral, and (k) without duplication, reasonable and documented costs and
expenses incurred in connection with the Case, including without limitation,
reasonable and documented costs and expenses incurred in connection with (i) the
review of pleadings and other filings made with the Bankruptcy Court,
(ii) attendance at all hearings in respect of the Case, and (iii) defending and
prosecuting any actions or proceedings arising out of or relating to the
Obligations, the Liens securing the Obligations or any transactions related to
arising in connection with this Agreement or the other Loan Documents.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of this Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 103% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 103% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.

 

-32-



--------------------------------------------------------------------------------

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of this Agreement.

“Letter of Credit Sublimit” means $30,000,000.

“Letter of Credit Usage” means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit, plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Revolving Loan.

“LIBOR Alternate Source” has the meaning specified in the definition of LIBOR
Rate.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of this
Agreement.

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or (x) if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate
Source, a comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error), (y) if the LIBOR Rate
is unascertainable as set forth in Section 2.14, a comparable replacement rate
determined in accordance with Section 2.14), by (b) a number equal to 1.00 minus
the Reserve Percentage; provided, however, that if the LIBOR Rate determined as
provided above would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. The LIBOR Rate shall be adjusted with respect to any
LIBOR Rate Loan that is outstanding on the effective date of any change in the
Reserve Percentage as of such effective date. Agent shall give reasonably prompt
notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

 

-33-



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Liquid Investments” means (i) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(ii) commercial paper issued by (A) any Lender or any Affiliate of any Lender or
(B) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (iii) certificates of deposit, time deposits, and
bankers’ acceptances issued by (A) any of the Lenders or (B) any other
commercial banking institution which is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$250,000,000.00 and rated Aa by Moody’s or AA by S&P; (iv) repurchase agreements
which are entered into with any of the Lenders or any major money center banks
included in the commercial banking institutions described in clause (iii) and
which are secured by readily marketable direct full faith and credit obligations
of the government of the United States of America or any agency thereof;
(v) investments in any money market fund which holds investments substantially
of the type described in the foregoing clauses (i) through (iv) and (vi) short
term investments by Foreign Subsidiaries made with the goal of preservation of
capital, which investments are customary for short term cash management for
similarly situated business enterprises in the jurisdiction in which any such
Foreign Subsidiary is conducting business. All the Liquid Investments described
in clauses (i) through (iv) above shall have maturities of not more than 365
days from the date of issue.

“Loan” means any Revolving Loan, Swing Loan, or Extraordinary Advance made (or
to be made) hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.

“Loan Documents” means this Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, the
Intercreditor Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, the Patent Security Agreement, the Trademark Security Agreement, any
note or notes executed by Borrowers in connection with this Agreement and
payable to any member of the Lender Group, and any other instrument or agreement
entered into, now or in the future, by any Loan Party or any of its Subsidiaries
and any member of the Lender Group in connection with this Agreement (but
specifically excluding Bank Product Agreements).

 

-34-



--------------------------------------------------------------------------------

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, condition (financial or otherwise) or results of operations of the
Loan Parties and their Subsidiaries, taken as a whole, other than as a result of
the commencement, the continuation, or events leading up to the commencement of
the Case, (b) a material adverse effect on the validity or enforceability of
this Agreement or any of the other Loan Documents; (c) on the ability of the
Loan Parties, collectively, to perform their obligations under this Agreement or
any other Loan Document, or (d) a material impairment of the enforceability or
priority of Agent’s Liens with respect to all or a material portion of the
Collateral.

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party that is
deemed to be a material contract or material definitive agreement under the
Securities Act of 1933 or the Exchange Act or other federal securities laws,
including, without limitation, the types of contracts specified in item
601(b)(10)(ii) of Regulation S-K (other than purchase orders in the ordinary
course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days’ notice without
penalty or premium), (b) each contract or agreement with customers of such
Person for which aggregate annual consideration paid in respect thereof equals
or exceeds $15,000,000, and (c) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Effect.

“Material Subsidiary” means (a) each Borrower, and (b) each Domestic Subsidiary
(other than a Disregarded Domestic Person) of a Loan Party that (i) owns at
least 2.50% of the consolidated total assets of the Loan Parties and their
Subsidiaries, (ii) generates at least 2.50% of the consolidated revenues of the
Loan Parties and their Subsidiaries, (iii) is the owner of Equity Interests of
any Subsidiary of a Loan Party that otherwise constitutes a Material Subsidiary,
or (iv) any group comprising Subsidiaries of a Loan Party that each would not
have been a Material Subsidiary under clauses (i), (ii), or (iii) but that,
taken together, had revenues or total assets in excess of 5.0% of the
consolidated revenues or total assets, as applicable, of the Loan Parties and
their Subsidiaries.

“Maturity Date” means the earliest of (i) 90 days prior to maturity of the
Senior Secured Notes (as amended, financed, or replaced), (ii) 90 days prior to
the maturity of the Convertible Notes (as amended, financed, or replaced), and
(iii) May 29, 2025.

“Maximum Revolver Amount” means $75,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement.

 

-35-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or one
of its Subsidiaries in favor of Agent, at Agent’s request, in form and substance
reasonably satisfactory to Agent, that encumber the Real Property Collateral.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or Subsidiary thereof is
making or is required to make contributions, including as the result of being an
ERISA Affiliate.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after Taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including, for the
avoidance of doubt, any extraordinary items that constitute (i) any net non-cash
gain or loss during such period arising from the sale, exchange, retirement or
other disposition of capital assets (such term to include all fixed assets and
all securities) other than in the ordinary course of business, and (ii) any
write-up or write-down of assets, (b) the net income of any Person (other than a
Subsidiary) in which any other Person (other than the Parent or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of cash
dividends or other cash distributions actually paid to the Parent or any of its
Subsidiaries by such Person during such period, and (c) the net income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary.

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent Acceptable
Appraisal.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided

 

-36-



--------------------------------------------------------------------------------

for in the Fee Letter), Lender Group Expenses (including any reasonable and
documented fees or expenses that accrue after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), guaranties, and all covenants and
duties of any other kind and description owing by any Loan Party arising out of,
under, pursuant to, in connection with, or evidenced by this Agreement or any of
the other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations shall
exclude any Excluded Swap Obligation. Without limiting the generality of the
foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans, (iii) the amount necessary to reimburse Issuing
Bank for amounts paid or payable pursuant to Letters of Credit, (iv) Letter of
Credit commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under this Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.

“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

“Overnight Bank Funding Rate” shall mean, for any, day the rate per annum (based
on a year of 360 days and actual days elapsed) comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York, as set forth on its public website from
time to time, and as published on the next succeeding Business Day as the
overnight bank funding rate by such Federal Reserve Bank (or by such other
recognized electronic source (such as Bloomberg) selected by Agent for the
purpose of displaying such rate) (an “Alternate Source”); provided, that if such
day is not a Business Day, the Overnight Bank Funding Rate for such day shall be
such rate on the immediately preceding Business Day;

 

-37-



--------------------------------------------------------------------------------

provided, further, that if such rate shall at any time, for any reason, no
longer exist, a comparable replacement rate determined by Agent at such time
(which determination shall be conclusive absent manifest error). If the
Overnight Bank Funding Rate determined as above would be less than zero, then
such rate shall be deemed to be zero. The rate of interest charged shall be
adjusted as of each Business Day based on changes in the Overnight Bank Funding
Rate without notice to the Borrowers.

“Parent” has the meaning specified therefor in the preamble to this Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Payment Conditions” means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:

(a) no Default or Event of Default then exists or would arise as a result of the
consummation of such Specified Transaction,

(b) either

(i) Excess Availability after giving effect to such proposed payment and
Specified Transaction, in each case, is not less than 25% of the Maximum
Revolver Amount, or

(ii) both (A) the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries is equal to or greater than 1.00:1.00 for the trailing 12 month
period most recently ended for which financial statements are required to have
been delivered to Agent pursuant to Schedule 5.1 to this Agreement (calculated
on a pro forma basis as if such proposed payment or investment is a Fixed Charge
(regardless of whether such proposed payment or investment is otherwise not a
Fixed Charge for the purposes of calculating the Fixed Charge Coverage Ratio)
made on the last day of such 12 month period (it being understood that such
proposed payment shall also be a Fixed Charge made on the last day of such 12
month period for purposes of calculating the Fixed Charge Coverage Ratio under
this clause (ii) for any subsequent proposed payment to fund a Specified
Transaction)), and (B) Excess Availability after giving effect to such proposed
payment and Specified Transaction, in each case, is not less than 20% of the
Maximum Revolver Amount, and

(c) Administrative Borrower has delivered a certificate to Agent certifying that
all conditions described in clauses (a) and (b) above have been satisfied.

 

-38-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.

“Permitted Acquisition” means any Acquisition so long as:

(a) the Payment Conditions are satisfied,

(b) such Acquisition is substantially related to the business of the Parent and
its Subsidiaries individually or in the aggregate and is not hostile,

(c) such Acquisition is either (i) not of a Foreign Subsidiary or (ii) made by
Global Holdings or one of its Subsidiaries;

(d) any Persons acquired pursuant to such Acquisition shall have positive
EBITDA, calculated in accordance with GAAP immediately prior to such
Acquisition;

(e) the Loan Parties shall have delivered to Agent unaudited financial
statements of the acquired entity for the two (2) most recent fiscal years then
ended, if available, in form and substance reasonably acceptable to Agent;

(f) no assets acquired in any such Acquisition shall be included in the
Borrowing Base until Agent has received a field examination and/or appraisal of
such assets, in form and substance acceptable to Agent; and

(g) within the time periods prescribed therein, the Loan Parties shall comply
with Sections 5.11 and 5.12 of this Agreement with respect to any assets or
Persons acquired pursuant to such Acquisition.

For the purposes of calculating Excess Availability, as applicable, under this
definition, any assets being acquired in the proposed Acquisition shall be
included in the Borrowing Base on the date of closing of such Acquisition so
long as Agent has received an audit or appraisal of such assets and so long as
such assets satisfy the applicable eligibility criteria.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
credit judgment in accordance with customary business practices of Agent for
asset-based lending transactions.

“Permitted Dispositions” means:

(a) Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business and dispositions of
Property no longer useful or used by any Loan Party and their respective
Subsidiaries in the conduct of their business, provided that none of the
foregoing Dispositions are of Property that constitutes Eligible Inventory,

 

-39-



--------------------------------------------------------------------------------

(b) Dispositions of Inventory to buyers in the ordinary course of business,

(c) Dispositions of money (in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents) or Liquid Investments,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) Dispositions of accounts receivable (other than Eligible Accounts) in
connection with the compromise or collection thereof in the ordinary course of
business,

(g) any involuntary loss, damage or destruction of property,

(h) transfers of property subject to any settlement of or payment in respect of
any property or casualty insurance claim (excluding any claim in respect of
business interruption) or any condemnation proceeding relating to any asset of
any Borrower or any of its respective Subsidiaries,

(i) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(j) leases, subleases, licenses or sublicenses of Property (other than to Global
Holdings and its Subsidiaries except with respect to existing leases of drilling
rigs numbered 21, 51 and 55)) in the ordinary course of business and which do
not materially interfere with the business of the Borrowers and their
Subsidiaries,

(k) the sale or transfer to a Person of any Property having a fair market value
less than $5,000,000 (in the aggregate for all such Property sold), where the
Parent or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Parent or such Subsidiary shall use for
substantially the same purpose as the Property sold or transferred,

(l) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,

(m) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

(n) the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,

 

-40-



--------------------------------------------------------------------------------

(o) the making of Permitted Investments,

(p) Dispositions of assets (i) by any Subsidiary to any Borrower or to another
Subsidiary (other than Global Holdings or any Subsidiary thereof) and (ii) by
any Subsidiary of Global Holdings to another Subsidiary of Global Holdings;
provided that, in the case of clause (i) or (ii), if the transferor of such
property is a Loan Party, the transferee thereof must be a Loan Party,

(q) Dispositions of Equipment or Real Property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such disposition are reasonably
promptly applied, or contractually obligated to be applied (in the case of
Equipment for which substantial delivery lead times apply), to the purchase
price of such replacement property; provided, that to the extent the property
being transferred constitutes Collateral, such replacement property shall
constitute Collateral,

(r) Dispositions of Equipment consisting of parts, supplies and spares by any
Borrower and its respective Subsidiaries to Global Holdings or Foreign
Subsidiaries of Global Holdings in the ordinary course of business; provided
that (i) the aggregate book value of all such Equipment disposed of pursuant to
this clause (r), together with aggregate book value of all Equipment invested
pursuant to clause (t)(ii) of the definition of Permitted Investments during the
period commencing on the Closing Date, shall not exceed $10,000,000 and (ii) no
Default or Event of Default shall have occurred and be continuing at the time of
such disposition or shall result therefrom,

(s) Dispositions of drilling rigs numbered 21, 51, 52, 53, 55, 301, 302 and 303,
each located in Colombia, to a third party (or to Global Holdings on an interim
basis in order to facilitate such a disposition), or of the Subsidiary owning
such rigs; provided that (i) at the time of such Disposition, no Default or
Event of Default shall exist or would result from such Disposition, (ii) the
consideration received by the applicable Borrower or its Subsidiaries in
connection with such Disposition is (A) equal to or greater than the fair market
value of the drilling rigs (or Subsidiary) being disposed of and (B) comprised
of at least 90% (or such lower percentage as the Required Lenders may approve)
cash or Liquid Investments and (iii) in the case of a Disposition of a
Subsidiary, such Subsidiary owns no assets or property other than such drilling
rigs, related assets and equipment useful for the operation thereof and
associated working capital;

(t) sales or other Dispositions of assets not otherwise permitted in clauses
(a) through (s) above (other than sales or other dispositions of ABL Priority
Collateral), so long as (i) no Default or Event of Default has occurred and is
continuing or would immediately result therefrom and (ii) the consideration
received by such Borrower or its Subsidiaries in connection with such
Disposition is (A) equal to or greater than the fair market value of the
Property being disposed of and (B) comprised of at least 90% cash or Liquid
Investments.

“Permitted Indebtedness” means:

(a) Indebtedness in respect of the Obligations,

 

-41-



--------------------------------------------------------------------------------

(b) Indebtedness of any Loan Party owing to Wells Fargo Bank, N.A. under any
reimbursement agreement in respect of the Existing Letters of Credit, so long as
the aggregate amount of all such Indebtedness does not exceed $7,004,000 in the
aggregate,

(c) [intentionally omitted],

(d) Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees in the ordinary course
of business with respect to bid, performance, stay, customs, appeal and surety
bonds; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; (iii) unsecured guarantees with respect to Indebtedness of any
Loan Party or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,

(f) Indebtedness incurred by any Borrower or its respective Subsidiaries in
connection with a Permitted Acquisition consisting of agreements providing for
indemnification, the adjustment of the purchase price or similar adjustments
(but not earnouts),

(g) [intentionally omitted],

(h) [intentionally omitted],

(i) Indebtedness incurred in the ordinary course of business (i) under bid,
performance, stay, customs, appeal and surety bonds and (ii) with respect to
workers’ compensation or other like employee benefit claims and, in each case,
obligations in respect of letters of credit related thereto,

(j) unfunded Benefit Plan obligations or liabilities to the extent they are
permitted to remain unfunded under applicable law,

(k) Indebtedness incurred in the ordinary course of business to finance the
payment of premiums for a 12 month period for insurance; provided that the
aggregate outstanding principal amount of such Indebtedness shall not at any
time exceed $5,000,000,

(l) the incurrence by any Loan Party or its Subsidiaries of Indebtedness under
Hedge Agreements that is incurred for the bona fide purpose of reducing or
eliminating or otherwise protecting against the risk of fluctuations in prices
or rates, including interest rates, foreign exchange rates, commodity prices and
securities prices, in each case, associated with such Loan Party’s or such
Subsidiary’s operations and not for speculative purposes,

(m) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

 

-42-



--------------------------------------------------------------------------------

(n) unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of Parent
that has been issued to such Persons, so long as (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $1,000,000, and (iii) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably acceptable to Agent,

(o) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

(p) Indebtedness composing Permitted Investments,

(q) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(r) unsecured Indebtedness of any Loan Party or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Loan Party or
its Subsidiaries that is incurred in connection with the consummation of one or
more Permitted Acquisitions so long as such unsecured Indebtedness is on terms
and conditions reasonably acceptable to Agent,

(s) Indebtedness in an aggregate outstanding principal amount not to exceed
$5,000,000 at any time outstanding for all Foreign Subsidiaries of each Loan
Party; provided, that such Indebtedness is not directly or indirectly recourse
to any of the Loan Parties or of their respective assets,

(t) intercompany Indebtedness incurred in the ordinary course of business
subordinated to the Obligations on terms set forth in the Intercompany
Subordination Agreement, evidenced by an Intercompany Note, and owed (i) by any
Loan Party (other than Global Holdings and its Subsidiaries) to the Parent;
(ii) by the Parent to any other Loan Party (other than Global Holdings and its
Subsidiaries); (iii) by any Loan Party (other than Global Holdings and its
Subsidiaries) to another Loan Party; and (iv) by Global Holdings or any of its
Subsidiaries to the Parent or any of its other Subsidiaries to the extent such
Indebtedness is an Investment permitted under clause (f), (t) or (u) of the
definition of Permitted Investment,

(u) Guarantees (i) of any Loan Party in respect of Indebtedness of any Loan
Party (other than Global Holdings and its Subsidiaries, except to the extent
that the Indebtedness incurred by Global Holdings and its Subsidiaries, were it
guaranteed, would not exceed the amount of an Investment therein permitted under
Section 6.3) otherwise permitted hereunder and (ii) of the Parent or any
Subsidiary in respect of Indebtedness of Global Holdings or any of its
Subsidiaries otherwise permitted hereby to the extent such Guarantees constitute
Investments permitted under clause (f) or (t) of the definition of Permitted
Investment,

 

-43-



--------------------------------------------------------------------------------

(v) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(w) Indebtedness under the Senior Secured Notes Documents as in effect on the
date hereof, or as amended, restated, supplemented or otherwise modified in
accordance with Section 6.6(b)(iii) of this Agreement, and any Refinancing
Indebtedness in respect thereof made in accordance with Section 6.6(b)(iii) of
this Agreement and the Intercreditor Agreement, so long as, in each case, such
Indebtedness is subject to the terms and conditions of the Intercreditor
Agreement,

(x) Additional Notes Collateral Debt,

(y) Indebtedness (other than for borrowed money) subject to Excepted Liens and
Liens described in clause (v) of the definition of Permitted Liens,

(z) unsecured Indebtedness evidenced by the Convertible Notes and the
Convertible Notes Guaranties (including unsecured Refinancing Indebtedness
thereof); provided that, in the event of any such extension, refinancing,
refunding, replacement or renewal, then (i) the scheduled maturity date of such
Indebtedness shall not be earlier than 180 days after the Maturity Date,
(ii) such Indebtedness shall not have any amortization or other requirement to
purchase, redeem, retire, defease or otherwise make any principal payment in
respect thereof, other than at scheduled maturity thereof and mandatory
prepayments or mandatory redemptions or puts triggered upon change in control,
sale of all or substantially all assets and certain asset sales, in each case
which are customary with respect to such type of Indebtedness (and provided, for
the avoidance of doubt, that payments of regularly scheduled interest shall be
permitted with respect to such Indebtedness so long as no Event of Default has
occurred and is then continuing), (iii) the agreements and instruments governing
such Indebtedness shall not contain (A)(1) any financial maintenance covenants
that are more restrictive than those in the Loan Documents, or (2) any other
affirmative or negative covenants, defaults or events of default that are, taken
as a whole, materially more restrictive than those, taken as a whole, set forth
in the Loan Documents; provided that the inclusion of any covenant that is
customary with respect to such type of Indebtedness and that is not found in the
Loan Documents shall not be deemed to be more restrictive for purposes of this
clause (A), (B) any restriction on the ability of Parent or any of its
Subsidiaries to amend, modify, restate or otherwise supplement this Agreement or
the other Loan Documents, or (C)(1) any restrictions on the ability of any
Subsidiary of the Parent to guarantee the Obligations (as such Obligations may
be extended, renewed, rearranged, increased, amended, supplemented or otherwise
modified from time to time), provided that a requirement that any such
Subsidiary also guarantee such Indebtedness shall not be deemed to be a
violation of this clause (C), (2) any restrictions on the ability of any
Subsidiary or the Parent to pledge assets as collateral security for the
Obligations (as such Obligations may be extended, renewed, rearranged,
increased, amended, supplemented or otherwise modified from time to time), or
(3) any restrictions on the ability of any Subsidiary or the Parent to incur
Indebtedness under this Agreement or any other Loan Document; provided that, any
restriction as to the entry into any such guaranty or pledge of assets or
incurrence of such Indebtedness under this Agreement that is not materially more
restrictive

 

-44-



--------------------------------------------------------------------------------

than those set forth in the agreements and instruments governing the Convertible
Notes as in effect on the Closing Date shall not be deemed to be a restriction
for purposes of this clause (C), (iv) any such Indebtedness is in an aggregate
principal amount not greater than the aggregate principal amount of the
Indebtedness being extended, refinanced, refunded, replaced or renewed, plus all
accrued interest thereon, the amount of any premiums required to be paid thereon
and all fees and expenses associated therewith or with the extension,
refinancing, refunding, replacement or renewal, and (v) if such extension,
refinancing, refunding, replacement or renewal of Indebtedness occurs on or
before May 29, 2025, the cash interest rate on the Convertible Notes shall not
increase by more than 3.00% per annum above the cash interest rate in effect on
the date hereof (in each case, excluding, without limitation, (x) fluctuations
in underlying rate indices, (y) the imposition of a default rate of up to 2.00%
per annum, and (z) increases in the cash interest rate to the extent not payable
in cash), and

(aa) other Indebtedness in an aggregate principal amount outstanding (together
with the principal amount of Indebtedness outstanding pursuant to clauses (k),
(l) and (s) of this definition) at any time not to exceed $10,000,000.

“Permitted Intercompany Advances” means loans made in accordance with and
pursuant to clauses (t) and (u) of the definition of Permitted Indebtedness.

“Permitted Investments” means:

(a) Investments in the form of trade credit to customers of the Borrowers and
their Subsidiaries arising in the ordinary course of business and represented by
accounts from such customers,

(b) Investments in cash and Liquid Investments,

(c) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(d) advances made in connection with purchases of goods or services in the
ordinary course of business,

(e) Investments received in settlement of amounts due (or other disputes) to any
Loan Party or any of its Subsidiaries effected in the ordinary course of
business or owing to any Loan Party or any of its Subsidiaries as a result of
Insolvency Proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or its Subsidiaries,

(f) Investments existing on the Closing Date (i) by any Borrower in any
Subsidiary, (ii) by any Subsidiary in any Borrower or any other Subsidiary and
(iii) set forth on Schedule P-1 to this Agreement,

(g) guarantees permitted under the definition of Permitted Indebtedness,

 

-45-



--------------------------------------------------------------------------------

(h) [intentionally omitted],

(i) Investments consisting of (A) Indebtedness otherwise permitted pursuant to
the applicable provisions of Section 6.1 (other than clause (aa) of the
definition of Permitted Indebtedness), and (B) corporate actions otherwise
permitted pursuant to Section 6.3;

(j) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(k) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(l) (i) non-cash loans and advances to employees, officers, and directors of a
Loan Party or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Parent so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Parent, (ii) loans and advances to
employees and officers of a Loan Party or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $500,000 at any one time,

(m) Creation of any Subsidiary or any Permitted Acquisitions, provided that each
such Subsidiary shall comply with the requirements of Section 5.11; provided
further that no Borrower nor any Subsidiary (other than Global Holdings and its
Subsidiaries) may create any Foreign Subsidiary,

(n) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
Global Holdings and other than capital contributions to or the acquisition of
Equity Interests of Parent),

(o) ordinary course of business Investments in a Guarantor or a Borrower (other
than Global Holdings and its Subsidiaries); provided that, to the extent such
Investments consist of intercompany loans or advances, such Investments are
subordinated to the Obligations on terms reasonably acceptable to the Required
Lenders and are evidenced by an Intercompany Note;

(p) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (l) of the
definition of Permitted Indebtedness,

(q) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(r) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

 

-46-



--------------------------------------------------------------------------------

(s) Investments consisting of non-cash consideration (including, without
limitation, promissory notes) received in connection with Permitted
Dispositions, and

(t) (i) Investments by a Subsidiary of Global Holdings in another Subsidiary of
Global Holdings; (ii) Investments of Equipment consisting of parts, supplies and
spares into Global Holdings or Foreign Subsidiaries of Global Holdings; provided
that (A) the aggregate value of all such Equipment invested pursuant to this
clause (ii), together with the aggregate value of all Equipment disposed of
pursuant to clause (r) of the definition of Permitted Disposition, shall not
exceed $10,000,000 (excluding Investments described in clause (w) of the
definition of Permitted Investments) and (B) no Default or Event of Default
shall have occurred and be continuing at the time of such Investment or shall
result therefrom; and (iii) cash Investments in the Colombian Group in an
aggregate amount over the period commencing on the Closing Date not to exceed
the sum of (x) $25,000,000 plus (y) in each case, an amount equal to the
aggregate amount distributed or otherwise paid on or after the Closing Date to
the Loan Parties (other than Global Holdings and its Subsidiaries) by Global
Holdings or one or more Foreign Subsidiaries comprising the Colombian Group,
including, but not limited to, lease payments with respect to the lease of any
drilling rig leased by one or more of the Foreign Subsidiaries comprising the
Colombian Group from the Loan Parties (other than Global Holdings and its
Subsidiaries); provided that (A) in no event shall the aggregate amount of
Investments outstanding under this clause (iii) exceed $25,000,000 (excluding
Investments made pursuant to clause (r) of the definition of Permitted
Dispositions) at any time, (B) no Default or Event of Default shall have
occurred and be continuing at the time of such Investment or shall result
therefrom and (C) to the extent practicable, such Investment shall be made as a
loan or advance evidenced by an Intercompany Note,

(u) Investments by any Borrower or any Subsidiary in Global Holdings and its
Subsidiaries to satisfy employment obligations to foreign expatriate employees
in an aggregate amount not to exceed $200,000 at any time outstanding which are
subsequently reimbursed by Global Holdings and its Subsidiaries within sixty
(60) days of such Investment,

(v) [intentionally omitted],

(w) Investments by any Loan Party of the drilling rigs described in clause
(s) of the definition of Permitted Disposition into Global Holdings or any
Foreign Subsidiary comprising the Colombian Group in order to facilitate
Dispositions of such rigs (or Foreign Subsidiary) to a third party in accordance
with clause (s) of the definition of Permitted Disposition, and

(x) other Investments (other than Acquisitions) so long as the Payment
Conditions are satisfied.

“Permitted Liens” means:

 

(a)

Liens granted to, or for the benefit of, Agent to secure the Obligations,

 

(b)

Liens for Taxes (including, without limitation, Property Taxes), assessments, or
other governmental charges (i) which are being actively contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in compliance with GAAP and (ii) with respect to which the failure to make
payment could not reasonably be expected to result in a Material Adverse Effect,
other than in any case any such Liens that have priority over Agent’s Liens,

 

-47-



--------------------------------------------------------------------------------

(c)

judgment and attachment Liens not giving rise to an Event of Default, provided
that (i) any appropriate legal proceedings which may have been duly initiated
for the review of such judgment shall not have been finally terminated or the
period within which such proceeding may be initiated shall not have expired and
(ii) no action to enforce such Lien has been commenced;

 

(d)

Liens set forth on Schedule P-2 to this Agreement and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Liens shall
not be modified or amended to secure more than the amount of the obligations
which they secure on the Closing Date and (ii) such Liens do not extend to any
additional Property other than after acquired Property and proceeds and products
thereof,

 

(e)

any interest or title of a lessor or sublessor under any operating lease entered
into by any Borrower or its respective Subsidiaries; provided that (i) such
lease is entered into, and any Liens arise, in the ordinary course of business,
(ii) any Liens secure obligations which are not overdue for a period of more
than thirty days or if more than thirty days overdue, are being contested in
good faith by appropriate procedures or proceedings and for which adequate
reserves have been established, (iii) any Liens secure only the obligations
arising under such lease and not debt for borrowed money, and (iv) any Liens
only encumber property that is subject to such lease (including Property located
on the premises subject to the lease) and insurance proceeds thereof,

 

(f)

Liens solely on cash collateral (in an amount not to exceed 105% of such
Permitted Indebtedness) to secure Indebtedness permitted by clause (b) of the
definition of “Permitted Indebtedness”,

 

(g)

Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
warehouseman’s, workmen’s, suppliers’, landlords’, maritime, operators’,
vendors’ and repairmen’s liens, and other similar liens (including Liens of
sellers of goods arising under Article 2 of the UCC or similar provisions of
applicable law) arising in the ordinary course of business securing obligations
which are not overdue for a period of more than thirty (30) days or if more than
thirty (30) days overdue, (i) are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established
and (ii) with respect to which the failure to make payment does not materially
adversely affect the value or the use by any Borrower or its respective
Subsidiaries of the Property subject to such Liens,

 

(h)

Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations,

 

-48-



--------------------------------------------------------------------------------

(i)

Liens on amounts deposited to secure Parent’s and its Subsidiaries obligations
in connection with the making or entering into of bids, tenders, or leases in
the ordinary course of business and not in connection with the borrowing of
money,

 

(j)

Liens on cash or securities pledged to secure performance of tenders, surety and
appeal bonds, government contracts, performance and return of money bonds, bids,
trade contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business and
cash deposits to secure letters of credit in respect of the foregoing,

 

(k)

encumbrances consisting of easements, zoning restrictions, or other restrictions
on the use of Real Property that do not (individually or in the aggregate)
materially affect the value of the assets encumbered thereby or materially
impair the ability of any Borrower or its respective Subsidiaries to use such
assets in its business, and none of which is violated in any material aspect by
existing or proposed structures or land use,

 

(l)

non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

 

(m)

any interest or title of a licensor or sublicensor under any license entered
into by any Borrower or its respective Subsidiaries; provided that (a) such
license is entered into in the ordinary course of business, (ii) such interest
or title of licensor or sublicensor does not interfere in any material respect
in the business of such Borrower or such Subsidiaries, (iii) such interest or
title, if in the form of a Lien, secures only the obligations arising under such
license, and (iv) such interest or title only affects the property subject to
such license or the proceeds thereof,

 

(n)

Liens that are replacements of Permitted Liens to the extent that the original
Indebtedness is the subject of permitted Refinancing Indebtedness and so long as
the replacement Liens only encumber those assets that secured the original
Indebtedness,

 

(o)

Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution,

 

(p)

[intentionally omitted],

 

(q)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods,

 

(r)

Liens solely on any cash earnest money deposits made by a Loan Party or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,

 

(s)

[intentionally omitted],

 

-49-



--------------------------------------------------------------------------------

(t)

Liens securing the Obligations (under and as defined in the Senior Secured Notes
Indenture as in effect on the date hereof or as amended, restated, supplemented
or otherwise modified in accordance with Section 6.6(b)(iii) of this Agreement),
and any extensions, refinancings, refundings, replacements and renewals in
respect thereof made in accordance with Section 6.6(b)(iii) of this Agreement
and the Intercreditor Agreement, so long as, in each case, such Liens are
subject to the terms and conditions of the Intercreditor Agreement,

 

(u)

Liens arising from precautionary UCC financing statements regarding operating
leases entered into by any Borrower or any of their respective Subsidiaries in
the ordinary course of business,

 

(v)

Liens (i)(A) on advances of cash or Liquid Investments in favor of the seller of
any property to be acquired in connection with a Permitted Acquisition, which
advances shall be applied against the purchase price for such Permitted
Acquisition and (B) consisting of an agreement to dispose of any property in a
Permitted Disposition and (ii) on cash earnest money deposits to secure
performance made in connection with any letter of intent or purchase agreement
not prohibited hereby,

 

(w)

Liens securing Indebtedness permitted by clause (x) the definition of “Permitted
Indebtedness”, so long as, in each case, such Liens are subject to the terms and
conditions of the Intercreditor Agreement on terms identical to the Liens with
respect to the Indebtedness issued under the Senior Secured Notes Documents,

 

(x)

“protective” Liens granted in connection with sales permitted hereunder that are
intended to be “true sales” or bailment, storage or similar arrangements in
which a counterparty holds title to the assets that are the subject of such
transaction, and precautionary UCC financing statement filings made in respect
of consignments,

 

(y)

Liens arising out of any conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business,

 

(z)

customary set off and netting rights and related settlement procedures under any
Hedging Agreement permitted hereunder, and

 

(aa)

other Liens (excluding Liens on ABL Priority Collateral) securing obligations,
actual or contingent, in an aggregate principal amount not greater than
$10,000,000.00.

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Taxes,
or rental payment; provided, that (a) a reserve with respect to such obligation
is established on such Loan Party’s or its Subsidiaries’ books and records in
such amount as is required under GAAP, (b) any such protest is instituted
promptly and prosecuted diligently by such Loan Party or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

-50-



--------------------------------------------------------------------------------

“Plan of Reorganization” has the meaning specified therefor in the preamble to
this Agreement.

“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

“PNC” has the meaning specified therefor in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“PNC Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

“Projections” means (x) with respect to fiscal year ending December 31, 2020,
the financial projections referenced in Section 3.1(i) and (y) with respect to
any fiscal year thereafter, the Projections delivered pursuant to Schedule 5.1
to this Agreement for such fiscal year.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b) with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by
(B) the Letter of Credit Exposure of all Lenders, and

 

-51-



--------------------------------------------------------------------------------

(c) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Agent).

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by a Loan Party or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration, and (b) any
cash or Liquid Investments acquired in connection with such Acquisition.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Liquid Investments of the Loan Parties and their
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is
(i) maintained at PNC or (ii) subject to a Control Agreement in favor of PNC, in
each case, is maintained by a branch office of the applicable bank or securities
intermediary located within the United States.

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
Commodity Exchange Act and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act by entering
into or otherwise providing a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

-52-



--------------------------------------------------------------------------------

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

“Real Property Collateral” means any Real Property hereafter acquired by any
Loan Party to the extent any mortgage is granted to secure the Senior Secured
Notes (or, if the Senior Secured Notes have been paid in full, to the extent the
aggregate book value or aggregate fair market value of all Real Property
acquired after the Closing Date exceeds $5,000,000, then any such after acquired
Real Property).

“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or the
Maximum Revolver Amount.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor are they on terms or conditions that, taken as a whole, are or
could reasonably be expected to be materially adverse to the interests of the
Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,

 

-53-



--------------------------------------------------------------------------------

(e) if the Indebtedness that is refinanced, renewed or extended was unsecured,
such refinancing, renewal or extension shall be unsecured, and

(f) if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and
(ii) the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.

“Register” has the meaning set forth in Section 13.1(h) of this Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Relevant Governmental Authority” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.15(b) of
this Agreement.

“Report” has the meaning specified therefor in Section 15.16 of this Agreement.

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

-54-



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
as to which the PBGC has not waived the requirements of Section 4043(a) of ERISA
that is be notified of such event.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are two or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
“Required Lenders” must include at least two Lenders (who are not Affiliates of
one another).

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Reserves” means, as of any date of determination, Inventory Reserves,
Receivable Reserves, Bank Product Reserves and those other reserves that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Loan Party or its Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as Taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Loan Party or its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than a Permitted
Lien), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other Taxes
where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) on, or any direct or indirect payment of any kind or character
(whether in cash, securities or other Property) in consideration for or
otherwise in connection with the ownership of, or any retirement, purchase,
redemption, conversion, exchange, sinking fund or other acquisition of, any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person, (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person or (c) principal payments (in cash, Property or otherwise)
on, or redemptions of, Senior Debt of such Person; provided that the term
“Restricted Payment” shall not include (i) any dividend or distribution payable
solely in Equity Interests of any Borrower or warrants, options or other rights
to purchase such Equity Interests, (ii) settlement in connection with the
cashless exercise of employee, officer or director stock options or similar
benefit plans, (iii) payments for fractional shares in connection with
settlement under employee benefit plans, (iv) principal payments on, or
redemptions of, the Obligations and (v) principal payments on, or

 

-55-



--------------------------------------------------------------------------------

redemptions of, Senior Debt to the extent that such payment or redemption is
required under the terms of the agreement or instrument creating, establishing
or otherwise evidencing such Senior Debt. For the avoidance of doubt, issuances
of Equity Interests or any options, warrants or rights to purchase or acquire
such Equity Interests to an employee, director or officer of the Borrower and
its Subsidiaries in the ordinary course of business pursuant to a stock plan
shall not be considered a Restricted Payment.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C to this
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under this Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of this Agreement, and as such
amounts may be decreased by the amount of reductions in the Revolver Commitments
made in accordance with Section 2.4(c) hereof.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

-56-



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Administrative Agent, each
Lender, each Issuing Bank, each bank that is party to any Hedge Agreement and
each sub-agent appointed pursuant to Section 15.1 by the Administrative Agent.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Debt” means Indebtedness of the type described in clause (a) of the
definition of “Indebtedness” contained herein that is not by its terms
contractually subordinated.

“Senior Secured Notes” means the $78,125,000 in aggregate principal amount of
the Parent’s Senior Secured Floating Rate Notes due 2025.

“Senior Secured Notes Collateral Agent” means Wilmington Trust, National
Association as the collateral agent under the Senior Secured Notes Indenture.

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
the other “Notes Documents” under and as defined in the Senior Secured Notes
Indenture, as each document may be amended, restated, supplemented or otherwise
modified from time to time.

“Senior Secured Notes Indenture” means the Indenture relating to the Senior
Secured Notes dated as of May 29, 2020, among the Parent, the guarantors party
thereto and Wilmington Trust, National Association, as trustee, as such document
may be amended, restated, supplemented or otherwise modified from time to time.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.

“Sole Book Runners” has the meaning set forth in the preamble to this Agreement.

“Sole Lead Arrangers” has the meaning set forth in the preamble to this
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning

 

-57-



--------------------------------------------------------------------------------

given those terms and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Transaction” means, any Investment, prepayment of Indebtedness or
Restricted Payment (or declaration of any prepayment or Restricted Payment).

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and
(ii) at any time there are two or more Revolving Lenders (who are not Affiliates
of one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Hedging
Arrangements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Arrangements, (a) for any date on or
after the date such Hedging Arrangements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Arrangements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Arrangements (which
may include a Lender or any Affiliate of a Lender).

 

-58-



--------------------------------------------------------------------------------

“Swing Lender” means PNC or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of this Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of this
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Group” means any member of the “affiliated group” (as determined under
Section 1504 of the Code) of which the Borrower is a member.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.

“Termination Event” means (i) a Reportable Event with respect to a Benefit Plan,
(ii) the withdrawal of any Loan Party or any ERISA Affiliate from a Benefit Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (iii) the filing of a notice of intent to terminate
a Benefit Plan or the treatment of a Benefit Plan amendment as a termination
under Section 4041(c) of ERISA, (iv) the institution of proceedings to terminate
a Benefit Plan by the PBGC, or (v) any other event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Transaction Agreement” means the transaction agreement dated as of, and filed
in the United States Bankruptcy Court for the Southern District of Texas on,
May 9, 2020, among the Consenting Term Lenders and the Participating Noteholders
(each as defined therein) [Docket No. 316].

 

-59-



--------------------------------------------------------------------------------

“Transaction Documents” shall mean the Loan Documents, the Senior Secured Notes
Documents, the Convertible Notes Documents, the Plan of Reorganization and the
Confirmation Order.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution, delivery and performance
of the Loan Documents, the creation of Liens pursuant thereto, and the initial
borrowing hereunder and the use of proceeds thereof; (b) the execution, delivery
and performance of the Convertible Notes Documents and the issuance of the
Convertible Notes and the use of proceeds thereof; (c) the execution, delivery
and performance of the Senior Secured Notes Documents and the issuance of the
Senior Secured Notes and the use of proceeds thereof; (d) the automatic
repayment in full of, and the automatic termination of all obligations and
commitments under, the Existing DIP Credit Agreement; (e) the repayment in full
of, and the termination of all obligations and commitments under, the Existing
Term Loan Credit Agreement; (f) the repayment in full of, and the termination of
all obligations and commitments under, the 2014 Notes; (g) entry of the
Confirmation Order; (h) the transactions contemplated by the Plan of
Reorganization and (i) the payment of all fees and expenses to be paid and owing
in connection with the foregoing.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

“United States” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Usage Amount” has the meaning specified therefor in Section 2.10(b) of this
Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.

 

-60-



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the Write-Down and Conversion Powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP applied on a consistent basis with
those applied in the preparation of the Financial Statements delivered to Agent
for the fiscal year ending December 31, 2018; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions immediately before such
Accounting Change took effect and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred. When used
herein, the term “financial statements” shall include the notes (if any) and
schedules thereto. Whenever the term “Parent” or “Borrowers” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
the Loan Parties and their Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards Board’s Accounting Standards Codification Topic 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
“unqualified opinion” as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and
(ii) does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit. Notwithstanding anything contained herein
to the contrary, for all purposes of this Agreement, including the construction
of relevant accounting terms, changes to GAAP resulting from the currently
proposed changes to FASB ASC Topic 606, Revenue from Contracts with Customers,
shall, once adopted and in effect, be deemed to apply automatically to this
Agreement without the requirement of any modification or amendment hereto.

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

 

-61-



--------------------------------------------------------------------------------

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations (i) for
which a claim or demand for payment has been made on or prior to such time or
(ii) in respect of matters or circumstances known to Agent or a Lender at such
time that are reasonably expected to result in any loss, cost, damage, or
expense (including attorneys’ fees and legal expenses), in each case such cash
collateral to be in such amount as Agent reasonably determines is appropriate to
secure such contingent Obligations, (e) the payment or repayment in full in
immediately available funds of all other outstanding Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (f) the termination of all of the Commitments of the
Lenders. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

 

-62-



--------------------------------------------------------------------------------

1.5. Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight time, as in effect in East Brunswick,
New Jersey on such day. For purposes of the computation of a period of time from
a specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided, that with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day.

1.6. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.7. LIBOR Notification.. Section 2.14 of this Agreement provides a mechanism
for determining an alternate rate of interest in the event that the London
interbank offered rate is no longer available or in certain other circumstances.
Agent does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBOR Rate” or with respect to any alternative or successor rate thereto, or
replacement rate therefor.

 

2.

LOANS AND TERMS OF PAYMENT..

2.1. Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

 

(i)

such Lender’s Revolver Commitment, or

 

(ii)

such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

(B) the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Agent), less
(2) the sum of (x) the Letter of Credit Usage at such time, plus (y) the
principal amount of Swing Loans outstanding at such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.

 

-63-



--------------------------------------------------------------------------------

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves and against
the Borrowing Base or the Maximum Revolver Amount. The amount of any Reserve
established by Agent, and any changes to the eligibility criteria set forth in
the definitions of Eligible Accounts and Eligible Inventory shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve or change in eligibility and shall not be
duplicative of any other reserve established and currently maintained or
eligibility criteria.

2.2. [Intentionally Omitted].

2.3. Borrowing Procedures and Settlements..

(a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request (each, a “Borrowing Request”) by an Authorized Person delivered
to Agent (which may be delivered through Agent’s electronic platform or portal)
and received by Agent no later than 1:00 p.m. (i) on the Business Day that is
the requested Funding Date in the case of a request for a Swing Loan, (ii) on
the Business Day that is one Business Day prior to the requested Funding Date in
the case of a request for a Base Rate Loan, and (iii) on the Business Day that
is three Business Days prior to the requested Funding Date in the case of all
other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 1:00 p.m. on the applicable Business Day. All Borrowing
Requests which are not made on-line via Agent’s electronic platform or portal
shall be subject to (and unless Agent elects otherwise in the exercise of its
sole discretion, such Borrowings shall not be made until the completion of)
Agent’s authentication process (with results satisfactory to Agent) prior to the
funding of any such requested Revolving Loan.

(b) Making of Swing Loans. In the case of a Revolving Loan and so long as any of
(i) the aggregate amount of Swing Loans made since the last Settlement Date,
minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$7,500,000, or (ii) Swing Lender, in its sole discretion, agrees to make a Swing
Loan notwithstanding the foregoing limitation, Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving Loans
being referred to as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such Borrowing to the Designated Account. Each Swing Loan shall be deemed to be
a Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to

 

-64-



--------------------------------------------------------------------------------

determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent’s Liens, constitute
Revolving Loans and Obligations, and bear interest at the rate applicable from
time to time to Revolving Loans that are Base Rate Loans.

(c) Making of Revolving Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a)(i), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is (A) in the case of a Base Rate Loan, at least one Business
Day prior to the requested Funding Date, or (B) in the case of a LIBOR Rate
Loan, prior to 1:00 p.m. at least three Business Days prior to the requested
Funding Date. If Agent has notified the Lenders of a requested Borrowing on the
Business Day that is one Business Day prior to the Funding Date, then each
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
not later than 12:00 p.m. on the Business Day that is the requested Funding
Date. After Agent’s receipt of the proceeds of such Revolving Loans from the
Lenders, Agent shall make the proceeds thereof available to Borrowers on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to the Designated Account; provided, that
subject to the provisions of Section 2.3(d)(ii), no Lender shall have an
obligation to make any Revolving Loan, if (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 11:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 12:00 p.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with

 

-65-



--------------------------------------------------------------------------------

respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed 10% of the
Borrowing Base.

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than 10% of the Borrowing Base, and (B) subject to
Section 2.3(d)(iv) below, after giving effect to such Revolving Loans, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount. In the event Agent obtains actual knowledge that the
Revolver Usage exceeds the amounts permitted by this Section 2.3(d), regardless
of the amount of, or reason for, such excess, Agent shall notify the Lenders as
soon as practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e).

 

-66-



--------------------------------------------------------------------------------

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan. Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon, shall be payable to Agent solely for its own
account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender’s Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrowers (or any other Loan Party) in
any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments; provided that Agent may make
Extraordinary Advances in excess of the foregoing limitations so long as such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments are for Agent’s sole and separate
account and not for the account of any Lender. No Lender shall have an
obligation to settle with Agent for such Extraordinary Advances that cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or a Lender’s Pro
Rata Share of the Revolver Usage to exceed such Lender’s Revolver Commitments as
provided in Section 2.3(e) (or Section 2.3(g), as applicable).

(e) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans (including Swing Loans and Extraordinary Advances) shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party’s or any of their Subsidiaries’ payments
or other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 4:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall

 

-67-



--------------------------------------------------------------------------------

include a summary statement of the amount of outstanding Revolving Loans
(including Swing Loans and Extraordinary Advances) for the period since the
prior Settlement Date. Subject to the terms and conditions contained herein
(including Section 2.3(g)): (y) if the amount of the Revolving Loans (including
Swing Loans and Extraordinary Advances) made by a Lender that is not a
Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving Loans
(including Swing Loans and Extraordinary Advances) as of a Settlement Date, then
Agent shall, by no later than 2:00 p.m. on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances), and (z) if the amount
of the Revolving Loans (including Swing Loans and Extraordinary Advances) made
by a Lender is less than such Lender’s Pro Rata Share of the Revolving Loans
(including Swing Loans and Extraordinary Advances) as of a Settlement Date, such
Lender shall no later than 2:00 p.m. on the Settlement Date transfer in
immediately available funds to Agent’s Account, an amount such that each such
Lender shall, upon transfer of such amount, have as of the Settlement Date, its
Pro Rata Share of the Revolving Loans (including Swing Loans and Extraordinary
Advances). Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Extraordinary Advances and, together with the portion
of such Swing Loans or Extraordinary Advances representing Swing Lender’s Pro
Rata Share thereof, shall constitute Revolving Loans of such Lenders. If any
such amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Revolving Loans (including
Swing Loans and Extraordinary Advances) is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of the Loan Parties or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders (other than
a Defaulting Lender if

 

-68-



--------------------------------------------------------------------------------

Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Revolving Loans. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Extraordinary Advances, and each Lender with respect to the Revolving Loans
other than Swing Loans and Extraordinary Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary agent
for Borrowers, shall maintain a register showing the principal amount and stated
interest of the Revolving Loans, owing to each Lender, including the Swing Loans
owing to Swing Lender, and Extraordinary Advances owing to Agent, and the
interests therein of each Lender, from time to time and such register shall,
absent manifest error, conclusively be presumed to be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and
(F) sixth, from and after the date on which all other Obligations have been paid
in full, to such Defaulting Lender in accordance with tier (L) of
Section 2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its
discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata

 

-69-



--------------------------------------------------------------------------------

Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing Bank,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrowers). The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

 

-70-



--------------------------------------------------------------------------------

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within two Business Days following
notice by Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above), pursuant to a cash collateral agreement to be entered into in form
and substance reasonably satisfactory to Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also Issuing Bank;

(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and Issuing Bank shall not be required to issue,
amend, or increase any Letter of Credit, in each case, to the extent (x) the
Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii), or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

 

-71-



--------------------------------------------------------------------------------

(G) Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder (including
the Borrowers) against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(h) Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4. Payments; Reductions of Commitments; Prepayments..

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 3:30 p.m. on the date
specified herein. Any payment received by Agent later than 3:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.

 

-72-



--------------------------------------------------------------------------------

(ii) Subject to Section 2.4(b)(v), Section 2.4(d), and Section 2.4(e), all
payments to be made hereunder by Borrowers shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding.

(iii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents and to
pay interest and principal on Extraordinary Advances that are held solely by
Agent pursuant to the terms of Section 2.4(d)(iv), until paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,

(C) third, to pay interest due in respect of all Protective Advances, until paid
in full,

(D) fourth, to pay the principal of all Protective Advances, until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents, until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans, until paid
in full,

(H) eighth, to pay the principal of all Swing Loans, until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances), until paid in full,

 

-73-



--------------------------------------------------------------------------------

(J) tenth, ratably

i. to pay the principal of all Revolving Loans, until paid in full,

ii. to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to 103% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(iii), beginning
with tier (A) hereof),

iii. to (I) the Bank Product Providers based upon amounts then certified by each
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Provider on account of Bank
Product Obligations, and (II) with any balance to be paid to Agent, to be held
by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iv) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(v) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

-74-



--------------------------------------------------------------------------------

(vi) For purposes of Section 2.4(b)(iii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vii) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date or earlier termination thereof pursuant to the terms of
this Agreement. Borrowers may, with the consent of Agent, reduce the Revolver
Commitments, without premium or penalty, to an amount (which may be zero) not
less than the sum of (A) the Revolver Usage as of such date, plus (B) the
principal amount of all Revolving Loans not yet made as to which a request has
been given by Borrowers under Section 2.3(a), plus (C) the amount of all Letters
of Credit not yet issued as to which a request has been given by Borrowers
pursuant to Section 2.11(a). Each such reduction shall be in an amount which is
not less than $5,000,000 (unless the Revolver Commitments are being reduced to
zero and the amount of the Revolver Commitments in effect immediately prior to
such reduction are less than $5,000,000), shall be made by providing not less
than three Business Days prior written notice to Agent, and shall be
irrevocable. The Revolver Commitments, once reduced, may not be increased. Each
such reduction of the Revolver Commitments shall reduce the Revolver Commitments
of each Lender proportionately in accordance with its ratable share thereof. In
connection with any reduction in the Revolver Commitments prior to the Maturity
Date, if any Loan Party or any of its Subsidiaries owns any Margin Stock,
Borrowers shall deliver to Agent an updated Form U-1 (with sufficient additional
originals thereof for each Lender), duly executed and delivered by the
Borrowers, together with such other documentation as Agent shall reasonably
request, in order to enable Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the Federal Reserve Board.

(d) Optional Prepayments of Revolving Loans. Borrowers may prepay the principal
of any Revolving Loan at any time in whole or in part, without premium or
penalty.

(e) Mandatory Prepayments Regarding the Borrowing Base. If, at any time, (A) the
Revolver Usage on such date exceeds (B) the lesser of (x) the Borrowing Base
reflected in the Borrowing Base Certificate most recently delivered by Borrowers
to Agent, or (y) the Maximum Revolver Amount, in all cases as adjusted for
Reserves established by Agent in accordance with Section 2.1(c), then Borrowers
shall immediately prepay the Obligations in accordance with Section 2.4(f) in an
aggregate amount equal to the amount of such excess.

 

-75-



--------------------------------------------------------------------------------

(f) Application of Payments. Each prepayment pursuant to Section 2.4(e) shall,
(1) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Revolving Loans until
paid in full, and second, to cash collateralize the Letters of Credit in an
amount equal to 103% of the then outstanding Letter of Credit Usage, and (2) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(iii).

2.5. Promise to Pay; Promissory Notes..

(a) Borrowers agree to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred, or (ii) the date on which demand therefor is made
by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof and
the satisfaction thereof for the purposes of this subclause (ii)). Borrowers
promise to pay all of the Obligations (including principal, interest, premiums,
if any, fees, costs, and expenses (including Lender Group Expenses)) in full on
the Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, Borrowers
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrowers. Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations..

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the Applicable Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the Applicable Margin with respect to LIBOR Rate Loans
times the average amount of the Letter of Credit Usage during the immediately
preceding month.

 

-76-



--------------------------------------------------------------------------------

(c) Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the direction of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest since the date of the occurrence of the
Event of Default at a per annum rate equal to two percentage points above the
per annum rate otherwise applicable thereunder, and (B) the Letter of Credit Fee
shall be increased to two percentage points above the per annum rate otherwise
applicable hereunder and retroactively applied since the date of the occurrence
of the Event of Default.

(d) Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month,
(ii) all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred, or
(y) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof and the satisfaction thereof
for the purposes of this subclause (y)). Borrowers hereby authorize Agent, from
time to time without prior notice to Borrowers, to charge to the Loan Account
(A) on the first day of each month, all interest accrued during the prior month
on the Base Rate Loans hereunder, (B) at the times indicated in Section 2.12(a),
all interest accrued during the applicable period on the LIBOR Rate Loans,
(C) on the first Business Day of each month, all Letter of Credit Fees accrued
or chargeable hereunder during the prior month, (D) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a) or (c), (E) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (F) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (G) as and when
incurred or accrued, all other Lender Group Expenses, and (H) as and when due
and payable all other payment obligations payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products). All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).

 

-77-



--------------------------------------------------------------------------------

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7. Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 3:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
3:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

2.8. Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.9. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’

 

-78-



--------------------------------------------------------------------------------

account, the Letters of Credit issued or arranged by Issuing Bank for Borrowers’
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses. In accordance with Section 2.7, the Loan Account will be credited with
all payments received by Agent from Borrowers or for Borrowers’ account. Agent
shall make available to Borrowers monthly statements regarding the Loan Account,
including the principal amount of the Revolving Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Lender
Group unless, within 30 days after Agent first makes such a statement available
to Borrowers, Borrowers shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.

2.10. Fees.

(a) Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) Unused Line Fee. If, for any day in each calendar quarter, the daily unpaid
balance of the sum of Revolving Loans plus Swing Loans plus the maximum undrawn
amount of all outstanding Letters of Credit (the “Usage Amount”) does not equal
the Maximum Revolver Amount, then Borrowers shall pay to Agent, for the ratable
benefit of Revolving Lenders, a fee at a rate equal to 0.50% per annum for each
such day on the amount by which the Maximum Revolver Amount on such day exceeds
such Usage Amount (the “Unused Line Fee”). Such Unused Line Fee shall be due and
payable to Agent in arrears on the first Business Day of each calendar quarter
with respect to each day in the previous calendar quarter.

(c) Field Examination, Inventory Appraisal and Other Fees. Borrowers shall pay
to Agent, field examination, appraisal, and valuation fees and charges, as and
when incurred or chargeable, as follows (i) a fee of $1,500 per day, per
examiner, plus reasonable out-of-pocket expenses (including travel, meals, and
lodging) for each field examination of any Loan Party or its Subsidiaries
performed by or on behalf of Agent, plus a per examination field exam management
fee in the amount of $2,500 for new facilities, and $1,500 for recurring
examinations (or, in each case, such other amount customarily charged by Agent
to its customers) and (ii) the actual fees and charges or reasonable
out-of-pocket expenses paid or incurred by Agent if it elects to employ the
services of one or more third Persons to appraise the Collateral, or any portion
thereof. Notwithstanding the foregoing, (i) no more than one field examination
shall be conducted at the expense of the Borrowers during any consecutive
twelve (12) month period in which a Covenant Testing Period does not exist,
(ii) during a Covenant Testing Period (and so long as no Event of Default
exists), no more than two field examinations shall be conducted at the expense
of the Borrowers during any consecutive twelve (12) month period, and (iii) if
any Event of Default shall exist, then notwithstanding anything to the contrary
in the foregoing clauses (i) and (ii), there shall be no limitation on the
number or frequency of field examinations which may be conducted at the expense
of the Borrowers, in each case except for field examinations conducted prior to
the

 

-79-



--------------------------------------------------------------------------------

Closing Date or in connection with a proposed Acquisition (whether or not
consummated). So long as no Event of Default shall have occurred and be
continuing during a calendar year, Borrowers shall not be obligated to reimburse
Agent for more than one inventory appraisal in such calendar year, except for
appraisals conducted prior to the Closing Date or in connection with a proposed
Acquisition (whether or not consummated).

2.11. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrowers prior to 1:00 p.m., at least five Business Days prior to the proposed
date of issuance made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested standby Letter of Credit or a sight
commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be
(i) irrevocable and made in writing by an Authorized Person, (ii) delivered to
Agent and Issuing Bank via telefacsimile or other electronic method of
transmission reasonably acceptable to Agent and Issuing Bank and reasonably in
advance of the requested date of issuance, amendment, renewal, or extension, and
(iii) subject to Issuing Bank’s authentication procedures with results
satisfactory to Issuing Bank. Each such request shall be in form and substance
reasonably satisfactory to Agent and Issuing Bank and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances. Issuing Bank’s records of the content of any such
request will be conclusive absent manifest error. Anything contained herein to
the contrary notwithstanding, Issuing Bank may, but shall not be obligated to,
issue a Letter of Credit that supports the obligations of a Loan Party or one of
its Subsidiaries in respect of (x) a lease of real property to the extent that
the face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.

(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or

 

-80-



--------------------------------------------------------------------------------

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or

(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, Issuing Bank shall not be required to issue
or arrange for such Letter of Credit to the extent (i) the Defaulting Lender’s
Letter of Credit Exposure with respect to such Letter of Credit may not be
reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, or (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.

(d) Any Issuing Bank (other than PNC or any of its Affiliates) shall notify
Agent in writing no later than the Business Day prior to the Business Day on
which such Issuing Bank issues any Letter of Credit. In addition, each Issuing
Bank (other than PNC or any of its Affiliates) shall, on the first Business Day
of each week, submit to Agent a report detailing the daily undrawn amount of
each Letter of Credit issued by such Issuing Bank during the prior calendar
week. Borrowers and the Lender Group hereby acknowledge and agree that all
Existing Letters of Credit shall constitute Letters of Credit under this
Agreement on and after the Closing Date with the same effect as if such Existing
Letters of Credit were issued by Issuing Bank at the request of Borrowers on the
Closing Date. Each Letter of Credit shall be in form and substance reasonably
acceptable to Issuing Bank, including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Bank makes a payment under a
Letter of Credit, Borrowers shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement on the Business Day such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Revolving Loans that are Base Rate Loans. If a
Letter of Credit Disbursement is deemed to be a Revolving Loan hereunder,
Borrowers’ obligation to pay the amount of such Letter of Credit Disbursement to
Issuing Bank shall be automatically converted into an obligation to pay the
resulting Revolving Loan. Promptly following receipt by Agent of any payment
from Borrowers pursuant to this paragraph, Agent shall distribute such payment
to Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such Revolving
Lenders and Issuing Bank as their interests may appear.

 

-81-



--------------------------------------------------------------------------------

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.

(f) Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

 

-82-



--------------------------------------------------------------------------------

(i) any Letter of Credit or any pre-advice of its issuance;

(ii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iii) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(iv) any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit, or any error, omission,
interruption or delay in such instruction or request, whether transmitted by
mail, courier, electronic transmission, SWIFT, or any other telecommunication
including communications through a correspondent;

(v) any third party seeking to enforce the rights of an applicant, beneficiary,
nominated person, transferee, assignee of Letter of Credit proceeds or holder of
an instrument or document relating to any Letter of Credit;

(vi) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(vii) any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws and Anti-Terrorism Laws;

(viii) Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation;

(ix) any foreign language translation provided to Issuing Bank in connection
with any Letter of Credit;

(x) any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by Issuing Bank in connection therewith; or

(xi) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the

 

-83-



--------------------------------------------------------------------------------

Letter of Credit Related Person claiming indemnity. Borrowers hereby agree to
pay the Letter of Credit Related Person claiming indemnity on demand from time
to time all amounts owing under this Section 2.11(f). If and to the extent that
the obligations of Borrowers under this Section 2.11(f) are unenforceable for
any reason, Borrowers agree to make the maximum contribution to the Letter of
Credit Indemnified Costs permissible under applicable law. This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.

(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused by Issuing Bank’s gross negligence or willful misconduct in (i) honoring
a presentation under a Letter of Credit that on its face does not at least
substantially comply with the terms and conditions of such Letter of Credit,
(ii) failing to honor a presentation under a Letter of Credit that strictly
complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Borrowers shall take
commercially reasonable action to avoid and mitigate the amount of any damages
claimed against Issuing Bank or any other Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the Letters of
Credit. Any claim by Borrowers under or in connection with any Letter of Credit
shall be reduced by an amount equal to the sum of (x) the amount (if any) saved
by Borrowers as a result of the breach or alleged wrongful conduct complained
of, and (y) the amount (if any) of the loss that would have been avoided had
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing Issuing Bank
to effect a cure.

(h) Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand

 

-84-



--------------------------------------------------------------------------------

and agree that Issuing Bank is not required to extend the expiration date of,
and may give notice of nonrenewal of, any Letter of Credit for any reason;
provided however, that that the Issuing Bank remains obligated to issue Letters
of Credit in accordance with the terms of this Section 2.11. With respect to any
Letter of Credit containing an “automatic amendment” to extend the expiration
date of such Letter of Credit, if Borrowers do not at any time want the then
current expiration date of such Letter of Credit to be extended, Borrowers will
so notify Agent and Issuing Bank at least 30 calendar days before Issuing Bank
is required to notify the beneficiary of such Letter of Credit or any advising
bank of such non-extension pursuant to the terms of such Letter of Credit.

(i) Borrowers’ reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement, or any Loan Document, or any term
or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;

(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Issuing Bank or any other
Person;

(vi) Issuing Bank or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Bank’s counters or
are different from the electronic presentation;

(vii) any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

 

-85-



--------------------------------------------------------------------------------

(viii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.

(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any Borrower;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

 

-86-



--------------------------------------------------------------------------------

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any presenting bank (designated or permitted by the terms of the
applicable Letter of Credit) claiming that it rightfully honored or is entitled
to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) Borrowers shall pay, in accordance with Section 2.6(d), for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank
equal to 0.25% per annum times the daily face amount of each outstanding Letter
of Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the Maturity Date, plus
(ii) any and all other customary commissions, fees and charges then in effect
imposed by, and any and all expenses incurred by, Issuing Bank, or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations).

(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):

 

-87-



--------------------------------------------------------------------------------

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or

(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

(m) Each standby Letter of Credit shall expire not later than the date that is
12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.

(n) If (i) any Event of Default shall occur and be continuing, or
(ii) Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter of Credit Exposure) demanding Letter of
Credit Collateralization pursuant to this Section 2.11(n) upon such demand,
Borrowers shall provide Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage. If Borrowers fail to provide Letter of
Credit Collateralization as required by this Section 2.11(n), the Revolving
Lenders may (and, upon direction of Agent, shall) advance, as Revolving Loans
the amount of the cash collateral required pursuant to the Letter of Credit
Collateralization provision so that the then existing Letter of Credit Usage is
cash collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

 

-88-



--------------------------------------------------------------------------------

(o) Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.

(p) Issuing Bank shall be deemed to have acted with due diligence and reasonable
care if Issuing Bank’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement.

(q) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

(r) The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

(s) At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

2.12. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the

 

-89-



--------------------------------------------------------------------------------

date on which this Agreement is terminated pursuant to the terms hereof. On the
last day of each applicable Interest Period, unless Borrowers have properly
exercised the LIBOR Option with respect thereto, the interest rate applicable to
such LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, at the written election of
Agent or the Required Lenders, Borrowers no longer shall have the option to
request that Revolving Loans bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as Borrowers have
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the LIBOR Option during the continuance of
such Event of Default, elect to exercise the LIBOR Option by notifying Agent
prior to 1:00 p.m. at least three Business Days prior to the commencement of the
proposed Interest Period (the “LIBOR Deadline”). Notice of Borrowers’ election
of the LIBOR Option for a permitted portion of the Revolving Loans and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline. Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If
a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.

 

-90-



--------------------------------------------------------------------------------

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than seven LIBOR Rate Loans in effect at any given time. Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.

(c) Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base Rate
Loans or prepay LIBOR Rate Loans at any time; provided, that in the event that
LIBOR Rate Loans are converted or prepaid on any date that is not the last day
of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).

(d) Special Provisions Applicable to LIBOR Rate. The LIBOR Rate may be adjusted
by Agent with respect to any Lender on a prospective basis to take into account
any additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs (other than Taxes which shall be governed
by Section 16), in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
any Changes in Law and changes in the reserve requirements imposed by the Board
of Governors, which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (A) require such Lender to
furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13. Interest Rate Inadequate or Unfair.. In the event that Agent or any Lender
shall have determined that:

(a) reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank LIBOR market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a Base
Rate Loan into a LIBOR Rate Loan; or

 

-91-



--------------------------------------------------------------------------------

(c) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any applicable law or any interpretation or application thereof by any
Governmental Authority or with any request or directive of any such Governmental
Authority (whether or not having the force of law), or

(d) the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan,

then Agent shall give Borrowers prompt written or telephonic notice of such
determination. If such notice is given prior to a Benchmark Replacement Date (as
defined below), (i) any such requested LIBOR Rate Loan shall be made as a Base
Rate Loan, unless Borrowers shall notify Agent no later than 1:00 p.m. two
(2) Business Days prior to the date of such proposed borrowing, that its request
for such borrowing shall be cancelled or made as an unaffected type of LIBOR
Rate Loan, (ii) any Base Rate Loan or LIBOR Rate Loan which was to have been
converted to an affected type of LIBOR Rate Loan shall be continued as or
converted into a Base Rate Loan, or, if Borrowers shall notify Agent, no later
than 1:00 p.m. two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of LIBOR Rate Loan, and (iii) any outstanding
affected LIBOR Rate Loans shall be converted into a Base Rate Loan, or, if
Borrowers shall notify Agent, no later than 1:00 p.m. two (2) Business Days
prior to the last Business Day of the then current Interest Period applicable to
such affected LIBOR Rate Loan, shall be converted into an unaffected type of
LIBOR Rate Loan, on the last Business Day of the then current Interest Period
for such affected LIBOR Rate Loans (or sooner, if any Lender cannot continue to
lawfully maintain such affected LIBOR Rate Loan). Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of LIBOR
Rate Loan or maintain outstanding affected LIBOR Rate Loans and no Borrower
shall have the right to convert a Base Rate Loan or an unaffected type of LIBOR
Rate Loan into an affected type of LIBOR Rate Loan.

2.14. Successor LIBOR Rate Index.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
the other Loan Documents, if Agent determines that a Benchmark Transition Event
or an Early Opt-in Event has occurred, Agent may amend this Agreement to replace
the LIBOR Rate with a Benchmark Replacement in accordance with this
Section 2.14; and any such amendment shall be in writing, shall specify the date
that the Benchmark Replacement is effective and will not require any further
action or consent of any other party to this Agreement, including Borrower.
Until the Benchmark Replacement is effective, each advance, conversion and
renewal of a LIBOR Rate Loan will continue to bear interest with reference to
the LIBOR Rate; provided, however, during a Benchmark Unavailability Period
(i) any pending selection of, conversion to or renewal of a LIBOR Rate Loan that
has not yet gone into effect shall be deemed to be a selection of, conversion to
or renewal of a Base Rate Loan, (ii) all outstanding LIBOR Rate Loans shall
automatically be converted to Base Rate Loans at the expiration of the existing
Interest Period (or sooner, if Agent cannot continue to lawfully maintain such
affected LIBOR Rate Loan) and (iii) any component of the Base Rate based upon
the LIBOR Rate will not be used in any determination of the Base Rate.

 

-92-



--------------------------------------------------------------------------------

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in the other Loan Documents, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. Agent will promptly
notify Borrowers of (i) the effectiveness of any Benchmark Replacement
Conforming Changes and (ii) the commencement of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by Agent
pursuant to this Section 2.14 including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its sole
discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.14.

2.15. Capital Requirements.

(a) If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital, liquidity or reserve requirements for
banks or bank holding companies, or (ii) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies, with any guideline,
request or directive of any Governmental Authority regarding capital adequacy or
liquidity requirements (whether or not having the force of law), has the effect
of reducing the return on Issuing Bank’s, such Lender’s, or such holding
companies’ capital or liquidity as a consequence of Issuing Bank’s or such
Lender’s commitments, Loans, participations or other obligations hereunder to a
level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof. Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further, that
if such claim arises by reason of the Change in Law that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

-93-



--------------------------------------------------------------------------------

(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d) or amounts under
Section 2.15(a) (such Issuing Bank or Lender, an “Affected Lender”), then, at
the request of Administrative Borrower, such Affected Lender shall use
reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d) or Section 2.15(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d) or
Section 2.15(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d) or Section 2.15(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under
Section 2.11(l), Section 2.12(d) or Section 2.15(a), as applicable, or indicates
that it is no longer unlawful or impractical to fund or maintain LIBOR Rate
Loans, may designate a different Issuing Bank or substitute a Lender or
prospective Lender, in each case, reasonably acceptable to Agent and, unless a
Default or Event of Default shall have occurred and be continuing, Borrowers to
purchase the Obligations owed to such Affected Lender and such Affected Lender’s
commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and commitments, and upon such purchase by the
Replacement Lender, which such Replacement Lender shall be deemed to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement and such
Affected Lender shall cease to be “Issuing Bank” or a “Lender” (as the case may
be) for purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.11(l), 2.12(d), and 2.15 shall be available to Issuing Bank and each Lender
(as applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.15 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

 

-94-



--------------------------------------------------------------------------------

2.16. [Intentionally Omitted].

2.17. Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.17), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

(d) The Obligations of each Borrower under the provisions of this Section 2.17
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.17(d)) or any other
circumstances whatsoever.

(e) Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans or any Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Agent or Lenders under or
in respect of any of the Obligations, any right to proceed against any other
Borrower or any other Person, to proceed against or exhaust any security held
from any other Borrower or any other Person, to protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Borrower, any other Person, or
any collateral, to pursue any other remedy in any member of the Lender Group’s
or any Bank Product Provider’s power whatsoever, any requirement of

 

-95-



--------------------------------------------------------------------------------

diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement),
any right to assert against any member of the Lender Group or any Bank Product
Provider, any defense (legal or equitable), set-off, counterclaim, or claim
which each Borrower may now or at any time hereafter have against any other
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider, any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor, and any right or defense arising by reason of any claim or
defense based upon an election of remedies by any member of the Lender Group or
any Bank Product Provider including any defense based upon an impairment or
elimination of such Borrower’s rights of subrogation, reimbursement,
contribution, or indemnity of such Borrower against any other Borrower. Without
limiting the generality of the foregoing, each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.17 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.17, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.17
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.17 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, in accordance with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.

 

-96-



--------------------------------------------------------------------------------

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.17 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.17 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender in connection with the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.17 will forthwith be reinstated in effect, as
though such payment had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights that
arise from the existence, payment, performance or enforcement of the provisions
of this Section 2.17, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall

 

-97-



--------------------------------------------------------------------------------

be made to any other Borrower therefor. If any amount shall be paid to any
Borrower in violation of the immediately preceding sentence, such amount shall
be held in trust for the benefit of Agent, for the benefit of the Lender Group
and the Bank Product Providers, and shall forthwith be paid to Agent to be
credited and applied to the Obligations and all other amounts payable under this
Agreement, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as Collateral for any Obligations or other amounts
payable under this Agreement thereafter arising. Notwithstanding anything to the
contrary contained in this Agreement, no Borrower may exercise any rights of
subrogation, contribution, indemnity, reimbursement or other similar rights
against, and may not proceed or seek recourse against or with respect to any
property or asset of, any other Borrower (the “Foreclosed Borrower”), including
after payment in full of the Obligations, if all or any portion of the
Obligations have been satisfied in connection with an exercise of remedies in
respect of the Equity Interests of such Foreclosed Borrower whether pursuant to
this Agreement or otherwise.

 

3.

CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth below (the making of such initial
extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent):

(a) [intentionally omitted];

(b) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

(i) the most recent completed Borrowing Base Certificate required to be
delivered pursuant to the Existing DIP Credit Agreement,

(ii) Initial Borrowing Request and Flow of Funds Agreement,

(iii) the Guaranty and Security Agreement,

(iv) the Intercompany Subordination Agreement,

(v) a completed Perfection Certificate for each of the Loan Parties,

(vi) the Patent Security Agreement,

(vii) the Trademark Security Agreement; and

(viii) the Intercreditor Agreement;

 

-98-



--------------------------------------------------------------------------------

(c) Agent shall have received a certificate from the Secretary of each Loan
Party (i) subject to Schedule 3.6, attesting to the resolutions of such Loan
Party’s board of directors authorizing its execution, delivery, and performance
of the Loan Documents to which it is a party, (ii) authorizing specific officers
of such Loan Party to execute the same, and (iii) attesting to the incumbency
and signatures of such specific officers of such Loan Party;

(d) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, which Governing
Documents shall be certified by the Secretary of such Loan Party;

(e) Agent shall have received a certificate of status with respect to each Loan
Party, dated within 21 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
(or the equivalent thereof issued by any applicable jurisdiction) in such
jurisdiction;

(f) after giving effect to all advances to be made at closing and the payment of
all fees and expenses relating to the Transactions, Excess Availability shall be
equal to or greater than $25,000,000 and Agent shall have received a Borrowing
Base Certificate providing evidence thereof;

(g) Agent shall have received certificates of insurance, as are required by
Section 5.6 of this Agreement, the form and substance of which shall be
satisfactory to Agent;

(h) Agent shall have received a customary opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, the Loan Parties’ counsel and (ii) Norton Rose
Fulbright, the Loan Parties’ local Texas counsel, in each case, in form and
substance satisfactory to Agent;

(i) Agent shall have received the projected consolidated income statement,
balance sheet, and statement of cash flows of Parent and its Subsidiaries as of
and for the year ending December 31, 2020 in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent;

(j) to the extent due and payable, and invoiced at least 3 Business Days prior
to the Closing Date, Borrowers shall have paid all Lender Group Expenses
incurred in connection with the transactions evidenced by this Agreement and the
other Loan Documents;

(k) to the extent requested 10 Business Days prior to the Closing Date, Agent
and each Lender shall have received, in form and substance acceptable to Agent
and each Lender executed Certificate of Beneficial Ownership and such other
documentation and other information requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act (it being understood that as of the date hereof Agent has
received all such documentation and other information that it requires and that
such documentation and other information is satisfactory to Agent);

 

-99-



--------------------------------------------------------------------------------

(l) Since December 31, 2019, there shall not have occurred any material adverse
change in the business, operations, condition (financial or otherwise) or
results of operations of the Loan Parties and their Subsidiaries, taken as a
whole, other than as a result of the commencement, the continuation, or events
leading up to the commencement of the Case;

(m) No litigation, investigation or proceeding before or by any arbitrator or
governmental body shall be continuing or threatened against any Borrower or
against the officers or directors of any Borrower (A) in connection with this
Agreement, the other Loan Documents, the Senior Secured Notes Documents, the
Convertible Notes Documents or any of the transactions contemplated thereby and
which, in the reasonable opinion of Agent, is deemed material or (B) which
could, in the reasonable opinion of Agent, have a Material Adverse Effect;

(n) Each document (including any Uniform Commercial Code financing statement)
required by this Agreement, any related agreement or under law or reasonably
requested by Agent to be filed, registered or recorded in order to create, in
favor of Agent, a perfected security interest in or lien upon the Collateral
shall have been executed and delivered to Agent by the applicable Loan Party and
be in proper form for filing in the appropriate jurisdiction; provided that, the
provision or perfection of any Collateral that is not or cannot be executed and
delivered on the Closing Date after the use of commercially reasonable efforts
to provide or perfect the Agent’s security interest in such Collateral (for the
avoidance of doubt, not including Collateral of a type that can be perfected by
the filing of UCC financing statements or the delivery of stock certificates
(together with undated powers endorsed in blank) of the Borrowers and their
respective Subsidiaries) shall not constitute an Event of Default if executed
and delivered within a period reasonably agreed to by the Loan Parties and
Agent;

(o) Receipt of the documents evidencing the Convertible Notes and Senior Secured
Notes, each in form and substance reasonably satisfactory to Agent;

(p) The Bankruptcy Court shall have entered the Confirmation Order, in form and
substance satisfactory to Agent, confirming the Plan of Reorganization. The
Confirmation Order shall not have been reversed, vacated, stayed, amended,
supplemented or otherwise modified. The Confirmation Order shall authorize the
Loan Parties that are Debtors to execute, deliver and perform under the Loan
Documents. The respective Indebtedness or Obligations of the Loan Parties, and
any Liens securing same that are outstanding immediately after the consummation
of the Plan of Reorganization shall not exceed the amount contemplated or
otherwise permitted by the Plan of Reorganization; and

(q) Agent shall have received a certificate from the Loan Parties attesting that
all conditions precedent to the Effective Date (as defined in the Plan of
Reorganization) have been satisfied and that no conditions precedent to the
Effective Date (as defined in the Plan of Reorganization) have been waived.

 

-100-



--------------------------------------------------------------------------------

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a) the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3. Maturity. The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).

3.4. Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations) immediately shall
become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations (other than Hedge Obligations) in full. No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full, Agent
will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

3.5. Early Termination by Borrowers. Borrowers have the option, at any time upon
ten Business Days prior written notice to Agent, to repay all of the Obligations
in full and terminate the Commitments. The foregoing notwithstanding,
(a) Borrowers may rescind termination notices relative to proposed payments in
full of the Obligations with the proceeds of third party Indebtedness if the
closing for such issuance or incurrence does not happen on or before the date of
the proposed termination (in which case, a new notice shall be required to be
sent in connection with any subsequent termination), and (b) Borrowers may
extend the date of termination at any time with the consent of Agent (which
consent shall not be unreasonably withheld or delayed).

3.6. Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 to this
Agreement (the failure by Borrowers to so perform or cause to be performed such
conditions subsequent as and when required by the terms thereof (unless such
date is extended, in writing, by Agent, which Agent may do without obtaining the
consent of the other members of the Lender Group), shall constitute an Event of
Default).

 

-101-



--------------------------------------------------------------------------------

4.

REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party and each of its Subsidiaries (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) after giving effect to the Confirmation Order and the Plan of
Reorganization, has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

(b) Set forth on Schedule 4.1(b) to this Agreement is a complete and accurate
description of the authorized Equity Interests of Parent, by class, and a
description of the number of shares of each such class that are issued and
outstanding as of the Closing Date. Except as set forth on Schedule 4.1(b) to
this Agreement (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement), Parent is
not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or any security
convertible into or exchangeable for any of its Equity Interests.

(c) Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Parent’s
direct and indirect Subsidiaries, showing, in each case after giving effect to
the Plan of Reorganization: (i) the number of shares of each class of common and
preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Parent. After giving effect to the Confirmation
Order and the Plan of Reorganization, all of the outstanding Equity Interests of
each Subsidiary of Parent has been validly issued and is fully paid and
non-assessable.

 

-102-



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 4.1(d) to this Agreement (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), (i) there are no subscriptions, options,
warrants, or calls relating to any shares of any Loan Party’s or any of its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument, and (ii) no Loan Party is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or any security convertible
into or exchangeable for any of its Equity Interests.

4.2. Due Authorization; No Conflict.

(a) After giving effect to the Confirmation Order and the Plan of
Reorganization, as to each Loan Party, the execution, delivery, and performance
by such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

(b) After giving effect to the Confirmation Order and the Plan of
Reorganization, as to each Loan Party, the execution, delivery, and performance
by such Loan Party of the Loan Documents to which it is a party do not and will
not (i) violate any material provision of federal, state, or local law or
regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries where any such conflict, breach or default
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party, other than consents or approvals that have been obtained and
that are still in force.

4.3. Governmental Consents. After giving effect to the Confirmation Order and
the Plan of Reorganization, the execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

 

-103-



--------------------------------------------------------------------------------

4.4. Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and, after giving effect to the Confirmation Order and
the Plan of Reorganization, is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by
Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to the
filing of financing statements, in each case, in the appropriate filing
offices), and first priority Liens, subject only to the Intercreditor Agreement,
Permitted Liens which are non-consensual Permitted Liens, permitted purchase
money Liens, or the interests of lessors under Capital Leases.

4.5. Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Liens created under the Loan Documents and
Permitted Liens.

4.6. Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.

(b) Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $2,500,000 (to the extent not covered by independent
third-party insurance) that, as of the Closing Date, is pending or, to the
knowledge of any Borrower, after due inquiry, threatened against a Loan Party or
any of its Subsidiaries.

4.7. Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

-104-



--------------------------------------------------------------------------------

4.8. No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 31, 2019, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect.

4.9. Solvency. After giving effect to the Confirmation Order and the Plan of
Reorganization:

(a) Each Loan Party is Solvent; and

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10. Employee Benefits. As of the Closing Date, no Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Benefit Plan or Multiemployer Plan. Except as could not reasonably be expected
to have a Material Adverse Effect, (a) each Employee Benefit Plan is compliant
with, and has been operated in compliance with, all applicable laws, including
ERISA and the IRC, and the terms of such plan, and (b) no Loan Party or
Subsidiary has any liability for any excise tax, fine or penalty for breach of
fiduciary duty with respect to any Employee Benefit Plan. No Termination Event
has occurred with respect to any Benefit Plan that could reasonably be expected
to give rise to a Material Adverse Effect or Lien on the assets of any Loan
Party or Subsidiary thereof under ERISA or the IRC, and to the knowledge of
Borrowers, (a) no Reportable Event has occurred with respect to any
Multiemployer Plan and (b) each Multiemployer Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the IRC.
Except as could not reasonably be expected to have a Material Adverse Effect,
(a) no Loan Party or Subsidiary thereof or, to the knowledge of Borrower, any
ERISA Affiliate has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any unsatisfied withdrawal liability, and (b) as of the
most recent valuation date applicable thereto, no Loan Party or Subsidiary nor,
to the knowledge of Borrower, any ERISA Affiliate has received notice that any
Multiemployer Plan is insolvent.

4.11. Environmental Condition. Except as set forth on Schedule 4.11 to this
Agreement, (a) to each Borrower’s knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been used by a Loan Party or its
Subsidiaries, in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any material

 

-105-



--------------------------------------------------------------------------------

respect, of any applicable Environmental Law, (b) to each Borrower’s knowledge,
no Loan Party’s nor any of its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

4.12. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of any Loan Party or
its Subsidiaries) furnished by or on behalf of a Loan Party or its Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about the industry of any Loan Party or its Subsidiaries) hereafter furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. The Projections delivered to Agent on
or prior to the Closing Date represent, and as of the date on which any other
Projections are delivered to Agent, such additional Projections represent,
Borrowers’ good faith estimate, on the date such Projections are delivered, of
the Loan Parties’ and their Subsidiaries’ future performance for the periods
covered thereby based upon assumptions believed by Borrowers to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized, and although
reflecting Borrowers’ good faith estimate, projections or forecasts based on
methods and assumptions which Borrowers believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).

4.13. [Intentionally Omitted]].

4.14. Indebtedness. Set forth on Schedule 4.14 to this Agreement is a true and
complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date (other than
unsecured Permitted Indebtedness outstanding immediately prior to the Closing
Date with respect to any one transaction or a series of related transactions in
an amount not to exceed $1,000,000) that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

 

-106-



--------------------------------------------------------------------------------

4.15. Payment of Taxes. All material Tax returns and reports of each Loan Party
and its Subsidiaries required to be filed by any of them have been timely
(taking into account any valid extensions) filed, and all material Taxes
required to be paid by each have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for
non-payment except (i) Taxes, that are being contested in good faith and by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP or (ii) to the extent that the failure to do so could not
be reasonably expected to result in a Material Adverse Effect. Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all Taxes not yet due and payable.

4.16. Margin Stock. Neither any Loan Party nor any of its Subsidiaries owns any
Margin Stock or is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock. No part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.
Neither any Loan Party nor any of its Subsidiaries expects to acquire any Margin
Stock.

4.17. Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. [Intentionally Omitted].

4.19. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) to the knowledge of any Borrower, no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened in
writing against any Loan Party or its Subsidiaries that could reasonably be
expected to result in a material liability, or (iii) to the knowledge of any
Borrower, no union representation question existing with respect to the
employees of any Loan Party or its Subsidiaries and no union organizing activity
taking place with respect to any of the employees of any Loan Party or its
Subsidiaries. None of any Loan Party or its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied. The hours worked
and payments made to employees of each Loan Party and its Subsidiaries have not
been

 

-107-



--------------------------------------------------------------------------------

in violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from any Loan Party or its Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Parent, except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

4.20. [Intentionally Omitted].

4.21. Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business to which they
are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.22. Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of a Borrower’s business
and in accordance with applicable contractual provisions governing such sale and
delivery or rendition, (b) owed to a Borrower without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and
(c) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Agent-discretionary criteria) set forth in the
definition of Eligible Accounts.

4.23. Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Inventory.

4.24. Intentionally Omitted.

4.25. Location of Inventory. Except as set forth on Schedule 4.25 (as such
Schedule may be updated pursuant to Section 5.14), the Eligible Inventory of
Borrowers and the Inventory of Borrowers and their Subsidiaries with a value in
excess of $250,000 in the aggregate is not stored with a bailee, warehouseman,
or similar party and is located only at, or in-transit between, (a) the
locations identified on Schedule 4.25 to this Agreement (as such Schedule may be
updated pursuant to Section 5.14) or (b) a worksite at which Equipment is
deployed.

4.26. Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.27. Intentionally Omitted.

 

-108-



--------------------------------------------------------------------------------

4.28. Material Contracts and Senior Secured Notes Documents.

(a) Set forth on Schedule 4.28 (as such Schedule may be updated from time to
time in accordance herewith) is a reasonably detailed description of the
Material Contracts of each Loan Party and its Subsidiaries as of the most recent
date on which Parent provided the Compliance Certificate pursuant to
Section 5.1; provided, that Borrowers may amend Schedule 4.28 to add additional
Material Contracts so long as such amendment occurs by written notice to Agent
on the date that Parent provides the Compliance Certificate. Except for matters
which, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, each Material Contract (other than those
that have expired at the end of their normal terms) is in full force and effect
and is binding upon and enforceable against the applicable Loan Party or its
Subsidiary), and is not in default due to the action or inaction of the
applicable Loan Party or its Subsidiary.

(b) Borrowers have delivered to Agent a complete and correct copy of the Senior
Secured Notes Documents, including all schedules and exhibits thereto, in effect
on the Closing Date. The execution, delivery and performance of each of the
Senior Secured Notes Documents has been duly authorized by all necessary action
on the part of each Borrower who is a party thereto. Each Senior Secured Notes
Document is the legal, valid and binding obligation of each Borrower who is a
party thereto, enforceable against each such Borrower in accordance with its
terms, in each case, except (i) as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting generally the enforcement of creditors’ rights, and (ii) the
availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

(c) Borrowers have delivered to Agent a complete and correct copy of the
Convertible Notes Documents, including all schedules and exhibits thereto, in
effect on the Closing Date. The execution, delivery and performance of each of
the Convertible Notes Documents has been duly authorized by all necessary action
on the part of each Borrower who is a party thereto. Each Convertible Notes
Document is the legal, valid and binding obligation of each Borrower who is a
party thereto, enforceable against each such Borrower in accordance with its
terms, in each case, except (i) as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting generally the enforcement of creditors’ rights, and (ii) the
availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

4.29. Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns any assets
(other than assets of a de minimis nature), (b) has any liabilities (other than
liabilities of a de minimis nature), or (c) engages in any business activity.

4.30. Hedge Agreements. On each date that any Hedge Agreement is executed by any
Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

 

-109-



--------------------------------------------------------------------------------

4.31. Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership executed and delivered to Agent and Lenders for each Borrower on or
prior to the date of this Agreement, as updated from time to time in accordance
with this Agreement, is accurate, complete and correct as of the date hereof and
as of the date any such update is delivered. Borrowers acknowledge and agree
that the Certificate of Beneficial Ownership is one of the other Loan Documents.

 

5.

AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and payment in full of the Obligations:

5.1. Financial Statements, Reports, Certificates. Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 to this Agreement no later than the
times specified therein, (b) agree that no Subsidiary of a Loan Party will have
a fiscal year different from that of Parent, (c) agree to maintain a system of
accounting that enables Borrowers to produce financial statements in accordance
with GAAP, and (d) agree that they will, and will cause each other Loan Party
to, (i) keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to their and their Subsidiaries’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent. Documents required to be delivered
pursuant to this Section 5.1 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on Borrower’s website
on the Internet and (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and
Agent have access (whether a commercial, third-party or governmental website or
whether sponsored by Agent), so long as, in either case, a link to such
materials is delivered electronically by Borrowers to Agent within the
applicable deadlines.

5.2. Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 to this Agreement at the times specified therein, and (b) agree to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

5.3. Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
each Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and with respect to all other
jurisdictions in which it is qualified to do business and any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses, in each case, except as could not
reasonably be expected to result in a Material Adverse Effect.

 

-110-



--------------------------------------------------------------------------------

5.4. Maintenance of Properties. Each Loan Party will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

5.5. Taxes. Each Loan Party shall, and shall cause each Subsidiary and any
member of the Tax Group to, pay and discharge all material Taxes imposed on any
Borrower, any Subsidiary, or any member of the Tax Group prior to the date on
which penalties attach except (a) where such Tax is being contested in good
faith and for which adequate reserves have been established in compliance with
GAAP, or (b) to the extent that the failure to do so could not be reasonably
expected to result in a Material Adverse Effect.

5.6. Insurance.

(a) Each Loan Party shall, and shall cause each Subsidiary to, with reputable
insurers in respect of their respective Properties, carry and maintain insurance
in such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses, or self-insure to the
extent that is customary for Persons of similar size engaged in similar
businesses; provided that, the amounts of such insurance and the risks covered
by such insurance shall be acceptable to Agent, in its Permitted Discretion.

(b) If requested by Agent, certified copies of all policies of insurance or
certificates thereof, and endorsements and renewals thereof shall be delivered
by the Administrative Borrower to and retained by Agent. All policies of
property insurance with respect to the Collateral either shall have attached
thereto a lender’s loss payable endorsement in favor of Agent for its benefit
and the ratable benefit of the Secured Parties, in form reasonably satisfactory
to Agent, and all policies of liability insurance with respect to the Loan
Parties shall name Agent for its benefit and the ratable benefit of the Secured
Parties as an additional insured. All policies or certificates of insurance
shall set forth the coverage, the limits of liability, the name of the carrier,
the policy number, and the period of coverage. All policies of property
insurance with respect to the Collateral and liability insurance with respect to
the Loan Parties shall contain a provision that notwithstanding any contrary
agreements between any Borrower, the Subsidiaries and the applicable insurance
company, such policies will not be canceled or amended in any manner that is
materially adverse to the interests of Agent or the Secured Parties (which
provision shall include any reduction in the scope or limits of coverage)
without at least thirty (30) days’ (or ten (10) days in the case of non-payment)
prior written notice to Agent.

(c) Any proceeds of insurance referred to in this Section 5.6 which are paid to
Agent shall (i) if no Event of Default has occurred and is continuing, be
returned to the Borrower, and (ii) if an Event of Default has occurred and is
continuing, be immediately applied to the Obligations in accordance with
Section 2.4(b).

 

-111-



--------------------------------------------------------------------------------

5.7. Inspection.

(a) Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided, that an authorized representative of a
Borrower shall be allowed to be present) at such reasonable times and intervals
as Agent or any Lender, as applicable, may designate and, so long as no Default
or Event of Default has occurred and is continuing, with reasonable prior notice
to Borrowers and during regular business hours, at Borrowers’ expense in
accordance with the provisions of Section 2.10(c) and the Fee Letter.

(b) Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct field
examinations, appraisals or valuations at such reasonable times and intervals as
Agent may designate, at Borrowers’ expense in accordance with the provisions of
Section 2.10(c) and the Fee Letter.

5.8. Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9. Environmental. Each Loan Party will, and will cause each of its
Subsidiaries to,

(a) Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which any Loan Party has knowledge
of a Hazardous Material in any reportable quantity and that would reasonably be
expected to result in a Material Adverse Effect from or onto property owned or
operated by any Loan Party or its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law, and

(d) Promptly, but in any event within ten Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Loan Party or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against a
Loan Party or its Subsidiaries, and (iii) written notice of a violation,
citation, or other administrative order from a Governmental Authority.

 

-112-



--------------------------------------------------------------------------------

5.10. Disclosure Updates. Each Loan Party will, promptly and in no event later
than five Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

5.11. Formation of Subsidiaries . Each Loan Party will, within thirty days after
any Loan Party forms any direct or indirect Subsidiary, acquires any direct or
indirect Subsidiary after the Closing Date, or at any time when any direct or
indirect Subsidiary of a Loan Party that previously was an Immaterial Subsidiary
becomes a Material Subsidiary, within thirty days of such event (or such later
date as permitted by Agent in its sole discretion) (a) unless such Subsidiary is
an Excluded Subsidiary, cause such new Subsidiary (i) if such Subsidiary is a
Domestic Subsidiary and Administrative Borrower requests, subject to the consent
of Agent, that such Domestic Subsidiary be joined as a Borrower hereunder, to
provide to Agent a Joinder to this Agreement, and (ii) to provide to Agent a
joinder to the Guaranty and Security Agreement, in each case, together with such
other security agreements (including Mortgages and related deliveries in
accordance with Section 5.17) as well as appropriate financing statements (and
with respect to all property subject to a Mortgage, fixture filings), all in
form and substance reasonably satisfactory to Agent (including being sufficient
to grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Subsidiary); (b) provide, or cause the
applicable Loan Party to provide, to Agent a pledge agreement (or an addendum to
the Guaranty and Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Agent; provided, that only 65% (or such greater percentage that would not
reasonably be expected to result in any additional material tax liability (or a
material loss of tax benefits) to the Loan Parties; provided, that any such
additional pledge shall be automatically released without any further action by
any of the parties hereto upon notice to the Agent by the Administrative
Borrower of its reasonable determination that such additional pledge is
reasonably expected to result in any additional material tax liability (or a
material loss of tax benefits)) of the total outstanding voting Equity Interests
of any first tier Subsidiary of a Loan Party that is a Foreign Subsidiary, a
FSHC or a Disregarded Domestic Person (and none of the Equity Interests of any
Subsidiary of such Foreign Subsidiary, FSHC or Disregarded Domestic Person)
shall be required to be pledged (which pledge, if reasonably requested by Agent,
shall be governed by the laws of the jurisdiction of such Subsidiary), and
(c) provide to Agent all other documentation, including the Governing Documents
of such Subsidiary and one or more opinions of counsel reasonably satisfactory
to Agent, which, in its opinion, is appropriate with respect to the execution
and delivery of the applicable documentation referred to above (including
Mortgages and related deliveries in accordance with Section 5.17). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

 

-113-



--------------------------------------------------------------------------------

5.12. Further Assurances. Each Loan Party will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of each of the Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal) (other than any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement), to create and perfect Liens in favor of Agent in any Real Property
in accordance with Section 5.17, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided,
that the foregoing shall not apply to any Subsidiary of a Loan Party that is an
Excluded Subsidiary. To the maximum extent permitted by applicable law, if any
Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time not
to exceed ten Business Days following the request to do so, each Borrower and
each other Loan Party hereby authorizes Agent to execute any such Additional
Documents in the applicable Loan Party’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
of, and not in limitation of, the foregoing, each Loan Party shall take such
actions as Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of the Loan Parties, including all of the outstanding capital
Equity Interests of each Borrower (other than Parent) and its Subsidiaries (in
each case, other than with respect to any assets expressly excluded from the
Collateral (as defined in the Guaranty and Security Agreement) pursuant to
Section 3 of the Guaranty and Security Agreement).

5.13. Lender Meetings. Borrowers will, within 90 days after the close of each
fiscal year of Parent, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting or conference call at a mutually
agreeable time with all Lenders who choose to attend such meeting or conference
call at which meeting or conference call shall be reviewed the financial results
of the previous fiscal year and the financial condition of the Loan Parties and
their Subsidiaries and the projections presented for the current fiscal year of
the Parent; provided that the foregoing requirement may be satisfied by public
earnings calls for all shareholders that are open to the Agent and the Lenders.

5.14. Location of Inventory; Chief Executive Office. Each Loan Party will, and
will cause each of its Subsidiaries to, keep (a) their Eligible Inventory and
Inventory with a value in excess of $250,000 in the aggregate only at (x) the
locations identified on Schedule 4.25 to this Agreement (provided that Borrowers
may amend Schedule 4.25 to this Agreement so long as such amendment occurs by
written notice to Agent accompanying the delivery of a Borrowing Base
Certificate for any particular month or week, as applicable, or a Compliance
Certificate for a month that is the end of one of Borrowers’ fiscal quarters, in
which such Inventory is moved to such new location and such new location is
within the continental United States), and (y) a worksite at which Equipment is
deployed, and (b) their respective chief executive offices only at the locations
identified on Schedule 7 to the Guaranty and Security Agreement. Subject to
Schedule 3.6 to this Agreement, each Loan Party will, and will cause each of its
Subsidiaries to use their commercially reasonable efforts to obtain Collateral
Access Agreements for each of the leased locations identified on Schedule 7 to
the Guaranty and Security Agreement and Schedule 4.25 to this Agreement.

 

-114-



--------------------------------------------------------------------------------

5.15. [Intentionally Omitted].

5.16. Primary Treasury Management Relationship. As promptly as practicable after
the Closing Date but in no event later than one hundred twenty (120) days
following the Closing Date: (x) transfer to, and thereafter maintain with, PNC
and/or any of its applicable affiliates the primary depository and cash
management relationships of the Loan Parties, (y) direct all of the Loan
Parties’ customers to remit payments to such applicable deposit accounts with
PNC and (z) deliver to Agent evidence of the closure of all such deposit
accounts which either are not maintained with PNC or its Affiliates or are not
Excluded Accounts (as defined in the Guaranty and Security Agreement).

5.17. Additional Material Real Estate Assets. In the event that (a) any Real
Property owned by a Loan Party is subject to a perfected Lien securing Senior
Secured Notes (or any refinancings thereof permitted hereunder) or (b) the
Senior Secured Notes (and any refinancings thereof permitted hereunder) shall
have been paid in full and, in the case of this clause (b), (i) (A) one or more
Loan Parties acquires Real Property after the Closing Date or (B) any Person
that owns Real Property becomes a Loan Party after the Closing Date, and
(ii) the aggregate book value or aggregate fair market value, as reasonably
estimated by the Borrowers in good faith, of all such Real Property described in
clause (i), together with the aggregate book value or aggregate fair market
value, as reasonably estimated by the Borrowers in good faith, as applicable, of
all other Real Property of the Loan Parties (other than the Excepted Real
Property owned on the Closing Date) that are not subject to an Acceptable
Security Interest under a Mortgage, exceeds $5,000,000, then such Loan Party
shall (x) promptly take all such actions that are necessary to subject such Real
Property (other than Real Property of the Loan Parties for which neither the
aggregate book value nor the aggregate fair market value for all such Real
Property for all Loan Parties (other than Excepted Real Property) equals or
exceed $5,000,000) to a Lien in favor of Agent, including executing and
delivering, or causing to be executed and delivered, one or more Mortgages with
respect to such Real Property and requested by Agent, together with all
documents, instruments, agreements, certificates, title insurance, title
opinions, legal opinions and surveys related thereto that are reasonably
requested by Agent and (y) reasonably in advance of the execution and delivery
of any Mortgage covering any Real Property on which any “Building” or
“Manufactured (Mobile) Home” (each, as defined in the applicable Flood Insurance
Regulations) is located, deliver, or caused to be delivered, to Agent
life-of-loan Federal Emergency Management Agency Standard Flood Hazard
Determinations with respect to such Real Property.

5.18. Titled Collateral. In the event that any Certificated Equipment owned by a
Loan Party is subject to a perfected Lien securing Senior Secured Notes (or any
refinancings thereof permitted hereunder) or the Senior Secured Notes (and any
refinancings thereof permitted hereunder) shall have been paid in full, each
Loan Party shall cause the original certificate of title for each piece of
Certificated Equipment (other than Excepted Certificated Equipment) purchased by
it after the Closing Date to name Agent as the holder of an Acceptable Security
Interest thereon and shall deliver a copy of such certificate of title to Agent
(or its designated agent, including the Senior Secured Notes Collateral Agent)
with such notation within 45 days after such purchase (or such later date as
Agent may agree in its sole discretion).

 

-115-



--------------------------------------------------------------------------------

5.19. ERISA. Except as could not reasonably be expected to give rise to a
Material Adverse Effect, each Loan Party shall cause any Employee Benefit Plan
to be operated in accordance with all applicable laws, including ERISA and the
IRC. Except as could not reasonably be expected in each case to give rise a
Material Adverse Effect, the Loan Parties shall not, nor shall they permit any
Subsidiary to, directly or indirectly: (i) engage in any transaction in
connection with which any Loan Party or Subsidiary will incur either a civil
penalty assessed pursuant to Section 502(c), (i) or (l) of ERISA or a Tax
imposed by Chapter 43 of Subtitle D of the IRC; (ii) terminate any Benefit Plan
in a manner, or take any other action with respect to any Benefit Plan, which
could result in any liability to a Loan Party or Subsidiary to the PBGC (other
than premiums in the ordinary course of business); (iii) fail to make full
payment or contribution when due of all amounts due by such Loan Party or
Subsidiary under the provisions of any Benefit Plan or Multiemployer Plan, or
(iv) withdrawal from a Multiemployer Plan. The Loan Parties shall promptly
provide notice to Agent upon becoming aware of any of the following if such
event could reasonably be expected to have a Material Adverse Effect: (i) any
Loan Party or Subsidiary sponsors or becomes obligated to contribute to a
Benefit Plan or acquires directly or indirectly a liability to contribute to a
Benefit Plan or Multiemployer Plan, or (ii) the occurrence of a Termination
Event with respect to a Benefit Plan or any Loan Party or Subsidiary incurs
withdrawal liability to any Multiemployer Plan.

5.20. Certificate of Beneficial Ownership and Other Additional Information.
Provide to Agent and Lenders: (i) confirmation of the accuracy of the
information set forth in the most recent Certificate of Beneficial Ownership
provided to Agent and Lenders; (ii) a new Certificate of Beneficial Ownership,
in form and substance acceptable to Agent and each Lender, when the
individual(s) to be identified as a Beneficial Owner have changed; and
(iii) such other information and documentation as may reasonably be requested by
Agent or any Lender from time to time for purposes of compliance by Agent or
such Lender with applicable laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Agent or such Lender to
comply therewith.

5.21. Keepwell. If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 5.21 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 5.21, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent

 

-116-



--------------------------------------------------------------------------------

conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 5.21 shall
remain in full force and effect until the payment in full of the Obligations,
the termination of the Commitments and the termination of this Agreement and the
other Loan Documents. Each Qualified ECP Loan Party intends that this
Section 5.21 constitute, and this Section 5.21 shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

6.

NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:

6.1. Indebtedness. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2. Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3. Restrictions on Fundamental Changes.

(a) Each Loan Party will not, and will not permit any of its Subsidiaries to,
merge or consolidate with or into any other Person, except that (i) any Loan
Party (other than Global Holdings) may merge or be consolidated with or into any
other Loan Party (other than Global Holdings), (ii) any Subsidiary of Global
Holdings may merge or be consolidated with or into any other Subsidiary of
Global Holdings and (iii) any Subsidiary may merge with any other Person (other
than a Subsidiary of Global Holdings) in order to effect a Permitted Investment,
a Permitted Acquisition or Permitted Disposition permitted pursuant to the
applicable provisions of clause (m) of the definition of Permitted Investments
and clauses (p), (s) and (t) of the definition of Permitted Dispositions,
provided that, in each such case under (i),(ii) or (iii), immediately after
giving effect to any such proposed transaction (x) no Default or Event of
Default would exist, (y) in the case of any such merger to which any Borrower is
a party, a Borrower (other than Global Holdings) is the surviving entity, and
(z) in the case of any such merger to which a Guarantor is a party, a Guarantor
is the surviving entity (or if not the surviving entity, the survivor shall, on
the date of such transaction, (i) assume the obligations of such Guarantor and
(ii) become a party to the Guaranty and Security Agreement and other applicable
Loan Documents, in each case, in a manner reasonably acceptable to Agent (and in
accordance with Section 5.11 hereof), including, without limitation, by (x) the
execution of such documents of joinder and such lien and security agreements (in
form and substance reasonably acceptable to Agent) as are necessary for Agent to
have an Acceptable Security Interest in such Person’s Property (other than
Excluded Property (as defined in the Guaranty and Security Agreement)) and in
the Equity Interests in such Person, and (y) demonstrating that Agent will have
an Acceptable Security Interest in such Person’s Collateral and its compliance
in all material respects with applicable laws).

 

-117-



--------------------------------------------------------------------------------

(b) Each Loan Party will not, and will not permit any of its Subsidiaries to,
effect any Acquisition other than a Permitted Acquisition.

6.4. Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets or enter into any
agreement to make any Disposition.

6.5. Nature of Business. No Borrower shall, and shall not permit any of its
respective Subsidiaries to, materially change the character of such Borrower’s
and such Subsidiaries’ collective business as conducted on the date of this
Agreement, or engage in any type of business not reasonably related to such
Borrower’s and such Subsidiaries’ collective business as presently and normally
conducted.

6.6. Prepayments and Amendments. Each Loan Party will not, and will not permit
any of its Subsidiaries to,

(a) except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations, or
(C) Permitted Intercompany Advances,

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions,

(iii) make any payment on account of Indebtedness of any Loan Party or its
Subsidiaries in respect of Earn-Outs owing to sellers of assets or Equity
Interests to such Loan Party or its Subsidiaries that is incurred in connection
with the consummation of one or more Permitted Acquisitions unless the Payment
Conditions are satisfied, or

(b) directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, (D) amendments to the Senior Secured Notes Documents made
in accordance with clause (iii) below, and (E) Indebtedness permitted under
clauses (i), (l) and (m) of the definition of Permitted Indebtedness,

 

-118-



--------------------------------------------------------------------------------

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or

(iii) any Senior Secured Notes Document, Convertible Notes Document and/or
Additional Notes Collateral Debt Documents if any such amendment, restatement,
supplement or other modification to, or waiver of, such Senior Secured Notes
Document, Convertible Notes Document and/or Additional Notes Collateral Debt
Documents would (A) shorten or hasten the maturity date of the Senior Secured
Notes, Convertible Notes and/or Additional Notes Collateral Debt, (B) shorten or
hasten the date scheduled for any principal payment thereunder, (C) increase the
amount of any required principal payment thereunder (or change the methodology
by which any such principal amount is determined, unless the same shall have in
all cases the effect of reducing the amount of any required principal payment
thereunder or extending the date on which such required principal payment
becomes due), (D) change any covenants, defaults, or events of default under the
Senior Secured Notes Indenture, Convertible Notes Indenture and/or Additional
Notes Collateral Debt Documents or any other Senior Secured Notes Document
and/or Convertible Notes Document (including the addition of covenants,
defaults, or events of default not contained in the Senior Secured Notes
Indenture, Convertible Notes Indenture or other Senior Secured Notes Documents
and/or Convertible Notes Documents as in effect on the date hereof) to restrict
any Loan Party from making payments of the Obligations (or the obligations under
the Senior Secured Notes Documents, Convertible Notes Documents and/or
Additional Notes Collateral Debt Documents) or otherwise incurring additional
Obligations (or the obligations under the Senior Secured Notes Documents,
Convertible Notes Documents and/or Additional Notes Collateral Debt Documents)
that would otherwise be permitted under the Senior Secured Notes Documents
and/or Convertible Notes Documents as in effect on the date hereof; (E) change
the redemption, mandatory prepayment, or defeasance provisions thereof in a
manner that makes them more restrictive to the Loan Parties, (F) increase the
maximum allowed amount of Indebtedness for borrowed money constituting principal
outstanding under the Senior Secured Notes Documents and/or Additional Notes
Collateral Debt Documents to an amount in excess of the Note Cap Amount (as
defined in the Intercreditor Agreement) (provided that any amount owing pursuant
to the Senior Secured Notes Documents and/or Additional Notes Collateral Debt
Documents as interest, premiums, fees, costs, and expenses (and reimbursement
obligations with respect thereto), indemnification obligations, and other
amounts and charges shall, at all times for all purposes under this paragraph,
be considered as such (and, for the avoidance of doubt, shall not count against
the Note Cap Amount for purposes of this clause (F)), regardless of whether such
amount may, before or after it has become owing, be added to the principal
balance of the Indebtedness for borrowed money under the Senior Secured Notes
Documents and/or Additional Notes Collateral Debt Documents), (G) increase the
maximum allowed amount of Indebtedness for borrowed money constituting principal
outstanding under the Convertible Notes Documents (provided that any amount
owing pursuant to the Convertible Notes Documents as interest, premiums, fees,
costs, and expenses (and reimbursement obligations with respect thereto),
indemnification obligations, and other amounts and charges shall, at all times
for all purposes under this paragraph, be considered as such, regardless of
whether such amount may, before or after it has become owing, be added to the
principal balance of the Indebtedness for borrowed money under the Convertible
Notes Documents), or (H) (x) increase the cash interest

 

-119-



--------------------------------------------------------------------------------

rate on the Senior Secured Notes by more than 3.00% per annum above the cash
interest rate in effect on the date hereof, (y) increase the cash interest rate
on the Convertible Notes by more than 3.00% per annum above the cash interest
rate in effect on the date hereof and/or (z) increase the cash interest rate on
the Additional Notes Collateral Debt by more than the greater of 3.00% per annum
above the cash interest rate on the Senior Secured Notes in effect on the date
hereof (in each case, excluding, without limitation, (w) fluctuations in
underlying rate indices, (x) customary changes in interest rates resulting from
replacement (in accordance with prevailing industry practices for similar bond
indentures) of any rate index/indices based on LIBOR with an alternative rate
index/indices, (y) the imposition of a default rate of up to 2.00% per annum,
and (z) increases in the cash interest rate to the extent not payable in cash).

6.7. Restricted Payments. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any Restricted Payment; provided, that so long as it
is permitted by law,

(a) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrowers may make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing) on account of redemptions of Equity Interests
of Parent held by such Persons; provided, that the aggregate amount of such
redemptions made by Borrowers during the term of this Agreement plus the amount
of Indebtedness outstanding under clause (n) of the definition of Permitted
Indebtedness, does not exceed $1,500,000 in the aggregate,

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrowers may make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing), solely in the form of forgiveness of
Indebtedness of such Persons owing to any Loan Party on account of repurchases
of the Equity Interests of Parent held by such Persons; provided, that such
Indebtedness was incurred by such Persons solely to acquire Equity Interests of
Parent,

(c) the Borrowers may, and may incur obligations to, purchase, repurchase,
retire or otherwise acquire or retire for value its Equity Interests (i) held by
any present or former director, officer, member of management or employee of any
Subsidiary (or any spouses, ex-spouses, or estates of any of the foregoing) in
accordance with repurchase rights or obligations established in connection with
such Equity Interests, and (ii) pursuant to the terms of any incentive, benefit,
compensation, employee or restricted equity interest purchase plan, phantom
stock plan, equity interests option plan or other employee benefit or equity
based compensation plan established by such Borrower; provided that the
aggregate amount of all such Restricted Payments made to present or former
directors, officers or members of management pursuant to Section 6.7(c)(i) shall
not exceed $1,000,000 in any fiscal year of such Borrower,

(d) the Borrowers may, and may incur obligations to, make Restricted Payments
consisting of (i) the cashless exercise of options or warrants, and the vesting
of restricted stock, in connection with customary and reasonable employee
compensation, incentive, or other benefit programs, and (ii) purchases of
fractional shares provided that total cash disbursements for fractional shares
do not exceed $100,000 in any fiscal year of such Borrower,

 

-120-



--------------------------------------------------------------------------------

(e) the Borrowers and the Guarantors may make Restricted Payments among and to
each other,

(f) the Borrowers’ Foreign Subsidiaries may make Restricted Payments among and
to each other,

(g) the Borrowers’ Foreign Subsidiaries may make Restricted Payments to any
Borrower or any Guarantor,

(h) Restricted Payments made in accordance with Section 6.6(a) of this
Agreement,

(i) [reserved]

(j) the Borrowers and their respective Subsidiaries may, and may incur
obligations to, make offsets against and acquisitions of Equity Interests of
such Borrower in satisfaction of customary indemnification and purchase price
adjustment obligations owed to such Borrower or such Subsidiary thereof under
Acquisition arrangements in which Equity Interests of Borrower were issued as
consideration for such Acquisition, provided that the only consideration
exchanged by any Loan Party in connection with any such Acquisition is the
relief, satisfaction or waiver of claims of such Loan Party under such
Acquisition arrangements,

(k) each Borrower may, and may incur obligations to, purchase, redeem or
otherwise acquire its Equity Interests with the proceeds received from the
substantially concurrent issue of new Equity Interests of the Borrower, and

(l) other Restricted Payments (other than to optionally prepay, redeem, defease,
purchase, or otherwise acquire Indebtedness under the Senior Secured Notes (or
any refinancing thereof permitted hereunder), any Additional Notes Collateral
Debt (or any refinancing thereof permitted hereunder), and the Convertible Notes
(or any Permitted Indebtedness issued in replacement thereof permitted
hereunder)) so long as the Payment Conditions are satisfied.

6.8. Accounting Methods. Each Loan Party will not, and will not permit any of
its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.9. Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10. Transactions with Affiliates. Except as set forth on Schedule 6.10, each
Loan Party will not, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any Investment, the giving of any Guarantee,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates unless such transaction or series of transactions is on terms
no less favorable to the Loan Party or such Subsidiary, as applicable, than
those that could be obtained in a comparable arm’s length transaction with a
Person that is not such an Affiliate except for:

 

-121-



--------------------------------------------------------------------------------

(a) pursuant to the Technical Services Agreement dated as of January 22, 2008
between Pioneer Drilling Services, Ltd. and Pioneer de Colombia SDAD
LTDA-Colombian Branch as the same may be amended, supplemented, otherwise
modified or replaced from time to time, so long as the terms thereof are not
materially less favorable to the Borrower and its Subsidiaries,

(b) transactions between or among the Loan Parties (other than Global Holdings
and its Subsidiaries) and transactions between or among Global Holdings and its
Subsidiaries,

(c) transactions involving at least one of Global Holdings and its Subsidiaries
to the extent permitted under (i) clause (a), (t)(iv), (u), (w) and/or (z) of
the definition of Permitted Indebtedness, (ii) clause (a), (d) and/or (t) of the
definition of Permitted Liens, (iii) clause (f), (t), (u) and/or (w) of the
definition of Permitted Investment, (iv) clause (j), (p)(i) and/or (s) of the
definition of Permitted Disposition, (v) Section 6.3(a)(iii), (vi)
Section 6.7(c), (f) and/or (j), or (vii) Section 6.15(a),

(d) the payment of customary fees and reimbursement of out of pocket expenses,
and customary indemnification arrangements, of officers and directors of the
Borrower and its Subsidiaries,

(e) employment and severance arrangements entered into by the Borrower and its
Subsidiaries in the ordinary course of business, and

(f) agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party.

6.11. Use of Proceeds. Each Loan Party will not, and will not permit any of its
Subsidiaries to, use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing DIP Credit Agreement, and (ii) to pay the fees,
costs, and expenses incurred in connection with the Transactions, in each case,
as set forth in the Flow of Funds Agreement, and (b) thereafter, consistent with
the terms and conditions hereof, for their lawful and permitted purposes;
provided that no part of the proceeds of the Loans will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors.

 

-122-



--------------------------------------------------------------------------------

6.12. Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Parent (and expect to the extent permitted
by Section 6.4), each Loan Party will not, and will not permit any of its
Subsidiaries to, issue or sell any of its Equity Interests.

6.13. Inventory with Bailees. Each Borrower will not, and will not permit any of
its Subsidiaries to, store its Eligible Inventory or Inventory with a value in
excess of $250,000 in the aggregate at any time with a bailee, warehouseman, or
similar party (x) except as set forth on Schedule 4.25 (as such Schedule may be
amended in accordance with Section 5.14) or (y) at a worksite at which Equipment
is deployed.

6.14. Immaterial Subsidiaries. Each Loan Party will not permit any Immaterial
Subsidiary to (a) own any assets (other than assets of a de minimis nature), (b)
have any liabilities (other than liabilities of a de minimis nature), or
(c) engage in any business activity.

6.15. Global Holdings and its Subsidiaries.

(a) Parent will not, and will not permit any Subsidiary (other than Global
Holdings and its Subsidiaries) to Guarantee any Indebtedness or other
obligations of Global Holdings or any of its Subsidiaries, except to the extent
permitted by clauses (f) or (t) of the definition of Permitted Investments.

(b) Parent will not permit Global Holdings or any of its Subsidiaries to hold
any Equity Interests in, or any Indebtedness of, any Borrower or any Subsidiary
(other than Global Holdings and its Subsidiaries).

(c) Parent will cause the management, business and affairs of each Borrower and
the Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Global Holdings and its Subsidiaries to creditors and potential
creditors thereof and by not permitting Properties of the Borrowers and the
Subsidiaries to be commingled) so that Global Holdings and each of its
Subsidiaries will be treated as a corporate entity separate and distinct from
the Borrowers and the Subsidiaries (other than Global Holdings and its
Subsidiaries).

6.16. Plan of Reorganization Amendment. The Loan Parties will not exercise their
rights under Section X.A of the Plan of Reorganization (“Modifications and
Amendments”) in a manner adverse to the interests of the Lenders unless Agent
has consented to any such proposed modification or amendment in writing.

7. FINANCIAL COVENANTS. Each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations:

(a) Borrowers will maintain a Fixed Charge Coverage Ratio, calculated for each
12 month period ending on the first day of any Covenant Testing Period and the
last day of each fiscal month occurring until the end of any Covenant Testing
Period (including the last day thereof), in each case of at least 1.00 to 1.00;
and

 

-123-



--------------------------------------------------------------------------------

(b) Borrowers shall not permit the Capital Expenditures of the Borrowers to
exceed an amount equal to 125% of the budget set forth in the Projections for
such Capital Expenditures of the Borrowers in any fiscal year; provided, (a) in
the event Capital Expenditures during any fiscal year are less than the amount
permitted for such fiscal year, then the unused amount (the “Carryover Amount”)
may be carried over and used in the immediately succeeding fiscal year; and
(b) any Carryover Amount shall not exceed 50% of the budget set forth in the
Projections for such Capital Expenditures and shall be deemed to be the last
amount spent in such succeeding fiscal year; provided, further, that if the
Borrowers submit to Agent revised Projections, and Agent consents to such
revised Projections in its sole discretion, the amount of Capital Expenditures
permitted for purposes of this Section 7(b) shall be reset to 125% of the budget
set forth in such revised Projections for such Capital Expenditures.
Notwithstanding the foregoing, if as of the end of any fiscal quarter of the
Borrowers, the sum of (i) Excess Availability plus (ii) Qualified Cash (in an
amount not to exceed $10,000,000) is equal to or greater than $35,000,000 on
each day of such fiscal quarter, the Loan Parties and their Subsidiaries shall
not be subject to the limitation of Capital Expenditures under this Section 7(b)
during such fiscal quarter.

 

8.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three Business Days,
(b) all or any portion of the principal of the Loans, or (c) any amount payable
to Issuing Bank in reimbursement of any drawing under a Letter of Credit;

8.2. Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, or 5.14 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7 of the Guaranty and Security Agreement; or

(b) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Borrower, or (ii) the date on which written notice thereof is given to
Borrowers by Agent;

 

-124-



--------------------------------------------------------------------------------

8.3. Judgments. If one or more unstayed judgments, orders, or awards for the
payment of money involving an aggregate amount of $15,000,000, or more (except
to the extent fully covered (other than to the extent of customary deductibles)
by insurance pursuant to which the insurer has not denied coverage) is entered
or filed against a Loan Party or any of its Subsidiaries, or with respect to any
of their respective assets, and either (a) there is a period of thirty
consecutive days at any time after the entry of any such judgment, order, or
award during which (i) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (ii) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

8.4. Voluntary Bankruptcy, etc.. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5. Involuntary Bankruptcy, etc.. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6. Default Under Other Agreements. If there is (a) an “Event of Default” (as
defined in the Senior Secured Notes Indenture) which results in a right by the
lenders thereunder, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Subsidiary’s obligations thereunder, or
results in an automatic acceleration thereof, (b) an “Event of Default” (as
defined in the Convertible Notes Indenture) which results in a right by the
lenders thereunder, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Subsidiary’s obligations thereunder, or
results in an automatic acceleration thereof, (c) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $15,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (d) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party involving an aggregate amount of $15,000,000 or more;

8.7. Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 

-125-



--------------------------------------------------------------------------------

8.8. Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited in any material respect or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement) or if any Guarantor repudiates, or revokes or
purports to repudiate or revoke, in writing, any such guaranty;

8.9. Security Documents. If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason fail or
cease to create a valid and perfected and, (except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases) first priority Lien (subject
to the Intercreditor Agreement) on the Collateral covered thereby, except as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement;

8.10. Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny in writing that such Loan Party
or its Subsidiaries has any liability or obligation purported to be created
under any Loan Document;

8.11. Change of Control. A Change of Control shall occur, whether directly or
indirectly;

8.12. Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 17.17 is or becomes false or
misleading at any time;

8.13. Seizures. Any portion of the Collateral having a fair market value in
excess of $1,000,000 shall be seized, subject to garnishment or taken by a
Governmental Authority; or

 

9.

RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a) by written notice to Borrowers, (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in

 

-126-



--------------------------------------------------------------------------------

full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower, (ii) direct Borrowers to provide (and Borrowers agree that upon
receipt of such notice Borrowers will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrowers’ reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit, and (iii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Bank
Product Collateralization to Agent to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products;

(b) by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Bank to issue Letters of Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

10.

WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

 

-127-



--------------------------------------------------------------------------------

10.2. The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties.

10.3. Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons and the Issuing Bank (each, an
“Indemnified Person”) harmless (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented fees and disbursements of attorneys (provided, that
Borrowers shall not be liable for the fees and expenses of more than one counsel
to the Agent and the Lenders (in addition to any reasonably necessary local
counsel in each applicable local jurisdiction and any reasonably necessary
“conflicts counsel”), experts, or consultants and all other reasonable and
documented costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided, that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than Agent) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrowers’ and
their Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders unless the dispute involves an
act or omission of a Loan Party) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any claims for Taxes, which shall be governed by
Section 16, other than Taxes which relate to primarily non-Tax claims), (b) with
respect to any actual or prospective investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, the making of any Loans or
issuance of any Letters of Credit hereunder, or the use of the proceeds of the
Loans or the Letters of Credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, (c) with respect to any threatened
or actual imposition of fines or penalties, or disgorgement of benefits, for
violation of any Anti-Terrorism Law by any Borrower, any Affiliate or Subsidiary
of any Borrowers, or any Guarantor, and (d) in connection with or arising out of
any presence or release of Hazardous Materials at, on, under, to

 

-128-



--------------------------------------------------------------------------------

or from any assets or properties owned, leased or operated by any Loan Party or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations. If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to any Loan Party:           

C/O PIONEER ENERGY SERVICES CORP.
1250 NE Loop 410, Suite 1000
San Antonio, Texas 78209
Attn: Chief Financial Officer (Lorne Phillips)
Telephone: (210) 828 7689

Facsimile: (210) 828 8228

Email: LPhillips@pioneeres.com

with copies to:   

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn: Catherine Goodall, Esq.

Telephone: (212) 373-3919

Facsimile: (212) 492-0919
Email: cgoodall@paulweiss.com

 

-129-



--------------------------------------------------------------------------------

If to Agent:   

PNC BANK, NATIONAL ASSOCIATION

2100 Ross Avenue, Suite 1850

Dallas, TX 75201

Attn: Relationship Manager – Pioneer

Telephone: (214) 871-1253

Facsimile: (214) 871-2015

Email: anita.puligandla@pnc.com

with copies to:                 

BLANK ROME LLP

Blank Rome LLP

One Logan Square

Philadelphia, PA 19103

Attn: Heather Sonnenberg, Esq.

Telephone: (215) 832-5701

Facsimile: (215) 832-5701

Email: sonnenberg@blankrome.com

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

-130-



--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) [INTENTIONALLY OMITTED].

 

-131-



--------------------------------------------------------------------------------

(f) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, THE SWING LENDER, ANY
OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”), with the prior written consent (such consent not be
unreasonably withheld or delayed) of:

(A) Borrowers; provided, that no consent of Borrowers shall be required (1) if a
Default or Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) of a Lender; provided further, that Borrowers shall be deemed
to have consented to a proposed assignment unless they object thereto by written
notice to Agent within ten Business Days after having received notice thereof;
and

(B) Agent, Swing Lender, and Issuing Bank.

 

(ii)

Assignments shall be subject to the following additional conditions:

(A) no assignment may be made (i) so long as no Default or Event of Default has
occurred and is continuing, to a Disqualified Institution, or (ii) to a natural
person,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by

 

-132-



--------------------------------------------------------------------------------

any Lender to any other Lender, an Affiliate of any Lender, or a Related Fund of
such Lender, or (II) a group of new Lenders, each of which is an Affiliate of
each other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000),

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such

 

-133-



--------------------------------------------------------------------------------

Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party or,
so long as no Default or Event of Default has occurred and is continuing, to a
Disqualified

 

-134-



--------------------------------------------------------------------------------

Institution, and (vii) all amounts payable by Borrowers hereunder shall be
determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided, however, a
Participant shall be entitled to the benefits of Section 16 as if it were the
Originating Lender if the Loan Parties are notified of the participation and the
Participant complies with Section 16.2, provided, further, that such Participant
shall not be entitled to receive any greater payment under Section 16, with
respect to any participation, than its participating Lender would have been
entitled to receive thereunder, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquires the applicable participation. The rights of any Participant only shall
be derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement to secure obligations of such Lender,
including any pledge in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Revolving Loans (and
the principal amount thereof and stated interest thereon) held by such Lender
(each, a “Registered Loan”). Other than in connection with an assignment by a
Lender of all or any portion of its portion of the Revolving Loans to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly

 

-135-



--------------------------------------------------------------------------------

endorsed by (or accompanied by a written instrument of assignment or sale duly
executed by) the holder of such registered note, whereupon, at the request of
the designated assignee(s) or transferee(s), one or more new registered notes in
the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Revolving Loans to an Affiliate of such
Lender or a Related Fund of such Lender, and which assignment is not recorded in
the Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register to the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

-136-



--------------------------------------------------------------------------------

14.

AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by any Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11, release or contractually
subordinated Agent’s Lien in and to any of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders”,
Supermajority Lenders or “Pro Rata Share”,

(ix) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(x) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i), (ii)
or (iii), or

 

-137-



--------------------------------------------------------------------------------

(xi) amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of a Loan Party;

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

(c) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Billed Accounts,
Eligible Unbilled Accounts and Eligible Inventory) that are used in such
definition to the extent that any such change results in more credit being made
available to Borrowers based upon the Borrowing Base, but not otherwise, or the
definition of Maximum Revolver Amount;

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and

(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.

 

-138-



--------------------------------------------------------------------------------

14.2. Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, (ii) an assumption of its Pro Rata Share of participations in
the Letters of Credit, and (iii) Funding Losses). If the Non-Consenting Lender
or Tax Lender, as applicable, shall refuse or fail to execute and deliver any
such Assignment and Acceptance prior to the effective date of such replacement,
Agent may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

-139-



--------------------------------------------------------------------------------

15.

AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints PNC as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, or to
take any other action with respect to any Collateral or Loan Documents which may
be necessary to perfect, and maintain perfected, the security interests and
Liens upon Collateral pursuant to the Loan Documents, (c) make Revolving Loans,
for itself or on behalf of Lenders, as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and

 

-140-



--------------------------------------------------------------------------------

enforce any and all other rights and remedies of the Lender Group with respect
to any Loan Party or its Subsidiaries, the Obligations, the Collateral, or
otherwise related to any of same as provided in the Loan Documents, and
(g) incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.

15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking

 

-141-



--------------------------------------------------------------------------------

or continuing to take any such action. Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6. Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of

 

-142-



--------------------------------------------------------------------------------

any of the Agent-Related Persons. Each Lender acknowledges (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to any Borrower, its
Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Agent’s or its
Affiliates’ or representatives’ possession before or after the date on which
such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by the Loan Parties and their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
ratable share thereof. Whether or not the transactions contemplated hereby are
consummated, each of the Lenders, on a ratable basis, shall indemnify and defend
the Agent-Related Persons (to the extent not reimbursed by or on behalf of
Borrowers and without limiting the obligation of Borrowers to do so) from and
against any and all Indemnified Liabilities; provided, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s ratable share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrowers. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

15.8. Agent in Individual Capacity. PNC and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire Equity Interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with any
Loan Party and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though PNC were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender

 

-143-



--------------------------------------------------------------------------------

Group acknowledge (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, PNC or its Affiliates may receive information regarding a Loan Party
or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Loan Party or such other
Person and that prohibit the disclosure of such information to the Lenders (or
Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include PNC in its
individual capacity.

15.9. Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers. If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank

 

-144-



--------------------------------------------------------------------------------

Product Providers). The other members of the Lender Group acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding a Loan Party or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of such Loan Party or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted hereunder
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which no Loan Party or any of its
Subsidiaries owned any interest at the time Agent’s Lien was granted nor at any
time thereafter, (iv) constituting property leased or licensed to a Loan Party
or its Subsidiaries under a lease or license that has expired or is terminated
in a transaction permitted under this Agreement, or (v) in connection with a
credit bid or purchase authorized under this Section 15.11. The Loan Parties and
the Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to the sale of,
credit bid, or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 of the
Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
and the Bank Product Providers shall be entitled to be, and shall be, credit bid
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon

 

-145-



--------------------------------------------------------------------------------

the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Equity Interests of the any entities that
are used to consummate such credit bid or purchase), and (ii) Agent, based upon
the instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders and the Bank Product Providers (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration; provided, that Bank Product Obligations not entitled to the
application set forth in Section 2.4(b)(iii)(J) shall not be entitled to be, and
shall not be, credit bid, or used in the calculation of the ratable interest of
the Lenders and Bank Product Providers in the Obligations which are credit bid.
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate (by contract or otherwise) any Lien granted to or held by Agent on
any property under any Loan Document (a) to the holder of any Permitted Lien on
such property if such Permitted Lien secures purchase money Indebtedness
(including Capitalized Lease Obligations) which constitute Permitted
Indebtedness and (b) to the extent Agent has the authority under this
Section 15.11 to release its Lien on such property.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission,

 

-146-



--------------------------------------------------------------------------------

or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13. Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

 

-147-



--------------------------------------------------------------------------------

15.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting any
Loan Party or its Subsidiaries (each, a “Report”) prepared by or at the request
of Agent, and Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Borrowers’ and their
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

-148-



--------------------------------------------------------------------------------

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

15.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.18. No Reliance on Agent’s Customer Identification Program. To the extent the
Loans or this Agreement is, or becomes, syndicated in cooperation with other
Lenders, each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of Borrowers, their
Affiliates or their agents, the other Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures,
(ii) any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such
Anti-Terrorism Laws.

 

-149-



--------------------------------------------------------------------------------

16.

WITHHOLDING TAXES.

16.1. Payments. All payments made by any Loan Party under any Loan Document will
be made free and clear of, and without deduction or withholding for, any Taxes,
except as otherwise required by applicable law, and in the event any deduction
or withholding of Taxes is required, the applicable Loan Party shall make the
requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld Tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.
Furthermore, if any such Tax is an Indemnified Tax or an Indemnified Tax is so
levied or imposed, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein. The Loan Parties will promptly pay any Other Taxes
or reimburse Agent for such Other Taxes upon Agent’s demand. The Loan Parties
shall jointly and severally indemnify each Indemnified Person (as defined in
Section 10.3) (collectively a “Tax Indemnitee”) for the full amount of
Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable costs and expenses related thereto (including fees and disbursements
of attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Tax Indemnitee). The obligations of the
Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of Agent, and the repayment of the
Obligations.

16.2. Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding Tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Administrative Borrower or Agent as will permit
payments under this Agreement to be made without withholding or at a reduced
rate of withholding and will also, if reasonably requested by the Administrative
Borrower or Agent, provide any documentation prescribed by applicable law or
reasonably requested by the Administrative Borrower or Agent as will enable the
Administrative Borrower or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements:

 

-150-



--------------------------------------------------------------------------------

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrowers within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN, Form W-8BEN-E, Form
W-8EXP or Form W-8IMY (with proper attachments as applicable);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding Tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding Tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (including a withholding statement and copies of the Tax
certification documentation for its beneficial owner(s) of the income paid to
the intermediary, if required based on its status provided on the Form W-8IMY),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, IRS Form
W-8EXP, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b) If a Lender or Participant claims an exemption from withholding Tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) on or prior to the date on which such Foreign
Lender becomes a Lender any such form or forms, as may be required under the
laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding Tax before receiving its first payment
under this Agreement, but only if such Lender or such Participant is legally
able to deliver such forms, or the providing of or delivery of such forms in the
Lender’s reasonable judgment would not subject such Lender to any material
unreimbursed cost or expense or materially prejudice the legal or commercial
position of such Lender (or its Affiliates); provided, further, that nothing in
this Section 16.2(b) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including without limitation, its
Tax returns).

 

-151-



--------------------------------------------------------------------------------

(c) Each Lender and each Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
to promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding Tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2 as no longer
valid. With respect to such percentage amount, such Participant or Assignee
shall provide new documentation, pursuant to Section 16.2, if applicable.
Borrowers agree that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Commitments
and the Obligations so long as such Participant complies with the obligations
set forth in this Section 16 with respect thereto (it being understood that the
documentation required under this Section 16.2 shall be delivered by the
participating Lender).

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent and the Administrative Borrower
(or, in the case of a Participant, to the Lender granting the participation
only) at the time or times prescribed by law and at such time or times
reasonably requested by Agent and the Administrative Borrower (or, in the case
of a Participant, the Lender granting the participation) such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Agent and the Administrative Borrower (or, in the case
of a Participant, the Lender granting the participation) as may be necessary for
Agent or Borrowers to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

16.3. Reductions.

(a) If a Lender or a Participant is subject to an applicable withholding Tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding Tax. If the forms or other
documentation required by Section 16.2 are not delivered to Agent (or, in the
case of a Participant, to the Lender granting the participation), then Agent
(or, in the case of a Participant, to the Lender granting the participation) may
withhold from any payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
Tax.

 

-152-



--------------------------------------------------------------------------------

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold Tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding Tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
Tax or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4. Refunds . If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which the Loan Parties have
paid additional amounts pursuant to this Section 16, so long as no Event of
Default has occurred and is continuing, it shall pay over such refund to the
Administrative Borrower on behalf of the Loan Parties (but only to the extent of
payments made, or additional amounts paid, by the Loan Parties under this
Section 16 with respect to Indemnified Taxes giving rise to such a refund), net
of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the applicable Governmental Authority with
respect to such a refund); provided, that the Loan Parties, upon the request of
Agent or such Lender, agrees to repay the amount paid over to the Loan Parties
(plus any penalties, interest or other charges, imposed by the applicable
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct or gross negligence of Agent or
Lender hereunder as finally determined by a court of competent jurisdiction) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its Tax returns (or any other information
which it deems confidential) to Loan Parties or any other Person or require
Agent or any Lender to pay any amount to an indemnifying party pursuant to this
Section 16.4, the payment of which would place Agent or such Lender (or their
Affiliates) in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

-153-



--------------------------------------------------------------------------------

17.

GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on

 

-154-



--------------------------------------------------------------------------------

account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8. Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof that
such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as

 

-155-



--------------------------------------------------------------------------------

to all reasonable costs, expenses, and attorneys’ fees of such member of the
Lender Group or Bank Product Provider related thereto, (i) the liability of the
Loan Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made. If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing such
liability. This provision shall survive the termination of this Agreement and
the repayment in full of the Obligations.

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process; provided, that (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives),

 

-156-



--------------------------------------------------------------------------------

(viii) in connection with any assignment, participation or pledge of any
Lender’s interest under this Agreement; provided, that prior to receipt of
Confidential Information any such assignee, participant, or pledgee shall have
agreed in writing to receive such Confidential Information either subject to the
terms of this Section 17.9 or pursuant to confidentiality requirements
substantially similar to those contained in this Section 17.9 (and such Person
may disclose such Confidential Information to Persons employed or engaged by
them as described in clause (i) above), (ix) in connection with any litigation
or other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of Agent.

(c) Each Loan Party agrees that Agent may make Borrower materials “Borrower
Materials”) available to the Lenders by posting the communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by Agent in connection with
the Borrower Materials or the Platform. In no event shall Agent or any of the
Agent-Related Persons have any liability to the Loan Parties, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or Agent’s transmission
of communications through the Internet, except to the extent the liability of
such person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct. Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or

 

-157-



--------------------------------------------------------------------------------

their securities for purposes of United States federal and state securities
laws. All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor” (or another
similar term). Agent and its Affiliates and the Lenders shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” or that are not at any
time filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

17.10. Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11. [Intentionally Omitted].

17.12. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13. Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
the Parent as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
enter into Bank Product Provider Agreements on behalf of Borrowers and their
Subsidiaries, and (d) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Revolving Loans and Letters

 

-158-



--------------------------------------------------------------------------------

of Credit and to exercise such other powers as are reasonably incidental thereto
to carry out the purposes of this Agreement. It is understood that the handling
of the Loan Account and Collateral in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (ii) the Lender Group’s relying on any instructions of the
Administrative Borrower, except that Borrowers will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.13
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.

17.14. Acknowledgement and Consent to Bail-In of EEA Financial Institutions .
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-159-



--------------------------------------------------------------------------------

17.15. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the lien and security interest granted to the Agent pursuant to this Agreement
and the other Loan Documents and the exercise of any right or remedy by the
Agent hereunder or thereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

17.16. Certifications From Banks and Participants; USA PATRIOT Act.

(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.

(b) The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, any
Lender may from time to time request, and each Borrower shall provide to such
Lender, such Borrower’s name, address, tax identification number and/or such
other identifying information as shall be necessary for such Lender to comply
with the USA PATRIOT Act and any other Anti-Terrorism Law.

17.17. Anti-Terrorism Laws Agreement.

(a) Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(b) Each Borrower covenants and agrees that (i) no Covered Entity will become a
Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned

 

-160-



--------------------------------------------------------------------------------

Person in violation of any Anti-Terrorism Law, (iii) the funds used to repay the
Obligations will not be derived from any unlawful activity, (iv) each Covered
Entity shall comply with all Anti-Terrorism Laws and (v) Borrowers shall
promptly notify Agent in writing upon the occurrence of a Reportable Compliance
Event.

[Signature pages to follow]

 

-161-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

PARENT AND BORROWER:     PIONEER ENERGY SERVICES CORP.,
a Texas corporation       By:   /s/ Lorne E. Phillips        

Name:  Lorne E. Phillips

       

Title:   Executive Vice President and Chief Financial Officer

ADDITIONAL BORROWERS:     PIONEER DRILLING SERVICES, LTD.,
a Texas corporation       By:   /s/ Lorne E. Phillips        

Name:  Lorne E. Phillips

       

Title:   Executive Vice President and Chief Financial Officer

    PIONEER PRODUCTION SERVICES, INC.,
a Delaware corporation       By:   /s/ Lorne E. Phillips        

Name:  Lorne E. Phillips

       

Title:   Executive Vice President and Chief Financial Officer

    PIONEER GLOBAL HOLDINGS, INC.,
a Delaware corporation       By:   /s/ Lorne E. Phillips            

Name:  Lorne E. Phillips

       

Title:   Executive Vice President and Chief Financial Officer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PIONEER WIRELINE SERVICES HOLDINGS, INC.,
a Delaware corporation By:   /s/ Lorne E. Phillips  

Name:  Lorne E. Phillips

 

Title:   Executive Vice President and Chief Financial Officer

 

PIONEER WIRELINE SERVICES, LLC,
a Delaware limited liability company By:   /s/ Lorne E. Phillips  

Name:  Lorne E. Phillips

 

Title:   Executive Vice President and Chief Financial Officer

 

PIONEER WELL SERVICES, LLC,
a Delaware limited liability company By:   /s/ Lorne E. Phillips  

Name:  Lorne E. Phillips

 

Title:   Executive Vice President and Chief Financial Officer

 

PIONEER FISHING & RENTAL SERVICES, LLC,
a Delaware limited liability company By:   /s/ Lorne E. Phillips  

Name:  Lorne E. Phillips

 

Title:   Executive Vice President and Chief Financial Officer

 

PIONEER COILED TUBING SERVICES, LLC,
a Delaware limited liability company By:   /s/ Lorne E. Phillips  

Name:  Lorne E. Phillips

 

Title:   Executive Vice President and Chief Financial Officer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, a national banking association, as Agent, as
Sole Lead Arranger, as Sole Book Runner and as a Lender By:   /s/ Anita
Puligandla  

Name:  Anita Puligandla

 

Title:   Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A-1

AGENT’S ACCOUNT

Redacted.

 

 

Schedule A-1 Page 1



--------------------------------------------------------------------------------

SCHEDULE C

COMMITMENTS

 

Revolving Lender

   Revolver Commitment  

PNC Bank, National Association

   $ 75,000,000.00  

All Revolving Lenders

   $ 75,000,000.00  

 

Schedule C Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.6

CONDITIONS SUBSEQUENT

Redacted.

 

 

Schedule 3.6 Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.1

FINANCIAL STATEMENTS, REPORTS, CERTIFICATES

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

as soon as available, but in any event within 20 days after the end of each
month during each of Parent’s fiscal years,   

(a) monthly accounts receivable and accounts payable agings, monthly inventory
listings,

 

(b) and Borrowing Base certificates monthly (reverting to weekly during a
Covenant Testing Period), and

 

(c) rig utilization reports, in form and substance reasonably satisfactory to
Agent.

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Parent’s fiscal quarters) after the end of each
month during each of Parent’s fiscal years,   

(d) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity covering Parent’s
and its Subsidiaries’ operations during such period, and

 

(e) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio (regardless
of whether such financial covenant is then being tested).

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years,   

(f) consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications noted in their opinion (including any (i) “going concern” or like
qualification or exception, (ii) qualification or exception as to the scope of
such audit, or (iii) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management), and

 

(g) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio (regardless
of whether such financial covenant is then being tested).

 

Schedule 5.1 Page 1



--------------------------------------------------------------------------------

as soon as available, but in any event no later than the earlier of (x) the
filing of the Parent’s Form 10-K annual reports and (y) sixty (60) days after
the beginning of the Parent’s fiscal year commencing with fiscal year 2021,   
(h) a month by month projected operating budget and cash flow of the Loan
Parties on a consolidated and consolidating basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by the President or Chief Financial Officer of each Loan
Party to the effect that such projections have been prepared on the basis of
sound financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared
(“Projections”). as soon as available, but in any event no later than
concurrently with the filing of the Parent’s Form 10-Q quarterly reports and
Form 10-K annual reports,    (i) copies of Parent’s projected consolidated cash
flow statement, balance sheet and income statement, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
Permitted Discretion, for the forthcoming four fiscal quarters, certified by the
chief financial officer of Parent as being such officer’s good faith estimate of
the financial performance of Parent and its Subsidiaries during the period
covered thereby. if and when filed by Parent,   

(j) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(k) any other filings made by Parent with the SEC, and

 

(l) any other information that is provided by Parent to its shareholders
generally.

promptly, but in any event within 5 days after any Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,    (m)
notice of such event or condition and a statement of the curative action that
Borrowers propose to take with respect thereto. promptly, but in any event
within 5 days after any Borrower has knowledge thereof or the date of the
furnishing to any Borrower,    (n) notice and copies of notices, certificates or
reports (other than operational notices regarding interest rate selections,
change of address notices, and similar routine and immaterial notices) sent to
or from the Loan Parties in connection with the Senior Secured Notes Documents
or any amendment, supplement or other modification to the Senior Secured Notes
Documents,

 

 

Schedule 5.1 Page 2



--------------------------------------------------------------------------------

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any of its
Subsidiaries,    (o) notice of all actions, suits, or proceedings brought by or
against Parent or any of its Subsidiaries before any Governmental Authority
which reasonably could be expected to result in a Material Adverse Effect. upon
the request of Agent,    (p) to the extent reasonably available to the Loan
Parties, any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.

 

 

Schedule 5.1 Page 3



--------------------------------------------------------------------------------

SCHEDULE 5.2

Collateral Reporting

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

If (x) no Covenant Testing Period is in effect, monthly (no later than the 20th
day of each month), or

 

(y) Covenant Testing Period is in effect, weekly (no later than the third
Business Day of each week, commencing with the first such day to occur during
any Covenant Testing Period),

  

(a) an executed Borrowing Base Certificate,

 

(b) a detailed aging, by total, listing each Borrower’s billed and unbilled
Accounts (in the case of unbilled Accounts, aged by reference to the service
date), together with a reconciliation and supporting documentation for any
reconciling items noted

 

(c) a reconciliation of billed and unbilled Accounts, accounts payable, and, to
the extent Inventory is included in the Borrowing Base, Inventory of Borrowers’
to the general ledger, and from the general ledger to its monthly financial
statements, including any book reserves related to each category,

 

(d) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base,

 

(e) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to each Borrower’s Accounts,

 

(f) to the extent Inventory is included in the Borrowing Base, Inventory
system/perpetual reports specifying the net book value of each Borrower’s
Inventory, by category,

 

(g) to the extent Inventory is included in the Borrowing Base, a detailed
calculation of Inventory categories that are not eligible for the Borrowing
Base,

 

(h) a summary aging, by vendor, of each Loan Party’s accounts payable and any
book overdraft and an aging, by vendor, of any held checks, and

 

(i) a detailed report regarding each Loan Party’s and its Subsidiaries’ cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash.

Quarterly (no later than the 45th day after the end of each fiscal quarter),   

(j) a report regarding each Loan Party’s and its Subsidiaries’ accrued, but
unpaid, ad valorem taxes, and

 

(k) a Perfection Certificate or a supplement to the Perfection Certificate.

 

Schedule 5.2 Page 1



--------------------------------------------------------------------------------

Annually (no later than 90 days after the end of each fiscal year)    (l) a
detailed list of each Loan Party’s and its Subsidiaries’ customers, with address
and contact information. Upon request by Agent,   

(m) copies of purchase orders and invoices for Inventory acquired by any Loan
Party or its Subsidiaries,

 

(n) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time, and

 

(o) such other reports as to the Collateral of any Loan Party and its
Subsidiaries, as Agent may reasonably request.

 

 

Schedule 5.2 Page 2



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of _______________ ________________ between
_______________________________ (“Assignor”) and _______________________________
(“Assignee”). Reference is made to the Agreement described in Annex I hereto
(the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Revolving Loans assigned
hereunder, as reflected on Assignor’s books and records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) [confirms that it is an Eligible Transferee;] (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]



--------------------------------------------------------------------------------

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of the Credit
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION
12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]


as Assignor


By       Name:   Title:

[NAME OF ASSIGNEE]


as Assignee


By       Name:   Title:

 

-3-



--------------------------------------------------------------------------------

ACCEPTED THIS ____ DAY OF

_______________

PNC BANK, NATIONAL
ASSOCIATION, a national banking association,
as Agent, as Swing Lender and as Issuing Bank


By       Name:   Title:

 

[[____________], [as Swing Lender] [and] [as Issuing Bank]


By       Name:   Title:]

 

[[ADMINISTRATIVE BORROWER]


By       Name:   Title:]1

 

1 

Include to the extent required by Section 13.1(a)(i)(A).

 

-4-



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.

Borrowers: PIONEER ENERGY SERVICES CORP., a Delaware corporation, and its
Subsidiaries from time to time party to the Credit Agreement

 

2.

Name and Date of Credit Agreement:

Credit Agreement dated as of May 29, 2020 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) by and among
PIONEER ENERGY SERVICES CORP., a Delaware corporation (“Parent”), the
Subsidiaries of Parent identified on the signature pages thereof as Borrowers,
and those additional entities that hereafter become parties to the Credit
Agreement as Borrowers in accordance with the terms thereof, each, a “Borrower”
and individually and collectively, jointly and severally, the “Borrowers”), the
lenders party thereto as “Lenders” (each of such Lenders, together with its
successors and assigns, is referred to hereinafter as a “Lender”), Agent, PNC
BANK, NATIONAL ASSOCIATION, a national banking association, as sole lead
arranger (in such capacity, together with its successors and assigns in such
capacity, the “Sole Lead Arranger”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association, as sole book runner (in such capacity, together
with its successors and assigns in such capacity, the “Sole Book Runner”).

 

3.    Date of Assignment Agreement:      __________ 4.   

Amounts:

     

(a)   Assigned Amount of Revolver Commitment

   $__________   

(b)   Assigned Amount of Revolving Loans

   $__________ 5.   

SettlementDate:

     __________ 6.   

PurchasePrice

   $__________ 7.   

Noticeand Payment Instructions, etc.

  

 

 

Assignee:

 

_______________________________
_______________________________
_______________________________

  

Assignor:

 

_______________________________
_______________________________
_______________________________



--------------------------------------------------------------------------------

EXHIBIT B-l

Form of Borrowing Base Certificate

[Attached]



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF BANK PRODUCT PROVIDER AGREEMENT

[Letterhead of Specified Bank Product Provider]

[Date]

PNC Bank, National Association, as Agent

2100 Ross Avenue, Suite 1850

Dallas, TX 75201

Attn: Relationship Manager – Pioneer

Telephone: (214) 871-1253

Facsimile: (214) 871-2015

Email: anita.puligandla@pnc.com

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of May 29,
2020 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among PIONEER ENERGY SERVICES CORP., a
Delaware corporation (“Parent”), PIONEER DRILLING SERVICES, LTD., a Texas
corporation (“ Drilling”), PIONEER GLOBAL HOLDINGS, INC., a Delaware corporation
(“Global”), PIONEER PRODUCTION SERVICES, INC., a Delaware corporation
(“Production”), PIONEER WIRELINE SERVICES HOLDINGS, INC., a Delaware corporation
(“Wireline Holdings”), PIONEER WIRELINE SERVICES, LLC, a Delaware limited
liability company (“Wireline”), PIONEER WELL SERVICES, LLC, a Delaware limited
liability company (“Well Services”), PIONEER FISHING & RENTAL SERVICES, LLC, a
Delaware limited liability company (“Fishing & Rental”), PIONEER COILED TUBING
SERVICES, LLC, a Delaware limited liability company (“Coiled Tubing”; together
with Parent, Drilling, Global, Production, Wireline Holdings, Wireline, Well
Services, Fishing & Rental and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), the lenders party thereto as “Lenders” (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”), Agent, PNC BANK, NATIONAL ASSOCIATION, a national
banking association, as sole lead arranger (in such capacity, together with its
successors and assigns in such capacity, the “Sole Lead Arranger”), and PNC
BANK, NATIONAL ASSOCIATION, a national banking association, as sole book runner
(in such capacity, together with its successors and assigns in such capacity,
the “Sole Book Runner”). Capitalized terms used herein, but not specifically
defined herein, shall have the meanings ascribed to them in the Credit
Agreement.

Reference is also made to that certain [description of the Bank Product
Agreement or Agreements] (the “Specified Bank Product Agreement [Agreements]”)
dated as of __________ by and between [Lender or Affiliate of Lender] (the
“Specified Bank Products Provider”) and [identify the Loan Party].



--------------------------------------------------------------------------------

1. Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.15 and Sections 15.17, 15.18, and 17.5 of the
Credit Agreement (collectively such sections are referred to herein as the
“Agency Provisions”), including, as applicable, the defined terms used therein.
Specified Bank Products Provider and Agent each agree that the Agency Provisions
which govern the relationship, and certain representations, acknowledgements,
appointments, rights, restrictions, and agreements, between the Agent, on the
one hand, and the Lenders, on the other hand, shall, from and after the date of
this letter agreement, also apply to and govern, mutatis mutandis, the
relationship between the Agent, on the one hand, and the Specified Bank Product
Provider with respect to the Bank Products provided pursuant to the Specified
Bank Product Agreement[s], on the other hand.

2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Section 2.4(b)(ii), Section 14.1, Section 15 and Section 17.5 of the Credit
Agreement, including, as applicable, the defined terms used therein, and agrees
to be bound by the provisions thereof. Without limiting the generality of any of
the foregoing referenced provisions, Specified Bank Product Provider understands
and agrees that its rights and benefits under the Loan Documents consist solely
of it being a beneficiary of the Liens and security interests granted to Agent
and the right to share in proceeds of the Collateral to the extent set forth in
the Credit Agreement.

3. Reporting Requirements. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the liabilities and obligations (and mark-to-market exposure) of Parent and the
other Loan Parties in respect of the Bank Products provided by Specified Bank
Products Provider pursuant to the Specified Bank Products Agreement[s]. If Agent
does not receive such written report within the time period provided above,
Agent shall be entitled to assume that the reasonable determination of the
liabilities and obligations of Parent and the other Loan Parties with respect to
the Bank Products provided pursuant to the Specified Bank Products Agreement[s]
is zero.

4. Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right (to the extent permitted
pursuant to the Credit Agreement), but shall have no obligation to establish,
maintain, relax, or release reserves in respect of any of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not (including whether it is sufficient in amount). If Agent
chooses to implement a reserve, Specified Bank Products Provider acknowledges
and agrees that Agent shall be entitled to rely on the information in the
reports described above to establish the Bank Product Reserves.



--------------------------------------------------------------------------------

5. Bank Product Obligations. From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Borrower, the obligations and
liabilities of Parent and the other Loan Parties to Specified Bank Product
Provider in respect of Bank Products evidenced by the Specified Bank Product
Agreement[s] shall constitute Bank Product Obligations (and which, in turn,
shall constitute Obligations), and Specified Bank Product Provider shall
constitute a Bank Product Provider until such time as Specified Bank Products
Provider or its Affiliate is no longer a Lender. Specified Bank Products
Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.

6. Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 of the Credit Agreement, if to any Borrower, shall be mailed,
sent, or delivered to Borrowers in accordance with Section 11 in the Credit
Agreement, and, if to Specified Bank Products Provider, shall be mailed, sent or
delivered to the address set forth below, or, in each case as to any party, at
such other address as shall be designated by such party in a written notice to
the other party.

 

If to Specified Bank

Products Provider:

  

        

________________________
________________________
________________________
Attn: ____________________
Fax No. __________________

7. Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 15.9 of the Credit Agreement); provided,
that Borrowers may not assign this agreement or any rights or duties hereunder
without the other parties’ prior written consent and any prohibited assignment
shall be absolutely void ab initio. Unless the context of this agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This agreement may be executed in
any number of counterparts and by different parties on separate counterparts.
Each of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this letter by telefacsimile or other
means of electronic transmission shall be equally effective as delivery of a
manually executed counterpart.

8. Governing Law.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK. EACH PARTY HERETO WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES ITS RIGHT, IF ANY, TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH PARTY HERETO REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d) EACH BORROWER AND SPECIFIED BANK PRODUCTS PROVIDER EACH HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

[signature pages to follow]



--------------------------------------------------------------------------------

Sincerely, [SPECIFIED BANK PRODUCTS PROVIDER]

By:    

Name:    

Title:    

 

-7-



--------------------------------------------------------------------------------

Acknowledged, accepted, and agreed as of the date first written above: PIONEER
ENERGY SERVICES CORP.,
as Administrative Borrower

By:    

Name:    

Title:    

 

-8-



--------------------------------------------------------------------------------

Acknowledged, accepted, and

agreed as of ______________

PNC BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent

By:    

Name:    

Title:    

 

-9-



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Parent’s letterhead]

To: PNC Bank, National Association

2100 Ross Avenue, Suite 1850

Dallas, TX 75201

Attn: Relationship Manager – Pioneer

Telephone: (214) 871-1253

Facsimile: (214) 871-2015

Email: anita.puligandla@pnc.com

Re: Compliance Certificate dated _____________, 20__

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of May 29,
2020 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among PIONEER ENERGY SERVICES CORP., a
Delaware corporation (“Parent”), PIONEER DRILLING SERVICES, LTD., a Texas
corporation (“ Drilling”), PIONEER GLOBAL HOLDINGS, INC., a Delaware corporation
(“Global”), PIONEER PRODUCTION SERVICES, INC., a Delaware corporation
(“Production”), PIONEER WIRELINE SERVICES HOLDINGS, INC., a Delaware corporation
(“Wireline Holdings”), PIONEER WIRELINE SERVICES, LLC, a Delaware limited
liability company (“Wireline”), PIONEER WELL SERVICES, LLC, a Delaware limited
liability company (“Well Services”), PIONEER FISHING & RENTAL SERVICES, LLC, a
Delaware limited liability company (“Fishing & Rental”), PIONEER COILED TUBING
SERVICES, LLC, a Delaware limited liability company (“Coiled Tubing”; together
with Parent, Drilling, Global, Production, Wireline Holdings, Wireline, Well
Services, Fishing & Rental and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), the lenders party thereto as “Lenders” (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”), Agent, PNC BANK, NATIONAL ASSOCIATION, a national
banking association, as sole lead arranger (in such capacity, together with its
successors and assigns in such capacity, the “Sole Lead Arranger”), and PNC
BANK, NATIONAL ASSOCIATION, a national banking association, as sole book runner
(in such capacity, together with its successors and assigns in such capacity,
the “Sole Book Runner”). Capitalized terms used herein, but not specifically
defined herein, shall have the meanings ascribed to them in the Credit
Agreement.



--------------------------------------------------------------------------------

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Parent hereby certifies as of the date hereof that:

1. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Parent and its Subsidiaries as of the date set forth
therein.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, in each case
specifying the nature and period of existence thereof and what action Parent
and/or its Subsidiaries have taken, are taking, or propose to take with respect
thereto.

4. Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Parent and its Subsidiaries set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date.

5. [The Fixed Charge Coverage Ratio for the 12 month period ending ____________
___, 20___, is demonstrated on Schedule 4 hereof.]2 [or] [As of the date hereof,
Parent its Subsidiaries are [in / not in] compliance with the covenant contained
in Section 7(a) of the Credit Agreement as demonstrated on Schedule 4 hereof.]3

6. Attached hereto as Schedule 5 are Projections and calculations which show
Borrowers are [in / not in] compliance with the covenant contained in
Section 7(b) of the Credit Agreement.

[Signature page follows]

 

2 

Language to be used when Borrowers are not in a Covenant Testing Period.

3 

Language to be used during a Covenant Testing Period.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of ___________, 20____.

 

PIONEER ENERGY SERVICES CORP., a Delaware corporation, as Parent

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenants (Fixed Charge Coverage Ratio)

Borrowers’ Fixed Charge Coverage Ratio for the 12 month period ending
____________ ___, 20___, is ___:1.0, which ratio [is/is not] greater than or
equal to the ratio set forth in Section 7(b) of the Credit Agreement for the
corresponding period.



--------------------------------------------------------------------------------

SCHEDULE 5

Financial Covenants (Capital Expenditures)



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INTERCOMPANY NOTE

 

Note Number:                

   Dated:        , 202        

FOR VALUE RECEIVED, Pioneer Energy Services Corp. (“Borrower”) and certain
Subsidiaries of Borrower (collectively, and together with the Borrower, the
“Group Members” and each, a “Group Member”) which is a party to this
subordinated intercompany note (this “Note”) promises to pay to the order of
such other Group Member as it makes loans to such Group Member (each Group
Member which borrows money pursuant to this Note is referred to herein as a
“Payor” and each Group Member which makes loans and advances pursuant to this
Note is referred to herein as a “Payee”), on demand, in lawful money as may be
agreed upon from time to time by the relevant Payor and Payee, in immediately
available funds and at the appropriate office of the Payee, the aggregate unpaid
principal amount of all loans and advances heretofore and hereafter made by such
Payee to such Payor and any other Indebtedness now or hereafter owing by such
Payor to such Payee as shown either on Schedule A attached hereto (and any
continuation thereof) or in the books and records of such Payee. The failure to
show any such Indebtedness or any error in showing such Indebtedness shall not
affect the obligations of any Payor hereunder. Capitalized terms used herein but
not otherwise defined herein shall have the meanings given such terms in the
Credit Agreement dated as of May 29, 2020 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”), by and among Borrower, the
Subsidiaries of Borrower identified on the signature pages thereto, the Lenders
party thereto from time to time, PNC Bank, National Association, as
Administrative Agent for the Lenders (the “Administrative Agent”), PNC Bank,
National Association, as sole lead arranger and PNC Bank, National Association,
as sole book runner.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Subject to the provisions of the Loan
Documents, interest shall be due and payable at such times as may be agreed upon
from time to time by the relevant Payor and Payee. Subject to the provisions of
the Loan Documents, upon demand for payment of any principal amount hereof,
accrued but unpaid interest on such principal amount shall also be due and
payable. Interest shall be paid in any lawful currency as may be agreed upon by
the relevant Payor and Payee and in immediately available funds. Interest shall
be computed for the actual number of days elapsed on the basis of a year
consisting of 365 days.

Each Payor and any endorser of this Note hereby waives presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Note has been pledged by each Payee that is a Loan Party to the
Administrative Agent, for the benefit of the Secured Parties, as security for
such Payee’s obligations, if any, under the Loan Documents to which such Payee
is a party. Each Payor acknowledges and agrees that after the occurrence of and
during the continuation of an Event of Default (as defined in the Credit
Agreement), the Administrative Agent and the other Secured Parties may exercise
all the rights of each Payee that is a Loan Party under this Note and will not
be subject to any abatement, reduction, recoupment, defense, setoff or
counterclaim available to such Payor.



--------------------------------------------------------------------------------

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of this Note, or against any of their respective
properties, shall be subordinate and subject in right of payment to the Secured
Obligations (as defined in the Guaranty and Security Agreement) until all of the
Secured Obligations have been performed and paid in full (other than contingent
indemnification obligations not due and payable) and all commitments to extend
credit under any Loan Document have been terminated; provided, that, subject to
the provisions of the Loan Documents, each Payor may make payments to the
applicable Payee so long as no Event of Default shall have occurred and be
continuing; and provided, further, that all loans and advances made by a Payee
pursuant to this Note shall be received by the applicable Payor subject to the
provisions of the Loan Documents. Notwithstanding any right of any Payee to ask,
demand, sue for, take or receive any payment from any Payor, all rights, Liens
and security interests of such Payee, whether now or hereafter arising and
howsoever existing, in any assets of any Payor (whether constituting part of the
security or collateral given to any Secured Party to secure payment of all or
any part of the Secured Obligations or otherwise) shall be and hereby are
subordinated to the rights of the Secured Parties in such assets. Except as
expressly permitted by the Loan Documents, the Payees shall have no right to
possession of any such asset or to foreclose upon, or exercise any other remedy
in respect of, any such asset, whether by judicial action or otherwise, unless
and until all of the Secured Obligations shall have been performed and paid in
full (other than contingent indemnification obligations not due and payable) and
all commitments have been expired or terminated.

After the occurrence of and during the continuation of an Event of Default, if
all or any part of the assets of any Payor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of any Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any Payor
is dissolved or if (except as expressly permitted by the Loan Documents) all or
substantially all of the assets of any Payor are sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of such Payor to any Payee
(“Payor Indebtedness”) shall be paid or delivered directly to the Administrative
Agent for application to any of the Secured Obligations, due or to become due,
until the date on which the Secured Obligations shall have been performed and
paid in full (other than contingent indemnification obligations which are not
due and payable and which by their terms survive the termination or expiration
of the Credit Agreement and the other Loan Documents). After the occurrence of
and during the continuation of an Event of Default, each Payee that is a Loan
Party irrevocably authorizes, empowers and appoints the Administrative Agent as
such Payee’s attorney-in-fact (which appointment is coupled with an interest and
is irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Administrative Agent’s own names or in the name of such Payee or otherwise, as
the Administrative Agent may deem necessary or advisable for the enforcement of
this Note. After the occurrence of and during the continuation of an Event of
Default, each Payee that is a Loan Party also agrees to execute, verify, deliver
and file any such proofs of claim in respect of the Payor



--------------------------------------------------------------------------------

Indebtedness requested by the Administrative Agent. After the occurrence of and
during the continuation of an Event of Default, the Administrative Agent may
vote such proofs of claim in any such proceeding (and the applicable Payee shall
not be entitled to withdraw such vote), receive and collect any and all
dividends or other payments or disbursements made on Payor Indebtedness in
whatever form the same may be paid or issued and apply the same on account of
any of the Secured Obligations in accordance with the Credit Agreement. Upon the
occurrence and during the continuation of any Event of Default, should any
payment, distribution, security or other investment property or instrument or
any proceeds thereof be received by any Payee that is a Loan Party upon or with
respect to Payor Indebtedness owing to such Payee prior to such time as the
Secured Obligations have been performed and paid in full (other than contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of the Credit Agreement and the
other Loan Documents), such Payee that is a Loan Party shall receive and hold
the same for the benefit of the Secured Parties, and shall forthwith deliver the
same to the Administrative Agent, for the benefit of the Secured Parties, in
precisely the form received (except for the endorsement or assignment of such
Payee where necessary or advisable in the Administrative Agent’s judgment), for
application to any of the Secured Obligations in accordance with the Credit
Agreement, due or not due, and, until so delivered, the same shall be segregated
from the other assets of such Payee for the benefit of the Secured Parties. Upon
the occurrence and during the continuance of an Event of Default, if such Payee
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers, employees or representatives
are hereby irrevocably authorized to make the same. Each Payee that is a Loan
Party agrees that until the Secured Obligations have been performed and paid in
full (other than contingent indemnification obligations which are not due and
payable and which by their terms survive the termination or expiration of the
Credit Agreement and the other Loan Documents), such Payee will not (i) assign
or transfer, or agree to assign or transfer, to any Person (other than in favor
of the Administrative Agent for the benefit of the Secured Parties pursuant to
the Guaranty and Security Agreement or otherwise) any claim such Payee has or
may have against any Payor, (ii) upon the occurrence and during the continuance
of an Event of Default, discount or extend the time for payment of any Payor
Indebtedness, or (iii) otherwise amend, modify, supplement, waive or fails to
enforce any provision of this Note.

The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Note shall not
be deemed replaced, superseded or in any way modified by any promissory note or
other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by any Group Member to any other Group
Member.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.



--------------------------------------------------------------------------------

Upon execution and delivery after the date hereof by any Subsidiary of any Group
Member of a counterpart signature hereto, such subsidiary shall become a Group
Member hereunder with the same force and effect as if originally named as a
Group Member hereunder (each additional Subsidiary, an “Additional Group
Member”). Each Group Member expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Group Member hereunder. This Note shall be fully effective as to any
Additional Group Member that is or becomes a party hereto regardless of whether
any other Person becomes or fails to become or ceases to be a Group Member
hereunder.

This Note may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Group Member has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

PIONEER ENERGY SERVICES CORP.

By:    

Name:     Title:  

PIONEER DRILLING SERVICES, LTD.

PIONEER GLOBAL HOLDINGS, INC.

PIONEER PRODUCTION SERVICES, INC.

PIONEER WIRELINE SERVICES HOLDINGS, INC.

PIONEER WIRELINE SERVICES, LLC

PIONEER WELL SERVICES, LLC

PIONEER FISHING & RENTAL SERVICES, LLC

PIONEER COILED TUBING SERVICES, LLC

By:    

Name:     Title:  



--------------------------------------------------------------------------------

Schedule A

TRANSACTIONS UNDER PROMISSORY NOTE

 

Date

  Name of
Payor   Name of
Payee   Amount of
Advance
This Date   Amount of
Principal
Paid This
Date   

Outstanding
Principal
Balance
from Payor
to Payee
This Date

  

Notation
Made By



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                     all of its right, title and
interest in and to the Intercompany Note, dated                         , 202_
(as amended, supplemented or otherwise modified from time to time, the “Note”),
made by PIONEER ENERGY SERVICES CORP. (the “Borrower”) and certain Subsidiaries
of the Borrower or any other Person that is or becomes a party thereto, and
payable to the undersigned. This endorsement is intended to be attached to the
Note and, when so attached, shall constitute an endorsement thereof.

The initial undersigned shall be the Payees (as defined in the Note) party to
the Loan Documents on the date of the Note. From time to time after the date
thereof, Additional Group Members (as defined in the Note) may become parties to
the Note. Upon execution and delivery of a counterpart signature page to this
endorsement, each Additional Group Member that is a Payee under the Note (each,
an “Additional Payee”) shall be as fully a signatory to this endorsement as if
such Additional Payee were an original signatory hereof. Each Payee expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Note or
hereunder. This endorsement shall be fully effective as to any Additional Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Note or hereunder.

Dated: ___________

 

PIONEER ENERGY SERVICES CORP.

By:     Name:   Title:  

 

[NAME OF EACH GUARANTOR]

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF] JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”), is entered into as of __________,
20__, by and among ___________, a ________ (“New Borrower”), and PNC BANK,
NATIONAL ASSOCIATION, a national banking association (“PNC”), as agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of May 29, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PIONEER ENERGY SERVICES CORP., a Delaware
corporation (“Parent”), PIONEER DRILLING SERVICES, LTD., a Texas corporation (“
Drilling”), PIONEER GLOBAL HOLDINGS, INC., a Delaware corporation (“Global”),
PIONEER PRODUCTION SERVICES, INC., a Delaware corporation (“Production”),
PIONEER WIRELINE SERVICES HOLDINGS, INC., a Delaware corporation (“Wireline
Holdings”), PIONEER WIRELINE SERVICES, LLC, a Delaware limited liability company
(“Wireline”), PIONEER WELL SERVICES, LLC, a Delaware limited liability company
(“Well Services”), PIONEER FISHING & RENTAL SERVICES, LLC, a Delaware limited
liability company (“Fishing & Rental”), PIONEER COILED TUBING SERVICES, LLC, a
Delaware limited liability company (“Coiled Tubing”; together with Parent,
Drilling, Global, Production, Wireline Holdings, Wireline, Well Services,
Fishing & Rental and those additional entities that hereafter become parties to
the Credit Agreement as Borrowers in accordance with the terms thereof, each, a
“Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), Agent, PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as sole lead arranger (in such capacity, together with its
successors and assigns in such capacity, the “Sole Lead Arranger”), and PNC
BANK, NATIONAL ASSOCIATION, a national banking association, as sole book runner
(in such capacity, together with its successors and assigns in such capacity,
the “Sole Book Runner”), the Lender Group has agreed to make or issue Loans,
Letters of Credit and other certain financial accommodations thereunder;

WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;

WHEREAS, pursuant to that certain Intercompany Subordination Agreement, dated as
of May 29, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercompany Subordination Agreement”), by and among Parent
and each of Parent’s Subsidiaries listed on the signature pages hereto as an
obligor (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a “Obligor”, and individually and collectively, jointly and
severally, as “Obligors”) and Agent, each Obligor has agreed to the
subordination of indebtedness of each other Obligor owed to such Obligor on the
terms set forth therein;



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Fee Letter, dated as of February 29, 2020 (as
amended, restated, supplemented or otherwise modified from time to the, the “Fee
Letter”), by and among Borrowers and Agent, each Borrower has agreed to pay
certain fees to Agent on the terms set forth therein;

WHEREAS, New Borrower is required to become a party to the Credit Agreement by,
among other things, executing and delivering this Agreement to Agent; and

WHEREAS, New Borrower has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, New Borrower, by virtue of the financial
accommodations available to New Borrower from time to time pursuant to the terms
and conditions of the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:

1. Joinder of New Borrower to the Credit Agreement. By its execution of this
Agreement, New Borrower hereby (a) agrees that from and after the date of this
Agreement it shall be a party to the Credit Agreement as a “Borrower” and shall
be bound by all of the terms, conditions, covenants, agreements and obligations
set forth in the Credit Agreement, (b) accepts joint and several liability for
the Obligations pursuant to the terms of the Loan Documents, and (c) confirms
that, after giving effect to the supplement to the Schedules to the Credit
Agreement provided for in Section 2 below, the representations and warranties
contained in Section 4 of the Credit Agreement are true and correct as they
relate to New Borrower as of the date this Agreement. New Borrower hereby agrees
that each reference to a “Borrower” or the “Borrowers” in the Credit Agreement
and the other Loan Documents shall include New Borrower. New Borrower
acknowledges that it has received a copy of the Credit Agreement and the other
Loan Documents and that it has read and understands the terms thereof.

2. Updated Schedules. Attached as Exhibit A hereto are updated copies of each of
Schedule 4.1(b) and Schedule 4.1(c)4 to the Credit Agreement revised to include
all information required to be provided therein including information with
respect to New Borrower. Each such Schedule shall be attached to the Credit
Agreement, and on and after the date hereof all references in any Loan Document
to any such Schedule to the Credit Agreement shall mean such Schedule as so
amended; provided, that any use of the term “as of the date hereof” or any term
of similar import, in any provision of the Credit Agreement relating to New
Borrower or any of the information amended by such Schedule hereby, shall be
deemed to refer to the date of this Agreement.

 

 

4 

Include any additional Schedules to be updated as well.



--------------------------------------------------------------------------------

3. Joinder of New Borrower to the Intercompany Subordination Agreement. By its
execution of this Agreement, New Borrower hereby (a) agrees that from and after
the date of this Agreement it shall be an Obligor under the Intercompany
Subordination Agreement as if it were a signatory thereto and shall be bound by
all of the provisions thereof, and (b) agrees that it shall comply with and be
subject to all the terms, conditions, covenants, agreements and obligations set
forth in the Intercompany Subordination Agreement. New Borrower hereby agrees
that each reference to an “Obligor” or the “Obligors” in the Intercompany
Subordination Agreement shall include New Borrower. New Borrower acknowledges
that it has received a copy of the Intercompany Subordination Agreement and that
it has read and understands the terms thereof.

4. Joinder of New Borrower to the Fee Letter. By its execution of this
Agreement, New Borrower hereby (a) agrees that from and after the date of this
Agreement it shall be a “Borrower” party to the Fee Letter as if it were a
signatory thereto and shall be bound by all of the provisions thereof, and
(b) agrees that it shall comply with and be subject to all of the terms,
conditions, covenants, agreements and obligations set forth in the Fee Letter
applicable to Borrowers. New Borrower hereby agrees that each reference to
“Borrower” or “Borrowers” in the Fee Letter shall include New Borrower. New
Borrower acknowledges that it has received a copy of the Fee Letter and that it
has read and understands the terms thereof.

5. Representations and Warranties of New Borrower. New Borrower hereby
represents and warrants to Agent for the benefit of the Lender Group and the
Bank Product Providers as follows:

(a) It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Agreement and the
other Loan Documents to which it is made a party and to carry out the
transactions contemplated hereby and thereby.

(b) The execution, delivery, and performance by it of this Agreement and any
other Loan Document to which New Borrower is made a party (i) have been duly
authorized by all necessary action on the part of New Borrower and (ii) do not
and will not (A) violate any material provision of federal, state, or local law
or regulation applicable to New Borrower or its Subsidiaries, the Governing
Documents of New Borrower or its Subsidiaries, or any order, judgment, or decree
of any court or other Governmental Authority binding on New Borrower or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of New
Borrower or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of New Borrower, other than Permitted
Liens, (D) require any approval of New Borrower’s interestholders or any
approval or consent of any Person under any material agreement of New Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect, or (E) require any
registration with, consent, or approval of, or notice to or other action with or
by, any Governmental Authority, other than registrations, consents, approvals,
notices, or other actions that have been obtained and that are still in force
and effect, and except for filings and recordings with respect to the Collateral
to be made, or otherwise delivered to Agent for filing or recordation.



--------------------------------------------------------------------------------

(c) This Agreement and each Loan Document to which New Borrower is a party is
the legally valid and binding obligation of New Borrower, enforceable against
New Borrower in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

(d) Each other representation and warranty applicable to New Borrower as a
Borrower under the Loan Documents is true, correct and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date).

6. Additional Requirements. Concurrent with the execution and delivery of this
Agreement, Agent shall have received the following, each in form and substance
satisfactory to Agent:

(a) a Joinder No. __ to the Guaranty and Security Agreement, dated as of the
date hereof, by and among New Borrower and Agent (“Joinder No. __”), together
with the original Equity Interest certificates, if any, representing all of the
Equity Interests of the Subsidiaries of New Borrower required to be pledged
under the Guaranty and Security Agreement and any original promissory notes of
New Borrower, accompanied by undated Equity Interest powers/transfer forms
executed in blank, and the same shall be in full force and effect;

(b) a Pledged Interests Addendum by __________, a _________, dated as of the
date hereof, with respect to the pledge of Equity Interest of New Borrower,
owned by _______, together with the original stock certificates (subject to the
Term Loan Intercreditor Agreement), if any, representing all of the Equity
Interests of New Borrower held by ________, accompanied by undated stock powers
executed in blank and other proper instruments of transfer, and the same shall
be in full force and effect;

(c) appropriate financing statement to be filed in the office of the _______
Secretary of State against New Borrower to perfect the Agent’s Liens in and to
the Collateral of New Borrower;

(d) a certificate from the Secretary of New Borrower, dated as of the date
hereof, (i) attesting to the resolutions of New Borrower’s [Board of
Directors][Managers] authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which New Borrower is or will
become a party, (ii) authorizing officers of New Borrower to execute the same,
and (iii) attesting to the incumbency and signatures of such specific officers
of New Borrower;

(e) a certificate of status with respect to New Borrower, dated as of a recent
date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of New Borrower, which certificate shall indicate
that New Borrower is in good standing in such jurisdiction;



--------------------------------------------------------------------------------

(f) certificates of status with respect to New Borrower, dated as of a recent
date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of New Borrower) in
which the failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that New Borrower is in good
standing in such jurisdictions;

(g) copies of New Borrower’s Governing Documents, as amended, modified or
supplemented to the date hereof, certified by the Secretary of New Borrower; and

(h) evidence that New Borrower has been added to the Loan Parties’ existing
insurance policies required by Section 5.6 of the Credit Agreement;

(i) a customary opinion of counsel regarding such matters as to New Borrower as
Agent or its counsel may reasonably request, and which is otherwise in form and
substance reasonably satisfactory to Agent (it being understood that such
opinion shall be limited to this Agreement, and the documents executed or
delivered in connection herewith (including the financing statement filed
against New Borrower); and

(j) such other agreements, instruments, approvals or other documents reasonably
requested by Agent prior to the date hereof in order to create, perfect and
establish the first priority of, or otherwise protect, any Lien purported to be
covered by any Loan Document or otherwise to effect the intent that New Borrower
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that, to the extent set forth in the Credit Agreement and
the Guaranty and Security Agreement, all property and assets of New Borrower
shall become Collateral for the Obligations.

7. Further Assurances. At any time upon the reasonable request of Agent, New
Borrower shall promptly execute and deliver to Agent such Additional Documents
as Agent shall reasonably request pursuant to the Credit Agreement and the other
Loan Documents, in each case in form and substance reasonably satisfactory to
Agent.

8. Notices. Notices to New Borrower shall be given in the manner set forth for
Borrowers in Section 11 of the Credit Agreement.

9. Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

10. Binding Effect. This Agreement shall be binding upon New Borrower, and the
other Loan Parties and shall inure to the benefit of the Agent and the Lenders,
together with their respective successors and permitted assigns.



--------------------------------------------------------------------------------

11. Effect on Loan Documents.

(a) Except as contemplated to be supplemented hereby, the Credit Agreement, the
Fee Letter, the Intercompany Subordination Agreement and each other Loan
Document shall continue to be, and shall remain, in full force and effect.
Except as expressly contemplated hereby, this Agreement shall not be deemed
(i) to be a waiver of, or consent to, or a modification or amendment of any
other term or condition of the Credit Agreement, the Fee Letter, the
Intercompany Subordination Agreement or any of the instruments or agreements
referred to therein, as the same may be amended or modified from time to time.

(b) Each reference in the Credit Agreement and the other Loan Documents to
“Borrower”, “Obligor” or words of like import referring to a Borrower or an
Obligor shall include and refer to New Borrower and (b) each reference in the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document to this “Agreement”, “hereunder”, “herein”, “hereof”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document shall mean and refer to such agreement as supplemented by
this Agreement.

12. Miscellaneous

(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic image scan transmission (e.g., “PDF” or “tif” via email) shall be
equally effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or New Borrower, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.



--------------------------------------------------------------------------------

(e) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(f) This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.

[remainder of this page intentionally left blank].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, New Borrower and Agent have caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

NEW BORROWER:

                                                                                
   ,   a                                                          

 

  By:    

 

  Name:    

  Title:    



--------------------------------------------------------------------------------

AGENT:

   

PNC BANK, NATIONAL ASSOCIATION, a

national banking association

 

  By:    

 

  Name:    

  Title:    



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

PNC Bank, National Association, as Agent

under the below referenced Credit Agreement

2100 Ross Avenue, Suite 1850

Dallas, TX 75201

Attn: Relationship Manager – Pioneer

Telephone: (214) 871-1253

Facsimile: (214) 871-2015

Email: anita.puligandla@pnc.com

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of May 29,
2020 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among PIONEER ENERGY SERVICES CORP., a
Delaware corporation (“Parent”), PIONEER DRILLING SERVICES, LTD., a Texas
corporation (“ Drilling”), PIONEER GLOBAL HOLDINGS, INC., a Delaware corporation
(“Global”), PIONEER PRODUCTION SERVICES, INC., a Delaware corporation
(“Production”), PIONEER WIRELINE SERVICES HOLDINGS, INC., a Delaware corporation
(“Wireline Holdings”), PIONEER WIRELINE SERVICES, LLC, a Delaware limited
liability company (“Wireline”), PIONEER WELL SERVICES, LLC, a Delaware limited
liability company (“Well Services”), PIONEER FISHING & RENTAL SERVICES, LLC, a
Delaware limited liability company (“Fishing & Rental”), PIONEER COILED TUBING
SERVICES, LLC, a Delaware limited liability company (“Coiled Tubing”; together
with Parent, Drilling, Global, Production, Wireline Holdings, Wireline, Well
Services, Fishing & Rental and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), the lenders party thereto as “Lenders” (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”), Agent, PNC BANK, NATIONAL ASSOCIATION, a national
banking association, as sole lead arranger (in such capacity, together with its
successors and assigns in such capacity, the “Sole Lead Arranger”), and PNC
BANK, NATIONAL ASSOCIATION, a national banking association, as sole book runner
(in such capacity, together with its successors and assigns in such capacity,
the “Sole Book Runner”). Capitalized terms used herein, but not specifically
defined herein, shall have the meanings ascribed to them in the Credit
Agreement.

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $________ (the “LIBOR
Rate Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].

The LIBOR Rate Advance will have an Interest Period of [1, 2, or 3] month(s)
commencing on _____________________.



--------------------------------------------------------------------------------

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate as determined pursuant
to the Credit Agreement.

Administrative Borrower represents and warrants that [(i) as of the date hereof,
the representations and warranties of Parent or its Subsidiaries contained in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date)) and (ii)]5 no Default
or Event of Default has occurred and is continuing on the date hereof, nor will
any thereof occur after giving effect to the request above.

[Signature page follows]

 

5 

Only required in connection with new borrowings.



--------------------------------------------------------------------------------

Dated:    

PIONEER ENERGY SERVICES CORP., a Delaware corporation, as Administrative
Borrower

By:    

Name:    

Title:    

Acknowledged by:

PNC BANK, NATIONAL ASSOCIATION, a national banking association, as Agent

By    

Name:    

Title:    



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

CAPITALIZATION OF BORROWERS



--------------------------------------------------------------------------------

SCHEDULE 4.1(c)

CAPITALIZATION OF BORROWERS’ SUBSIDIARIES



--------------------------------------------------------------------------------

EXHIBIT P-1

FORM OF PERFECTION CERTIFICATE

Reference is hereby made to (1) that certain Credit Agreement, dated as of
May 29, 2020 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among Pioneer Energy Services
Corp., a Delaware corporation (“Parent”) and the Subsidiaries of Parent
identified on the signature pages thereof as “Borrowers”, and those additional
entities that become parties thereto as Borrowers in accordance with the terms
thereof by executing the form of Joinder attached thereto as Exhibit J-l (each,
together with Parent, a “Borrower” and individually and collectively, jointly
and severally, the “Borrowers”), the lenders identified on the signature pages
thereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender” and, collectively, the
“Lenders”). PNC Bank, National Association, a national banking association
(“PNC”), as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity “Agent”). PNC as sole lead arranger and PNC as sole
book runner, and (2) that certain Guaranty and Security Agreement dated as of
May 29, 2020 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Guaranty and Security Agreement”) by and among Parent,
Borrowers and the Subsidiaries of Borrowers party thereto (each, a “Grantor” and
collectively, the “Grantors”), and Agent.

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. As used herein, the term “Loan Parties” shall mean
the “Loan Parties” as that term is defined in the Credit Agreement and “Code”
shall mean the “Code” as that term is defined in the Guaranty and Security
Agreement.

The undersigned, the ______ of ______, hereby certifies (in my capacity as
______ and not in my individual capacity) to Agent and each of the other members
of the Lender Group and the Bank Product Providers as follows as of ______ __,
20__:

1. Names.

(a) The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a). Each Loan Party is a. the type of entity disclosed next to its name in
Schedule 1(a) and b. a registered organization except to the extent disclosed in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party. Each Loan Party has qualified
to do business and is in good standing in the states listed on Schedule 1(a).



--------------------------------------------------------------------------------

(b) Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five years.
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.

2. Chief Executive Offices and Other Collateral Locations. The chief executive
office of each Loan Party is located at the address set forth in Schedule 2
hereto, and except as otherwise listed, such chief executive office has not been
located at any other address during the past five (5) years. Schedule 2 hereto
sets forth all of the locations where each Loan Party maintains (or within the
past four months has maintained) any equipment, inventory or other tangible
personal property.

3. Real Property.

(a) Attached hereto as Schedule 3(a) is a list of all a. Real Property (as
defined in the Guaranty and Security Agreement) of each Loan Party, b. filing
offices for any mortgages encumbering the Real Property or to encumber, the Real
Property as of the Closing Date, c. common names, addresses and uses of each
parcel of Real Property (stating improvements located thereon) and d. other
information relating thereto required by such Schedule. Except as described on
Schedule 3(a) attached hereto: (A) no Loan Party has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 3(a) and (B) no Loan
Party has any leases which require the consent of the landlord, tenant or other
party thereto to the transactions contemplated by the Loan Documents.

(b) Schedule 3(b) sets forth all third parties (“Bailees”) with possession of
any Collateral (including inventory and equipment) of the Loan Parties,
including the name and address of such Bailee, a description of the inventory
and equipment in such Bailee’s possession and the location of such inventory and
equipment (if none please so state). Schedule 3(b) also identifies whether such
third party is a consignee, processor, warehouseman, freight forwarder/customs
broker or other type of bailee.

4. Extraordinary Transactions. Schedule 4 attached hereto describes any
acquisitions by a Loan Party of the businesses or assets of a Person outside the
ordinary course of business during the five years preceding the Closing Date.
Except for those purchases, mergers, acquisitions, consolidations, and other
transactions described on Schedule 4 attached hereto during the preceding five
year period, all of the Collateral has been originated by each Loan Party in the
ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.



--------------------------------------------------------------------------------

5. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 5(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, Equity Interests of each Loan Party and its Subsidiaries and the
record and beneficial owners of such Equity Interests. Also set forth on
Schedule 5(a) is each equity investment of each Loan Party that represents 50%
or less of the equity of the entity in which such investment was made. Attached
hereto as Schedule 5(b) is a true and correct organizational chart of Parent and
its Subsidiaries.

6. Instruments and Chattel Paper. Attached hereto as Schedule 6 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of ______ __, 20__ having an aggregate value or face amount in excess
of $250,000, including all intercompany notes between or among any two or more
Loan Parties or any of their Subsidiaries.

7. Intellectual Property.

(a) Schedule 7(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party. Schedule 7(a) provides a complete and correct
list of all Patents (as defined in the Guaranty and Security Agreement) owned by
any Loan Party and all applications for Patents owned by any Loan Party.
Schedule 7(a) provides a complete and correct list of all registered Trademarks
(as defined in the Guaranty and Security Agreement) owned by any Loan Party, all
applications for registration of Trademarks owned by any Loan Party, and all
other Trademarks owned by any Loan Party and material to the conduct of the
business of any Loan Party.

(b) Schedule 7(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Guaranty and Security Agreement) entered
into by any Loan Party pursuant to which a. any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the Guaranty and
Security Agreement) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses or “SaaS” usage rights granted in
the ordinary course of business) or b. any Person has granted to any Loan Party
any license or other rights in Intellectual Property owned or controlled by such
Person that is material to the business of such Loan Party, including any
Intellectual Property that is incorporated in any Inventory, software, or other
product marketed, sold, licensed, or distributed by such Loan Party;

8. Commercial Tort Claims. Attached hereto as Schedule 8 is a true and correct
list of all commercial tort claims that exceed $250,000 held by each Loan Party,
including a brief description thereof.

9. Deposit Accounts and Securities Accounts. Attached hereto as Schedule 9 is a
true and complete list of all Deposit Accounts and Securities Accounts (each as
defined in the Guaranty and Security Agreement) maintained by each Loan Party,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account.

10. Letter-of-Credit Rights. Attached hereto as Schedule 10 is a true and
correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder.



--------------------------------------------------------------------------------

11. Motor Vehicles. Attached hereto as Schedule 11 is a true and correct list of
all motor vehicles and other goods (covered by certificates of title or
ownership) and the owner and approximate fair market value of such motor
vehicles.

12. Other Assets: A Loan Party owns the following kinds of assets:

 

Aircraft:

     Yes ___        No ___  

Vessels, boats or ships:

     Yes ___        No ___  

Railroad rolling stock:

     Yes ___        No ___  

If the answer is yes to any of these other types of assets, please describe on
Schedule 12.

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF we have hereunto signed this Perfection Certificate as of
this ____ day of ______ __, 20__.

 

[BORROWERS]

By       Name:   Title:



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal
Name

  

Type of
Entity

  

Registered
Organization
(Yes/No)

  

Organizational
Number

  

Federal
TIN

  

Jurisdiction
of
Formation

  

States
Where
Qualified to
do Business

Schedule 1(a) - 1



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Names

Schedule 1(b) - 1



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Loan
Party/Subsidiary

  

Action

  

Date of
Action

  

State of
Formation

  

List of All Other Names
Used on Any Filings with
the Internal Revenue
Service During Past Five
Years

 

Schedule 1(c) - 1



--------------------------------------------------------------------------------

Schedule 2

Changes in Corporate Identity; Other Names

 

Loan Party/Subsidiary

  

Address

Other Collateral Locations

Schedule 2 - 1



--------------------------------------------------------------------------------

Schedule 3(a)

Real Property

Schedule 3(a) - 1



--------------------------------------------------------------------------------

Schedule 3(a)

Real Property (cont.)

Required Consents; Loan Party Held Landlord/ Grantor Interests

(i) Landlord’s / Tenant’s Consent Required

(ii) Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest

Schedule 3(a) - 2



--------------------------------------------------------------------------------

Schedule 3(b)

Bailees

Schedule 3(b) - 1



--------------------------------------------------------------------------------

Schedule 4

Transactions Other Than in the Ordinary Course of Business

Schedule 4



--------------------------------------------------------------------------------

Schedule 5(a)

(a) Equity Interests of Loan Parties and Subsidiaries

 

Owner

  

Issuer

  

Type of
Organization

  

Class of
Interests

  

# of Shares
Owned

  

Percentage
ownership

  

Percentage
of Class
Pledged

  

Certificate No. (if
uncertificated
please indicate so)

(b) Other Equity Interests

 

Schedule 5(a)



--------------------------------------------------------------------------------

Schedule 5(b)

Organizational Chart

Schedule 5(b)



--------------------------------------------------------------------------------

Schedule 6

Instruments and Chattel Paper

 

1.

Promissory Notes:

 

Borrower

  

Holder

  

Principal Amount

  

Date of Issuance

  

Interest Rate

  

Maturity Date

 

1.

Intercompany Notes:

 

Debtor/Grantor

  

Issuer of Instrument

  

Principal Amount of Instrument

  

Maturity Date

Schedule 6



--------------------------------------------------------------------------------

Schedule 7(a)

Copyrights, Patents and Trademarks

UNITED STATES COPYRIGHTS

OTHER COPYRIGHTS

Schedule 7(a)



--------------------------------------------------------------------------------

Schedule 7(a)

Copyrights, Patents and Trademarks (cont.)

UNITED STATES PATENTS:

Applications:

 

Debtor/Grantor

  

Title

  

Filing Date/Issued Date

  

Status

  

Application/
Registration No.

 

Schedule 7(a)



--------------------------------------------------------------------------------

Schedule 7(a)

Copyrights, Patents and Trademarks (cont.)

UNITED STATES TRADEMARKS:

Schedule 7(a)



--------------------------------------------------------------------------------

Schedule 7(b)

Schedule 7(b)



--------------------------------------------------------------------------------

Schedule 8

Commercial Tort Claims

Schedule 8



--------------------------------------------------------------------------------

Schedule 9

Deposit Accounts and Securities Accounts

 

Entity

  

Bank

  

Account

  

Account Type

Schedule 9



--------------------------------------------------------------------------------

Schedule 10

Letter of Credit Rights

Schedule 10



--------------------------------------------------------------------------------

Schedule 11

Motor Vehicles

Schedule 11



--------------------------------------------------------------------------------

Schedule 12

Other Assets

Schedule 12